



EXHIBIT 10.1
















CREDIT AGREEMENT


dated as of November 12, 2020,
among
MSG NATIONAL PROPERTIES, LLC,
as the Company,


MSG ENTERTAINMENT GROUP, LLC and
CERTAIN SUBSIDIARIES OF THE COMPANY,
as Guarantors,


THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


JPMORGAN CHASE BANK, N.A. and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Book Runners,


and


BANK OF AMERICA, N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

Article I
DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01Certain Defined Terms1Section 1.02Other Interpretive
Provisions44Section 1.03Accounting
Terms45Section 1.04Rounding45Section 1.05Times of Day45Section 1.06Certain
Calculations45Section 1.07Currency Equivalents Generally46Section 1.08Interest
Rates; LIBOR Notification46Section 1.09Divisions47Section 1.10Limited Condition
Transactions47

Article II
THE COMMITMENTS AND BORROWINGS

Section 2.01The Loans48Section 2.02Borrowings, Conversions and Continuations of
Loans48Section 2.03[Reserved]49Section 2.04[Reserved]49Section 2.05Prepayments49Section 2.06Termination
of Commitments52Section 2.07Repayment of
Loans52Section 2.08Interest52Section 2.09Fees53Section 2.10Computation of
Interest and Fees53Section 2.11Evidence of Debt53Section 2.12Payments Generally;
Administrative Agent’s Clawback54Section 2.13Sharing of Payments by
Lenders55Section 2.14Refinancing Term Facility56Section 2.15Incremental Term
Facilities57Section 2.16Defaulting Lenders59Section 2.17Extension of Maturity
Date60Section 2.18Loan Purchases62

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01Taxes63Section 3.02Illegality66Section 3.03Alternate Rate of
Interest66Section 3.04Increased Costs; Reserves on Eurodollar
Loans68Section 3.05Compensation for Losses70




--------------------------------------------------------------------------------




Section 3.06Mitigation Obligations; Replacement of
Lenders70Section 3.07Survival70

Article IV
GUARANTY

Section 4.01Guaranty71Section 4.02Rights of Lenders71Section 4.03Certain
Waivers71Section 4.04Obligations
Independent72Section 4.05Subrogation72Section 4.06Termination;
Reinstatement72Section 4.07Subordination72Section 4.08Stay of
Acceleration72Section 4.09Condition of Company72Section 4.10Limitation on
Guaranty73Section 4.11Keepwell73

Article V
CONDITIONS PRECEDENT

Section 5.01Conditions to the Borrowings on the Effective Date73

Article VI
REPRESENTATIONS AND WARRANTIES

Section 6.01Existence, Qualification and Power76Section 6.02Subsidiaries; Loan
Parties76Section 6.03Authority; No Conflict77Section 6.04Financial Condition;
Absence of Material Adverse Effect77Section 6.05Litigation, Compliance with
Laws78Section 6.06Titles and Liens78Section 6.07Regulation U; Investment Company
Act78Section 6.08Taxes78Section 6.09Other Credit Agreements78Section 6.10Full
Disclosure79Section 6.11No Default79Section 6.12Approval of Government,
Regulatory Authorities and Third Parties79Section 6.13Binding
Agreements79Section 6.14Collective Bargaining
Agreements79Section 6.15Investments80Section 6.16Solvency80Section 6.17Collateral
Documents80Section 6.18Subordinated Debt80Section 6.19ERISA
Compliance80Section 6.20Environmental Compliance81Section 6.21Intellectual
Property, Licenses, Etc.81Section 6.22Compliance Matters81

ii

--------------------------------------------------------------------------------




Section 6.23Anti-Corruption Laws and Sanctions81Section 6.24EEA Financial
Institutions81

Article VII
COVENANTS OF THE COMPANY
AND THE RESTRICTED SUBSIDIARIES

Section 7.01Financial Statements and Other Information81Section 7.02Taxes and
Claims84Section 7.03Insurance84Section 7.04Maintenance of Existence; Conduct of
Business85Section 7.05Maintenance of and Access to
Collateral85Section 7.06Compliance with Applicable Laws85Section 7.07Maintenance
of Ratings85Section 7.08Control Agreements85Section 7.09Use of
Proceeds86Section 7.10Covenant to Guarantee Obligations and Give
Security86Section 7.11Books and
Records86Section 7.12[Reserved].87Section 7.13Further Assurances and
Post-Closing
Matters87Section 7.14Indebtedness88Section 7.15[Reserved]91Section 7.16Liens91Section 7.17Investments92Section 7.18Restricted
Payments93Section 7.19Business94Section 7.20Transactions with
Affiliates94Section 7.21Amendments of Certain Instruments94Section 7.22Cash
Management Arrangements95Section 7.23Fundamental
Changes95Section 7.24Dispositions95Section 7.25Accounting
Changes96Section 7.26Negative Pledge; Burdensome
Agreements96Section 7.27Anti-Corruption Laws and Sanctions98Section 7.28Optional
Payments and Modifications of Subordinated Debt98Section 7.29Minimum Liquidity99

Article VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.01Events of Default100Section 8.02Remedies upon Event of
Default102Section 8.03Application of Funds102

Article IX
THE ADMINISTRATIVE AGENT

Section 9.01Appointment and Authority103

iii

--------------------------------------------------------------------------------




Section 9.02Rights as a Lender103Section 9.03Exculpatory
Provisions103Section 9.04Reliance by Administrative
Agent104Section 9.05Delegation of Duties104Section 9.06Resignation of
Administrative Agent105Section 9.07Non-Reliance on Administrative Agent and
Other Lenders105Section 9.08No Other Duties, Etc.106Section 9.09Administrative
Agent May File Proofs of Claim106Section 9.10Collateral and Guaranty
Matters107Section 9.11Credit Bidding107Section 9.12Certain ERISA Matters108

Article X
MISCELLANEOUS

Section 10.01Amendments, Etc.109Section 10.02Notices; Effectiveness; Electronic
Communications111Section 10.03No Waiver; Cumulative
Remedies113Section 10.04Expenses; Limitation of Liability; Indemnity,
Etc.113Section 10.05Payments Set Aside115Section 10.06Successors and
Assigns115Section 10.07Right of Setoff119Section 10.08Interest Rate
Limitation119Section 10.09Counterparts; Integration; Effectiveness; Electronic
Execution119Section 10.10Survival of Representations and
Warranties121Section 10.11Severability121Section 10.12Replacement of
Lenders121Section 10.13Governing Law; Jurisdiction; Etc.122Section 10.14Waiver
of Jury Trial122Section 10.15No Advisory or Fiduciary
Responsibility123Section 10.16USA PATRIOT Act Notice123Section 10.17Senior
Indebtedness124Section 10.18Liability of General Partners and Other
Persons124Section 10.19Authorization of Third Parties to Deliver Information and
Discuss Affairs124Section 10.20Treatment of Certain Information;
Confidentiality124Section 10.21No Fiduciary Duty125Section 10.22Acknowledgement
and Consent to Bail-In of Certain Financial
Institutions125Section 10.23Acknowledgement Regarding any Supported QFCs125





iv

--------------------------------------------------------------------------------




Schedule 1.01(a)Subsidiary GuarantorsSchedule 1.01(b)Excluded
AssetsSchedule 1.01(c)Mortgaged PropertiesSchedule 1.01(d)MSG Spin
AgreementsSchedule 2.01Commitments and Applicable Percentages
Schedule 6.02(i)Restricted SubsidiariesSchedule 6.02(ii)Excluded
SubsidiariesSchedule 6.03Required Consents, League and Regulatory
ApprovalsSchedule 6.05Existing LitigationSchedule 6.14Collective Bargaining
AgreementsSchedule 6.15Existing InvestmentsSchedule 7.14Existing
IndebtednessSchedule 7.16Existing LiensSchedule 7.20Transactions with
AffiliatesSchedule 7.26(a) Negative PledgeSchedule 7.26(b)Burdensome
AgreementsSchedule 10.02Administrative Agent’s Office, Certain Addresses for
NoticesEXHIBIT AForm of Committed Loan NoticeEXHIBIT BForm of
NoteEXHIBIT C-1Form of Quarterly Compliance CertificateEXHIBIT C-2Form of
Monthly Compliance CertificateEXHIBIT D-1Form of Certificate as to Quarterly
Financial StatementsEXHIBIT D-2Form of Certificate as to Annual Financial
StatementsEXHIBIT EForm of Assignment and Assumption AgreementEXHIBIT FMaster
Subordinated Intercompany NoteEXHIBIT GAuction Procedures





v


--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of November
12, 2020, among MSG NATIONAL PROPERTIES, LLC, a Delaware limited liability
company (the “Company”), the Guarantors (such term and each other capitalized
term used but not defined in these recitals having the meaning ascribed thereto
in Section 1.01 of this Credit Agreement) identified herein, the banks,
financial institutions and other Persons which are parties hereto, together with
their respective successors and assigns, as Lenders, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
WHEREAS, the Company has requested that the Lenders extend credit in the form of
Term Loans on the Effective Date in an aggregate principal amount of
$650,000,000; and
WHEREAS, the Lenders are willing to extend such credit to the Company on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:
Article I
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the following meanings:
“ABR” mean when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted Operating Income” means for any period, the following for the Company
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP: (i) aggregate operating revenues, minus
(ii) aggregate operating expenses (including direct operating and selling,
general administrative), such expenses to (I) include the aggregate operating
expenses of the Company and its Subsidiaries in a manner substantially
consistent with the Company’s parent company cost allocation policy, as
reflected in the Lender Model and (II) exclude impairments of property,
equipment and intangible assets, depreciation and amortization (including the
amortization of production and development costs associated with shows or other
content), direct operating expenses representing the expensing of capitalized
amounts (including capitalized production costs and charges) and charges and
credits relating to employee and director stock plans and restructuring charges
and credits, and in each case without duplication to exclude expenses allocated
to Affiliates that are not Restricted Subsidiaries; provided, however, that for
purposes of determining Adjusted Operating Income for any period (in each case,
for such period and without duplication), (A) there shall be included any
dividends and distributions to the extent paid in cash by any Person (other than
the Company or any Restricted Subsidiary) to the Company or any Restricted
Subsidiary, (B) Adjusted Operating Income for such period shall be increased or
reduced, as the case may be, by the Adjusted Operating Income of assets or
businesses acquired or disposed of (provided that in each case it has an impact
on Adjusted Operating Income of at least $500,000) by the Company or any
Restricted Subsidiary on or after the first day of such period, determined on a
pro



--------------------------------------------------------------------------------



forma basis reasonably satisfactory to the Administrative Agent (it being agreed
that it shall be reasonably satisfactory to the Administrative Agent that such
pro forma calculations may be based upon GAAP as applied in the preparation of
the financial statements for the Company, delivered or deemed delivered pursuant
to Section 7.01 rather than as applied in the financial statements of the
company whose assets were acquired and may include, in the Company’s discretion,
a reasonable estimate of savings under existing contracts resulting from any
such acquisitions), as though the Company or such Restricted Subsidiary acquired
or disposed of such assets on the first day of such period, (C) there shall be
included the amount of “run rate” cost savings, operating expense reductions and
other cost synergies that are projected by the Company in good faith to result
from actions taken, committed to be taken or expected to be taken no later than
24 months after the end of such period (which amounts will be determined by the
Company in good faith and calculated on a pro forma basis as though such amounts
had been realized on the first day of the period for which Adjusted Operating
Income is being determined), net of the amount of actual benefits realized
during such period from such actions; provided that, in the good faith judgment
of the Company such cost savings are reasonably identifiable, reasonably
anticipated to be realized and factually supportable (it being agreed such
determination need not be made in compliance with Regulation S-X or other
applicable securities law); provided further that, for any fiscal year of the
Company, the aggregate amount of all amounts pursuant to this clause (C)
(determined after giving effect to any such adjustment) shall not exceed 10% of
Adjusted Operating Income for such Measurement Period (determined after giving
effect to the amounts pursuant to this clause (C)), (D) there shall be included
any gains or losses on sales or dispositions of Permitted Investments or
Specified Investments by the Company or any Restricted Subsidiary; provided that
the aggregate amount of any net gain included pursuant to this clause (D) shall
not exceed $10,000,000 for any Measurement Period, and (E) there shall be
excluded the non-cash component of lease revenues recognized under the Arena
License Agreements. For purposes of this definition, revenues and operating
expenses for any period may exclude the following, in each case for such period
(without duplication): (1) losses resulting from any write-off or write-down of
Investments by the Company or any Restricted Subsidiary; (2) the effect of the
loss of any currently held real estate tax exemptions, but solely to the extent
that (x) the Company and the Restricted Subsidiaries have been reimbursed in
cash for any such loss by a Person other than the Company or a Restricted
Subsidiary or (y) the payment in cash in respect of such loss was made by a
Person other than the Company or a Restricted Subsidiary; (3) costs and expenses
incurred to implement the Spin-Off; (4) amortization of production and
development costs associated with shows or other content or the costs resulting
from the cancellation of shows or other content or abandonment of shows or other
content under development or write-off of any deferred production costs
associated with shows; (5) losses resulting from currency fluctuations and any
unrealized losses from hedging transactions; (6) pension curtailment or
settlements; (7) any other non-cash items (including non-cash compensation);
(8) the cumulative effect of a change in accounting principles; (9) charges in
respect of legal and other settlements (including direct or allocated fees and
disbursements of counsel), restructurings, severance charges and other
non-recurring, unusual or infrequent items; provided that the aggregate amount
of all exclusions pursuant to this clause (9) shall not exceed for each fiscal
year of the Company, the greater of $18,000,000 or 15% of Adjusted Operating
Income for such Measurement Period (determined after giving effect to the
exclusions pursuant to this clause (9)); and (10) all (a) costs, fees and
expenses relating to the Transactions, (b) costs, fees and expenses (including
diligence and integration costs) incurred in connection with (x) investments,
acquisitions, and financings related to any of the foregoing or to the
capitalization of the Company or any Restricted Subsidiary or (y) other
transactions that are out of the ordinary course of business of such Person and
its Restricted Subsidiaries (in each case, including transactions considered or
proposed but not consummated), including equity issuances, Investments,
acquisitions, dispositions, recapitalizations, mergers, option buyouts and the
incurrence, modification or repayment of Indebtedness (including all consent
fees, premium and other amounts payable in connection therewith).


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.
2

--------------------------------------------------------------------------------



“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or limited
liability company, partnership or other ownership interests, by contract or
otherwise), provided that for purposes of this definition, in any event, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the limited liability company, partnership or
other ownership interests of any other Person (other than as a non-managing
member or limited partner of such other Person) will be deemed to control such
corporation, limited liability company or other Person; and provided further
that no individual shall be an Affiliate of a corporation, limited liability
company or partnership solely by reason of his or her being an officer,
director, manager, member or partner of such entity, except in the case of a
member or a partner if his or her interests in such limited liability company or
partnership shall qualify him or her as an Affiliate.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent-Related Person” has the meaning specified in Section 10.04(d).
“Aggregate Commitments” means the Commitments of all the Lenders.
“All-in Yield” means for any Indebtedness the yield of such Indebtedness on any
date of determination, whether in the form of interest rate, margin, commitment
or ticking fees, original issue discount, upfront fees, index floors or
otherwise, in each case payable generally to lenders; provided that original
issue discount and upfront fees shall be equated to interest rate assuming a
four-year life to maturity, and shall not include arrangement, structuring,
commitment, amendment or other fees not paid to the applicable lenders
generally.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 (for the avoidance of doubt,
only until the Benchmark Replacement has been determined pursuant to Section
3.03(b)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 1.75%, such rate shall be deemed to be 1.75% for
purposes of this Credit Agreement.
3

--------------------------------------------------------------------------------



“Ancillary Document” has the meaning specified in Section 10.09(b).
“Anti-Corruption Laws” means all published laws, rules and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
penalizing actions in connection with bribery, money-laundering or other corrupt
actions.
“Applicable Percentage” means (a) in respect of the Initial Term Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Initial Term Facility represented by such Lender’s Term
Commitment at such time (including any Incremental Term Commitments that
increase the Term Commitments under the Initial Term Facility) and (b) in
respect of any Incremental Term Facility that is a separate tranche of Term
Commitments and Term Loans, with respect to any Incremental Lender thereunder at
any time, the percentage (carried out to the ninth decimal place) of such
Incremental Term Facility represented by such Incremental Lender’s Incremental
Term Commitment at such time. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 (or, in the case of any Incremental Lender, on Schedule I to the
applicable Incremental Term Supplement, if any) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Premium” means:
(a)    on or prior to the eighteen month anniversary of the Effective Date, an
amount equal to (i) 2.0% of the principal amount of the Initial Term Loans being
prepaid plus (ii) all required interest payable on the aggregate principal
amount of the Initial Term Loans being prepaid (which shall, for the avoidance
of doubt, take into account any repayment of Loans to be made pursuant to
Section 2.07) from the date such prepayment is made (the “Trigger Date”) through
and including the first anniversary of the Effective Date, computed using an
assumed interest rate equal to (x) the Adjusted LIBO Rate (including the floor
thereto) for an Interest Period of three months in effect on the third Business
Day prior to the Trigger Date plus (y) the Applicable Rate for Initial Term
Loans that are Eurodollar Loans in effect as of the Trigger Date, in the case of
clause (ii), discounted from each applicable interest payment date to the
Trigger Date using a discount rate equal to the Treasury Rate as of such Trigger
Date plus 50 basis points;
(b)    after the eighteen month anniversary of the Effective Date but on or
prior to the three year anniversary of the Effective Date, 2.0% of the principal
amount of the Initial Term Loans being prepaid;
(c)    after the three year anniversary of the Effective Date but on or prior to
the four year anniversary of the Effective Date, 1.0% of the principal amount of
the Initial Term Loans being prepaid; and
(d)    after the four year anniversary of the Effective Date, 0%.
“Applicable Rate” means:
(a)    in respect of the Initial Term Facility, 5.25% per annum for ABR Loans
and 6.25% per annum for Eurodollar Loans; and
(b)    in respect of any Incremental Term Facility, the percentages per annum
for ABR Loans and for Eurodollar Loans that are agreed by the Company and the
applicable Incremental Lenders and specified in the applicable Incremental Term
Supplement with respect to such Incremental Term Facility.
“Appropriate Lender” means, at any time, with respect to the Initial Term
Facility or an Incremental Term Facility, if any, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or an Incremental Term Loan,
respectively, at such time.
4

--------------------------------------------------------------------------------



“Approved Electronic Platform” has the meaning specified in Section 10.02(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arena” means the Madison Square Garden Arena.
“Arena License Agreement” means, with respect to the New York Knicks and the New
York Rangers, each written license agreement made between an Arena Subsidiary,
on the one hand, and such team, on the other hand, pursuant to which such team
plays its home games at the Arena.
“Arena Subsidiary” has the meaning specified in the definition of “Excluded
Asset”.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Auction Manager” has the meaning set forth in Section 2.18(a).
“Auction Notice” means an auction notice given by the Company in accordance with
the Auction Procedures with respect to an Auction Purchase Offer.
“Auction Procedures” means the auction procedures with respect to Auction
Purchase Offers set forth in Exhibit G hereto.
“Auction Purchase Offer” means an offer by the Company to purchase Term Loans of
one or more Classes with cash pursuant to modified Dutch auctions conducted in
accordance with the Auction Procedures and otherwise in accordance with Section
2.18.
“Available Amount” means, on any date of determination, an amount equal to, not
less than zero in the aggregate, the sum of (a) 50% of the cumulative Adjusted
Operating Income of the Company and its Subsidiaries from the first full Quarter
ended after the Effective Date to the most recently ended Quarter for which
financial statements have been delivered or deemed delivered pursuant to
Section 7.01 (which, if negative in any period prior to the first period in
which such amount is positive, such amount shall be deemed to be zero for such
period for purposes of such calculation) and (b) so long as Liquidity exceeds
the then applicable Minimum Liquidity Level at such time, the amount of any
capital contributions made in cash or Cash Equivalents to the Company, or Net
Cash Proceeds received by the Company from issuance of its common Equity
Interests, in each case, during the period from and including the Effective Date
through and including the date of determination.
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Credit Agreement as of such date and not including, for the avoidance of
doubt, any
5

--------------------------------------------------------------------------------



tenor for such Benchmark that is then-removed from the definition of “Interest
Period” pursuant to clause (f) of Section 3.03.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to an EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time; and (b) with respect to the United Kingdom, Part I
of the United Kingdom Banking Act 2009 (as amended from time to time) and any
other law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“BCE” means Boston Calling Events LLC, a Delaware limited liability company, and
each of its Subsidiaries.
“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to clause (b) or clause (c) of Section 3.03.
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:
(a)    the sum of: (i) Term SOFR and (i) the related Benchmark Replacement
Adjustment;
(b)    the sum of: (i) Daily Simple SOFR and (i) the related Benchmark
Replacement Adjustment;
(c)    the sum of: (i) the alternate benchmark rate that has been selected by
the Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to (A)
any selection or recommendation of a replacement benchmark rate or the mechanism
for determining such a rate by the Relevant Governmental Body and/or (B) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for dollar-denominated
syndicated credit facilities at such time and (ii) the related Benchmark
Replacement Adjustment;
provided that, in the case of clause (a), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Credit Agreement or in any other Loan Document, upon the occurrence of a
Term SOFR Transition Event, and the delivery of a Term SOFR Notice, on the
applicable Benchmark Replacement Date, the “Benchmark Replacement” shall revert
to and shall be deemed to be the sum of (1) Term SOFR and (2) the related
Benchmark Replacement Adjustment, as set forth in clause (a) of this definition
(subject to the first proviso above).
6

--------------------------------------------------------------------------------



If the Benchmark Replacement as determined pursuant to clause (a), (b) or (c)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Credit Agreement and the other Loan
Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(a)    for purposes of clauses (a) and (b) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:
(i)    the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(ii)    the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and
(b)    for purposes of clause (c) of the definition of “Benchmark Replacement,”
the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;
provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent reasonably decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides in its reasonable discretion that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines in its reasonable discretion that no market
practice for the administration of such Benchmark Replacement exists, in such
other manner of administration as the Administrative Agent decides is reasonably
necessary in connection with the administration of this Credit Agreement and the
other Loan Documents).
7

--------------------------------------------------------------------------------



“Benchmark Replacement Date” means, with respect to any Benchmark, the earliest
to occur of the following events with respect to the then-current Benchmark:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein; or
(c)    in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 3.03(c); or
(d)    in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
so long as the Administrative Agent has not received, by 5:00 p.m., New York
City time, on the fifth (5th) Business Day after the date notice of such Early
Opt-in Election is provided to the Lenders, written notice of objection to such
Early Opt-in Election from Lenders comprising the Required Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:
(a)    a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or
8

--------------------------------------------------------------------------------



(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (a) or (b) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 3.03
and (y) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 3.03.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.
“Borrowing” means a Term Borrowing or an Incremental Term Borrowing, if any, as
the context may require.
“Business” has the meaning specified in Section 7.19.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Company as capital expenditures for such period
prepared in accordance with GAAP and (b) Capitalized Lease Obligations incurred
by the Company and the Restricted Subsidiaries during such period, but excluding
in each case any such expenditure (i) constituting reinvestment of the Net Cash
Proceeds of any event described in Sections 2.05(b)(i) or (b)(ii), (ii) made by
the Company or any Restricted Subsidiary to effect leasehold improvements to any
property leased by the Company or such Restricted Subsidiary as lessee, to the
extent that such expenses have been reimbursed by the landlord, and (iii) in the
form of a substantially contemporaneous exchange of similar property, plant,
equipment or other capital assets, except to the extent of cash or other
consideration (other than the assets so exchanged), if any, paid or payable by
the Company or any Restricted Subsidiary.
9

--------------------------------------------------------------------------------



“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Credit Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP. Notwithstanding the foregoing or any other provision
contained in this Credit Agreement or in any Loan Document, for purposes of this
definition, GAAP shall mean GAAP as in effect prior to giving effect to the
adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842)”.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    marketable, direct obligations of the United States of America or United
States government agencies;
(b)    bonds, notes and/or commercial paper outstanding at any time issued by
any Person organized under the laws of any state of the United States of
America;
(c)    fully collateralized repurchase agreements in such amounts and with such
financial institutions, as the Company may select from time to time;
(d)    bank deposits, certificates of deposit, banker’s acceptances and time
deposits, which are issued by any Lender or by a United States national or state
bank or foreign bank;
(e)    money market funds that comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act; and
(f)    privately placed funds with at least a AAA or Aaa rating by S&P or
Moody’s, respectively, which have investment objectives that include maintaining
a stable net asset value, and which are otherwise managed according to the same
investment objectives as funds regulated under SEC Rule 2a-7.
provided that, such Investments will be measured as of the date the Investment
is acquired with the maximum maturity of any individual investment not exceeding
24 months, and a maximum portfolio average maturity of 12 months; provided
further, that such Investments will also bear at least two credit ratings,
including (i) for commercial paper, minimum ratings of “A2” by S&P and “P2” by
Moody’s, (ii) for longer term bonds and notes, average long-term equivalent
ratings of “A+” by S&P and “A1” by Moody’s for the portfolio of this investment
class, (iii) for repurchase agreements, bank deposits, certificates of deposit,
banker’s acceptances and time deposits, a minimum rating of “BBB” by S&P and
“Baa” by Moody’s is required, unless, with respect to U.S. bank deposits and
U.S. certificates of deposit, the amount invested is less than $250,000. To the
extent that S&P or Moody’s credit ratings for such instruments are not
available, equivalent credit ratings from Fitch Ratings, Inc. are acceptable.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that (i) is the Administrative Agent,
any Joint Lead Arranger or an Affiliate of any of the foregoing, (ii) at the
time it enters into a Cash Management Agreement with a Loan Party, is a Lender
or an Affiliate of a Lender or (iii) is a Lender or an Affiliate of a Lender as
of the Effective Date and is a party to a Cash Management Agreement with a Loan
Party on the Effective Date, in each case in its capacity as a party to such
Cash Management Agreement.
10

--------------------------------------------------------------------------------



“Cash Usage” means, with respect to any fiscal period of the Company and its
Restricted Subsidiaries, an amount equal to the sum of (without duplication):
(a)    net cash used in operating activities and investing activities during
such period (and not net cash generated);
(b)    Capital Expenditures by the Company and its Restricted Subsidiaries in
such period and any other expenses paid in cash that have been capitalized;
(c)    payments of principal, interest or other amounts in respect of
Indebtedness made by the Company and its Restricted Subsidiaries during such
period; and
(d)    Permitted Parent Payments made during such period.
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything to the contrary herein, it is understood and
agreed that any changes resulting from requests, rules, guidelines or directives
(x) issued under, or in connection with, the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, for the purposes of this Credit
Agreement, be deemed to be adopted subsequent to the Effective Date.
“Change of Control” means an event or series of events by which:
(a)    (i) Dolan Family Interests or (ii) Persons Controlled by Dolan Family
Interests (any such Person, a “Dolan Family Interest Controlled Person”) (so
long as, in the case of this clause (ii), no “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) other than the Dolan Family Interests shall beneficially own (within
the meaning of Rule 13d-3 (as in effect on the Effective Date) promulgated under
the Securities Exchange Act of 1934, as amended), in the aggregate, more than
fifty percent (50%) of the Equity Interests in such Dolan Family Interest
Controlled Person(s)) shall cease at any time to have beneficial ownership
(within the meaning of Rule 13d-3 (as in effect on the Effective Date)
promulgated under the Securities Exchange Act of 1934, as amended) of shares of
the capital stock of the Company having sufficient votes to elect (or otherwise
designate) at such time a majority of the members of the board of directors or
similar governing entity of the Company;
(b)    the Parent shall cease to own (free and clear of all Liens (other than
non-consensual Permitted Liens)), directly or indirectly, 100% of the Equity
Interests of the Company; or
(c)    the adoption by the stockholders of Parent or the Company of a plan or
proposal for the liquidation or dissolution of Parent or the Company.
“Change of Control Election Date” has the meaning specified in Section
2.05(b)(vi).
“Change of Control Notice” has the meaning specified in Section 2.05(b)(vi).
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Incremental
Term Loans, Refinancing Term Loans, or
11

--------------------------------------------------------------------------------



Extended Term Loans and (b) any Commitment, refers to whether such Commitment is
a Term Commitment or any commitment to provide Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans pursuant to any Incremental Term
Supplement, Refinancing Amendment or Extension Amendment, respectively.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and for the
avoidance of doubt, shall exclude all Excluded Assets.
“Collateral Documents” means, collectively, the Security Agreement, each
Intellectual Property Security Agreement, and each of the collateral
assignments, Security Agreement Supplements, Mortgages, each Deposit Account
Control Agreement, security agreements, pledge agreements or other similar
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Committed Loan Notice” means an irrevocable notice of (a) a Term Borrowing
(including an Incremental Term Borrowing), (b) a conversion of Term Loans from
one Type to another, or (c) a continuation of Eurodollar Loans pursuant to
Section 2.02(a), which, if in writing, shall be in substantially in the form of
Exhibit A.
“Commitment” means a Term Loan Commitment or any Incremental Term Loan
Commitment (if any) as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the preamble to this Credit Agreement.
“Company Materials” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 10.02, including through an
Approved Electronic Platform.
“Compliance Certificate” means a certificate of a Responsible Officer of the
Company in substantially the form of Exhibit C-1.
“Consolidated Indebtedness” means, as of any date of determination, an amount
equal to the aggregate amount, without duplication, of all Indebtedness of the
Company and any Restricted Subsidiary that would be reflected as debt on a
consolidated balance sheet of the Company prepared in accordance with GAAP as of
such date of determination.
“Consolidated Net Income” means, as of any date of determination and with
respect to any Person, the Net Income of such Person and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP.
“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, an amount equal to the Consolidated Indebtedness of the Company
and any Restricted Subsidiary that is secured by a
12

--------------------------------------------------------------------------------



Lien on the assets of the Company or any Restricted Subsidiary that is not a
junior Lien or subordinated to the Liens in favor of the Secured Parties
hereunder.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Covered Entity” means any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 10.23.
“Credit Agreement” has the meaning specified in the preamble to this Credit
Agreement.
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent in its reasonable discretion
decides that any such convention is not administratively feasible for the
Administrative Agent, then the Administrative Agent may establish another
convention in its reasonable discretion.
“Debt Instruments” means, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
13

--------------------------------------------------------------------------------



“Default Rate” means an interest rate equal to (a) the Alternate Base Rate plus
(b) the Applicable Rate, if any, applicable to ABR Loans plus (c) 2% per annum;
provided, however, that with respect to any overdue principal on a Eurodollar
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Company or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), or (c) has (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above shall
be made by the Administrative Agent in its reasonable discretion acting in good
faith, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to the Company and each Lender.
“Deposit Account” means any “deposit account,” as defined in Article 9 of the
UCC.
“Deposit Account Control Agreement” means, with respect to a Deposit Account, a
customary “springing control” deposit account control agreement in form and
substance reasonably satisfactory to the Administrative Agent that (a) is
entered into among Administrative Agent, the financial institution or other
Person at which such Deposit Account is maintained and the Loan Party
maintaining such Deposit Account, and (b) is effective for Administrative Agent
to obtain “control” (within the meaning of Article 9 of the UCC) (or the
equivalent under any other applicable law) of such Deposit Account.
“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Company in good faith) of non-cash consideration received by
the Company or any of its Subsidiaries in connection with a Disposition that is
so designated as “Designated Non-Cash Consideration” pursuant to a certificate
of an authorized officer of the Company minus the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.
“Disposition” or “Dispose” means the sale, conveyance, assignment, transfer,
license, lease, lapse, abandonment or other disposition (including any sale and
leaseback transaction) of any asset (or the
14

--------------------------------------------------------------------------------



granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided that the term Disposition specifically excludes (i) dispositions of
property, whether now owned or hereafter acquired, that is obsolete, worn out,
damaged, surplus or otherwise no longer used or useful in the ordinary course of
business, (ii) dispositions of inventory (including advertising, sponsorship,
tickets, air time, signage and similar items) in the ordinary course of
business, (iii) dispositions of cash and Cash Equivalents in the ordinary course
of business and the conversion of cash into Cash Equivalents and Cash
Equivalents into cash, (iv) dispositions of property by any Subsidiary to the
Company or to a Restricted Subsidiary (provided that in the case of this clause
(iv) if the transferor of such property is a Loan Party, the transferee thereof
must be a Loan Party), (v) sales or other dispositions without recourse and in
the ordinary course of business of overdue accounts receivable of financially
troubled debtors in connection with the compromise or collection thereof,
(vi) the licensing or sublicensing of intellectual property rights on a
non-exclusive basis, (vii) the settlement of tort or other litigation claims in
the ordinary course of business or determined by the board of directors or
similar governing entity to be fair and reasonable in light of the
circumstances, (viii) charitable contributions in amounts that in the aggregate
are not material to the Company and the Restricted Subsidiaries taken as a
whole, (ix) payments of principal, interest and fees related to the Tao Loan,
(x) leases or licenses of space in the ordinary course of business that are not
material to the Business taken as a whole, (xi) the sale, conveyance,
assignment, transfer, license, lease, lapse, abandonment or other disposition of
property involving property or assets having a fair market value of less than
$5,000,000 in a single transaction or a series of related transactions and (xii)
the sale, conveyance, assignment, transfer, license, lease, lapse, abandonment
or other disposition of assets in the ordinary course of business.
“Dolan” means Charles F. Dolan.
“Dolan Family Interests” means (i) any Dolan Family Member, (ii) any trusts for
the benefit of any Dolan Family Members, (iii) any estate or testamentary trust
of any Dolan Family Member for the benefit of any Dolan Family Members, (iv) any
executor, administrator, trustee, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.
“Dolan Family Interest Controlled Person” has the meaning specified in the
definition of “Change of Control”.
“Dolan Family Members” means Dolan, his spouse, his descendants and any spouse
of any of such descendants.
“Dollars” and “$” means lawful money of the United States of America.
“Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:
(a)    a notification by the Administrative Agent to (or the request by the
Company to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and
(b)    the joint election by the Administrative Agent and the Company to trigger
a fallback from LIBO Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders.
15

--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Lichtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 10.01.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” has the meaning specified in Section 10.06(b).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


16

--------------------------------------------------------------------------------



“ERISA Affiliate” means, when used with respect to a Plan, ERISA, the PBGC or a
provision of the Code pertaining to employee benefit plans, any Person that is a
member of any group of organizations within the meaning of Sections 414(b), (c),
(m) or (o) of the Code of which the Company is a member.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” means any of the events described in Article VIII hereof.
“Event of Loss” means, with respect to any property of the Company or a
Restricted Subsidiary, (a) the actual or constructive total loss of such
property or the use thereof, resulting from destruction, damage beyond repair,
or the rendition of such property permanently unfit for normal use from any
casualty or similar occurrence whatsoever, (b) the destruction or damage of a
material portion of such property from any casualty or similar occurrence
whatsoever under circumstances in which such damage cannot reasonably be
expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within 180 days after the occurrence of such destruction or damage, (c) the
condemnation, confiscation or seizure of, or requisition of title to or use of,
any property, or (d) in the case of any property located upon a leasehold, the
termination or expiration of such leasehold.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income of the Company and its Restricted Subsidiaries
for such period, plus
(ii)    decreases in working capital for such period (other than any such
decreases arising from acquisitions or Dispositions by the Company and the
Restricted Subsidiaries completed during such period, the application of
purchase accounting or the reclassification of items from short term to long
term or vice versa), plus
(iii)    cash receipts in respect of Swap Contracts during such period to the
extent not otherwise included in such Consolidated Net Income; minus
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any non-cash gains), plus
(ii)    without duplication of amounts deducted pursuant to clause (b)(x) below
or this clause (b)(ii) in prior periods, the amount of Capital Expenditures or
acquisitions of intellectual property accrued or made in cash during such period
to the extent not financed with the proceeds of Long-Term Indebtedness, plus
(iii)    the aggregate amount of all principal payments of Indebtedness
(including the principal component of payments in respect of Capitalized Lease
Obligations) of the Company and the Restricted Subsidiaries to the extent such
prepayments or repayments
17

--------------------------------------------------------------------------------



are not funded with the proceeds of Long-Term Indebtedness, excluding (A) all
payments of Indebtedness described in Section 2.05(b)(iii) to the extent such
payments reduce the repayment of Term Loans that would otherwise be required by
Section 2.05(b), (B) all payments of Indebtedness pursuant to and in accordance
with Section 7.28(a)(iii), and (C) any prepayment of revolving loans to the
extent there is not an equivalent permanent reduction in commitments thereunder,
plus
(iv)    increases in working capital for such period (other than any such
increases arising from acquisitions or Dispositions by the Company and the
Restricted Subsidiaries completed during such period, the application of
purchase accounting or the reclassification of items from short term to long
term or vice versa), plus
(v)    cash payments by the Company and the Restricted Subsidiaries actually
made during such period to the extent not financed with the proceeds of
Long-Term Indebtedness in respect of any purchase price holdbacks, earn-out
obligations, long-term liabilities of the Company and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income for such period (and so long as there has not been any reduction in
respect of such payments in arriving at Consolidated Net Income for such fiscal
year), plus
(vi)    without duplication of amounts deducted pursuant to clauses (vii) and
(viii) below in prior periods, the amount of Investments made during such period
pursuant to Section 7.17, plus
(vii)    the amount of Restricted Payments actually paid or permitted to be paid
during such period pursuant to Section 7.18, plus
(viii)    the aggregate amount of expenditures actually made with cash by the
Company and its Restricted Subsidiaries to the extent (A) not financed with the
proceeds of Long-Term Indebtedness during such period (including expenditures
for the payment of financing fees) and (B) such expenditures are not expensed
during such fiscal year or are not deducted in calculating Consolidated Net
Income (and so long as there has not been any reduction in respect of such
expenditures in arriving at Consolidated Net Income for such period), plus
(ix)    to the extent such were not deducted in calculating Consolidated Net
Income for such period, the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Company and the Restricted
Subsidiaries during such period that are made in connection with any prepayment
of any principal of Indebtedness to the extent such prepayment of principal
reduced Excess Cash Flow pursuant to clause (b)(iii) above or reduced the
mandatory prepayment required by Section 2.05(b), plus
(x)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Restricted Subsidiaries pursuant to binding contracts,
commitments, or binding purchase orders (to the extent not financed with the
proceeds of Long-Term Indebtedness, the “Contract Consideration”) entered into
prior to or during such period relating to Permitted Investments, Capital
Expenditures or acquisitions of intellectual property to be consummated;
provided that, to the extent the aggregate amount actually utilized to finance
18

--------------------------------------------------------------------------------



such Permitted Investments, Capital Expenditures or acquisitions of intellectual
property during any period is less than the Contract Consideration that reduced
Excess Cash Flow for the prior period, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow for such period, plus
(xi)    the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period, to the
extent they exceed the amount of tax expense deducted in calculating
Consolidated Net Income for such period, plus
(xii)    cash expenditures in respect of Swap Contracts during such period to
the extent not deducted in calculating Consolidated Net Income, plus
(xiii)    cash receipts not paid to or held by the Company or its subsidiaries,
deferred revenue and collections due to promoters to the extent included in
arriving at such Consolidated Net Income;
provided that, at the option of the Company, any item that meets the criteria of
any sub-clause of this clause (b) after the end of the applicable period and
prior to the applicable date of calculation of Excess Cash Flow for such period
may, at the Company’s option, be included in the applicable period, but not in
any calculation pursuant to this clause (b) for the subsequent calculation
period if such election is made. To the extent that a prepayment of the Loans
pursuant to Section 2.05(b)(iv) in respect of any period would result in
Liquidity falling below the Minimum Liquidity Level after giving effect to such
prepayment, the amount of such required prepayment shall be reduced so as not to
cause such shortfall.
“Excess Cash Flow Percentage” means 50.0%; provided that, with respect to any
full fiscal year of the Company ending after the Effective Date, the ECF
Percentage shall be reduced to 25.0% and 0%, respectively, if as of the last day
of the applicable fiscal year, the Total Leverage Ratio was less than 4.50:1.00
or 4.00:1.00, respectively.
“Excess Liquidity” means, on any date of determination, an amount equal to (a)
Liquidity minus (b) the then applicable Minimum Liquidity Level.
“Excluded Accounts” means deposit or securities accounts maintained solely as
tax accounts, payroll accounts, escrow accounts, trust accounts, operational
disbursements accounts, petty cash accounts or flexible spending and other
benefits and healthcare accounts (including healthcare claims funding accounts).
“Excluded Asset” means any and all of the following: (i) those assets set forth
on Schedule 1.01(b), (ii) [reserved], (iii) assets to the extent the consent of
any League is required for the granting of a security interest therein or to the
extent that the granting of a security interest therein is prohibited by League
Rules or any Contractual Obligation with any League existing on the Effective
Date, (iv) the Leases with respect to the Arena, Radio City Music Hall and the
Beacon Theatre and any other Leases to the extent that such Leases require the
consent of the lessor or any third party for the granting of a secured interest
therein, (v) motor vehicles and other assets subject to certificates of title,
(vi) assets consisting of contract rights pursuant to contracts containing
enforceable restrictions on the granting of security interests therein except to
the extent such restrictions are rendered ineffective under Section 9-406, 9-407
or 9-408 of the UCC or other applicable law, (vii) voting stock of or other
equity interests (A) in excess of 65% of the voting stock or other equity
interests held by the Company or Guarantors in first tier non-US subsidiaries,
(B) in non-wholly owned subsidiaries if the pledge of such stock or equity
interest is prohibited by agreement,
19

--------------------------------------------------------------------------------



organizational documents or applicable law or regulation, (C) in excess of 49%
of the voting stock or other equity interests in Radio City Productions LLC and
MSG Beacon, LLC, (D) in Excluded Subsidiaries, (E) in MSG Arena Holdings, LLC,
(F) in MSG Arena, LLC, (G) in any other Subsidiary of the Company that is formed
after the Effective Date for the primary purpose of holding direct ownership
interests in the Arena (or indirect ownership interests, so long as the primary
purpose of such indirect owner is to hold ownership interests in the direct
owner of the Arena) and whose assets primarily consist of ownership interests in
the Arena (each of MSG Arena Holdings, LLC, MSG Arena, LLC and any Subsidiary
described in this clause (G), an “Arena Subsidiary”), (H) in BCE or (I) MSG BCE,
LLC, (viii) the Arena License Agreements, (ix) Excluded Accounts, (x) Real
Property, other than fee owned Real Property, (xi) assets if the granting or
perfecting of a security interest in such assets would violate any applicable
law, (xii) any assets purchased with the proceeds of purchase money Indebtedness
or Capitalized Lease Obligations incurred pursuant to Section 7.14(j) if the
granting or perfecting of a security interest in such assets is prohibited by
the terms of such purchase money Indebtedness or Capitalized Lease Obligations,
(xiii) any intent-to-use trademark application filed in the United States Patent
and Trademark Office unless and until an amendment to allege use or a statement
of use has been filed and accepted by the United States Patent and Trademark
Office, and solely to the extent, if any, that, and solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of, or void, any such application or registration that issues
from such intent-to-use application under United States law and (xiv) those
assets as to which the Administrative Agent and the Company agree that the cost
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby.
“Excluded Indebtedness” has the meaning specified in Section 8.01(e).
“Excluded Subsidiary” means (a) any Foreign Subsidiary or any Subsidiary that is
held directly or indirectly by a Foreign Subsidiary, (b) any Subsidiary that is
prohibited or restricted by applicable Law or the League Rules from providing a
Guaranty or by a binding contractual obligation existing on the Effective Date
or at the time of the acquisition of such Subsidiary (and not incurred in
contemplation of such acquisition) from providing a Guaranty (provided that such
contractual obligation is not entered into by the Company or its Restricted
Subsidiaries principally for the purpose of qualifying as an “Excluded
Subsidiary” under this definition) or if such Guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization, unless such consent, approval, license or authorization has been
obtained, (c) any special purpose securitization vehicle (or similar entity),
(d) any Subsidiary that is a not-for-profit organization, (e) any Captive
Insurance Subsidiary, and (f) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent in consultation with the Company
(confirmed in writing by notice to the Company), the cost or other consequences
(including any material adverse tax consequences) of providing the Guaranty
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom. For the avoidance of doubt, BCE is not an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender or any other recipient of
20

--------------------------------------------------------------------------------



any payment to be made by or on account of any obligation of the Company
hereunder, (a) any Taxes imposed on or measured by its overall net income
(however denominated), branch profits taxes, and franchise taxes imposed on it,
(i) as a result of such recipient being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any Tax
imposed pursuant to FATCA, (c) in the case of a Foreign Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to or for the account of such
Foreign Lender pursuant to a law in effect at the time (i) such Foreign Lender
becomes a party hereto (other than pursuant to an assignment request by the
Company under Section 10.12) or (ii) such Foreign Lender designates a new
Lending Office, except in each case to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Company with
respect to such withholding Tax pursuant to Section 3.01(a) and (d) any Taxes
attributable to the failure or inability of the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Company hereunder to comply with Section 3.01(f).
“Existing Maturity Date” has the meaning specified in Section 2.17(a).
“Extended Maturity Date” has the meaning specified in Section 2.17(a).
“Extended Term Facility” has the meaning specified in Section 2.17(a).
“Extended Term Loan” means any Term Loan made pursuant to an Extended Term
Facility.
“Extending Lender” has the meaning specified in Section 2.17(b).
“Extension” has the meaning specified in Section 2.17(a).
“Extension Amendment” has the meaning specified in Section 2.17(e).
“Extension Request” means a written request from the Company to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.17.
“Facility” means any Term Facility or any Incremental Term Facility, if any, as
the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the Federal Funds Effective Rate; provided, that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for all purposes hereof.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
21

--------------------------------------------------------------------------------



“Fee Letters” means, collectively, each letter agreement made between the
Company and the Administrative Agent or a Joint Lead Arranger for the payment of
fees in connection with this Credit Agreement.
“Financial Covenant” means the covenant contained in Section 7.29.
“Fitch” means Fitch Ratings Ltd. and any successor to its rating agency
business.
“Fixed Amounts” has the meaning specified in Section 1.06.
“Flood Insurance Laws” means collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.
“Floor” means the benchmark rate floor, if any, provided in this Credit
Agreement initially (as of the execution of this Credit Agreement, the
modification, amendment or renewal of this Credit Agreement or otherwise) with
respect to LIBO Rate.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means (i) any Subsidiary that is not a United States Person
and (ii) any Subsidiary of an entity that is a Foreign Subsidiary under
clause (i) of this definition.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.06(h).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness
22

--------------------------------------------------------------------------------



or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of the Indebtedness or other obligation guaranteed thereby (or, in the
case of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by a Responsible
Officer of the Company)). The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantors” means Parent and each Subsidiary Guarantor.
“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.
“Hedge Bank” means any Person that (i) is the Administrative Agent, a Joint Lead
Arranger or an Affiliate of any of the foregoing, (ii) at the time it enters
into a Secured Hedge Agreement, is a Lender or an Affiliate of a Lender or (iii)
is a Lender or an Affiliate of a Lender as of the Effective Date and is a party
to Secured Hedge Agreement with a Loan Party on the Effective Date, in each case
in its capacity as a party to such Secured Hedge Agreement.
“Incremental Closing Date” means, with respect to any Incremental Term Facility,
the first date all of the conditions precedent set forth in the Incremental Term
Supplement applicable to such Incremental Term Facility are satisfied or waived
in accordance with Section 10.01.
“Incremental Equivalent Debt” means Indebtedness in an amount not to exceed the
then available Incremental Facility Limit incurred by the Company or any
Subsidiary Guarantor consisting of the issuance of one or more series of senior
secured notes or loans, junior lien loans or notes, subordinated loans or notes
or senior unsecured loans or notes (in each case in respect of the issuance of
notes, whether issued in a public offering, Rule 144A or other private placement
or purchase or otherwise), commitments under a revolving credit facility or any
bridge financing in lieu of the foregoing, or secured or unsecured “mezzanine”
debt, in each case, to the extent secured, subject to (x) with respect to
Incremental Equivalent Debt secured on a junior basis to the Obligations, a
customary “junior lien” intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent and (y) with respect to Incremental
Equivalent Debt secured on a pari passu basis with the Obligations, a customary
“equal priority” intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent (provided that in the case of
Incremental Equivalent Debt in the form of a revolving credit facility secured
by the Collateral on a pari passu basis with the Obligations, such intercreditor
agreement shall provide that the agent for such revolving credit facility shall
be the controlling representative for purposes of enforcement of collateral,
subject to customary provisions permitting control to shift to non-controlling
representatives after a period to be agreed of not less than 120 days if the
relevant event of default remains outstanding and no enforcement action is being
diligently pursued); provided that, (i) such Indebtedness does not mature on or
prior to the maturity date of, or have a shorter weighted average life to
maturity than, the Term Loans (other than, with respect to maturity, customary
extension rollover provisions (including
23

--------------------------------------------------------------------------------



by conversion or exchange) for bridge facilities, in which case, such maturity
may be earlier than that of the Term Loans if such maturity is automatically
extended upon the initial maturity date to a date not earlier than the maturity
date of the Term Loans), (ii) such Indebtedness reflects market terms at the
time of incurrence or issuance as determined by the Company and the lenders or
financing sources providing such financing (it being understood to the extent
that any financial maintenance covenant is added for the benefit of any such
debt in the form of term debt, such financial maintenance covenant shall also be
added for the benefit of the Term Loans and any Incremental Term Loans existing
at such time), (iii) there shall be no borrower or guarantor in respect of any
such indebtedness that is not (or does not become) the Company or a Guarantor
under the Facility, (iv) if secured, shall only be secured by the Collateral and
the proceeds of such indebtedness and (v) any Incremental Equivalent Debt in the
form of term loans secured by the Collateral on a pari passu basis with the
Obligations shall be subject to Section 2.15(a)(iv) mutatis mutandis.
“Incremental Facility Limit” means an amount equal to the sum of (a) $75,000,000
less the aggregate outstanding principal amount of all Incremental Equivalent
Debt issued and/or incurred in reliance on this clause (a) plus (b) (i) all
voluntary prepayments of the Initial Term Facility (including, in the case of
loan buy-backs permitted hereunder that are offered to all Lenders of the
applicable class on a pro rata basis, the actual purchase price paid in cash
pursuant to such buy-backs), any Incremental Term Facility secured on a pari
passu basis with the Initial Term Facility and any Incremental Equivalent Debt
secured on a pari passu basis with the Initial Term Facility (including
voluntary prepayments made at a discount to par) and (ii) voluntary commitment
reductions of any revolving credit facility secured on a pari passu basis with
Initial Term Facility prior to the date of any such incurrence (in each case, to
the extent not funded with the proceeds of Long-Term Indebtedness) plus (c) an
additional amount such that, after giving effect to the incurrence of such
additional amount (but without giving effect to any amount incurred
simultaneously under clauses (a) or (b) above) and after giving pro forma effect
to any acquisition or Investment consummated in connection therewith or any
other appropriate pro forma adjustments, (I) in the case of an Incremental Term
Facility or Incremental Equivalent Debt that is secured on a pari passu basis
with the Obligations, the Senior Secured Leverage Ratio on a pro forma basis is
equal to or less than 3.50:1.00 and (II) in the case of an Incremental Term
Facility or Incremental Equivalent Debt that is unsecured or secured on a junior
basis to the Obligations, the Total Leverage Ratio on a pro forma basis is equal
to or less than 4.00:1.00; provided that, compliance with the preceding clause
(c) shall be determined (A) assuming that the full amounts of all revolving
credit facilities have all been fully drawn, (B) utilizing the financial
statements most recently delivered or deemed delivered pursuant to Section 7.01,
(C) giving full pro forma effect to (1) all Specified Transactions (as provided
in such definition) that have occurred since the last day of the most recently
completed Measurement Period for which financial statements have been delivered
or deemed delivered pursuant to Section 7.01 (including, for the avoidance of
doubt, but without duplication, any acquisitions constituting Specified
Transactions that are to be consummated contemporaneously with the closing of,
and using the proceeds of, such proposed Incremental Term Facility or
Incremental Equivalent Debt, as the case may be), and (2) the application of the
proceeds of the proposed Incremental Term Facility or Incremental Equivalent
Debt, as the case may be, and (D) otherwise in accordance with the applicable
definitions therein); provided, further, that any amounts incurred pursuant to
clause (c) hereof (including through reclassification) and subsequently repaid
shall not be included in the calculation of clause (b) above.
“Incremental Lender” means at any time, (a) on or prior to the applicable
Incremental Closing Date, any Lender that has an Incremental Term Commitment at
such time and (b) after the applicable Incremental Closing Date, any Lender that
holds Incremental Term Loans at such time.
“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the applicable Incremental
Lenders pursuant to Section 2 of any Incremental Term Supplement.
24

--------------------------------------------------------------------------------



“Incremental Term Commitment” means, subject to the terms and conditions of
Section 2.15 as to each Incremental Lender, its obligation to make Incremental
Term Loans to the Company on the applicable Incremental Closing Date, pursuant
to Section 2 of the applicable Incremental Term Supplement in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Incremental Lender’s name on Schedule I to such Incremental Term
Supplement under the caption “Incremental Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Incremental
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Credit Agreement.
“Incremental Term Facility” has the meaning specified in Section 2.15(a).
“Incremental Term Loan” means an advance made by any Incremental Lender under an
Incremental Term Facility.
“Incremental Term Supplement” has the meaning specified in Section 2.15(b).
“Incurrence-Based Amounts” has the meaning specified in Section 1.06.
“Indebtedness” means, as to any Person, Capitalized Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase price
of property or services in respect of which such Person is the purchaser (other
than (a) any earn-out obligation or similar payment until such obligation has
become a non-contingent liability on the balance sheet of such Person, (b)
accruals for payroll, retirement obligations, workers compensation and other
liabilities accrued in the ordinary course of business and (c) any purchase
price holdback in the ordinary course of business, until such obligation has
become a non-contingent liability on the balance sheet of such Person), other
than accounts payable (other than for borrowed money) incurred in the ordinary
course of business of such Person. Without limiting the generality of the
foregoing, for the avoidance of doubt, (a) such term shall include (1) all
obligations of such Person under Swap Contracts (the amount of which shall be
deemed to be the Swap Termination Value thereof), (2) all Indebtedness of others
Guaranteed by such Person, (3) all Indebtedness for borrowed money of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, which, in each case, shall be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value of the property encumbered thereby, (4) all unreimbursed obligations of
such Person as an account party in respect of drawn letters of credit and
letters of guaranty, (5) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (6) the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor, and (b) such term shall exclude
(1) deferred revenue (including advance ticket sales), (2) obligations to make
or pay advances, deposits or deferred compensation to announcers, broadcasters,
on-air talent, promoters, producers or other third parties in connection with
the development, booking, production, broadcast, promotion, execution, staging
or presentations of shows, events or other entertainment activities or related
merchandising, concessions or licensing and (3) obligations to pay advances,
deposits or deferred compensation to the holders of rights to content or
intellectual property in connection with the development, broadcast,
distribution or license of content or underlying intellectual property.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
25

--------------------------------------------------------------------------------



“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.20.
“Initial Term Facility” means, initially, the aggregate amount of the Lenders’
Term Commitments on the Effective Date, and hereafter on any date of
determination, the aggregate principal amount of the Term Loans made on the
Effective Date outstanding on such date.
“Initial Term Loans” means the Term Loans made under the Initial Term Facility.
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the Effective Date, duly executed by each Loan
Party and the Administrative Agent.
“Intellectual Property Security Agreement Supplement” has the meaning specified
in Section 13(b) of the Security Agreement.
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any ABR Loan, the last Business Day of
each March, June, September and December and the Maturity Date of the Facility
under which such Loan was made.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided that, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Grade Rating” means a credit rating (a) from S&P of at least BBB- or
better,(b) from Moody’s of at least Baa3 or better or (c) from Fitch of at least
BBB- or better, in each case without regard to watch status.
“Investment Grade Rating Trigger Date” means the date that the Administrative
Agent receives written notice from the Company that the Company has first
obtained an Investment Grade Rating.
“Investments” has the meaning specified in Section 7.17.
26

--------------------------------------------------------------------------------



“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Joint Lead Arrangers” means JPMorgan and BofA Securities, Inc., in each case
acting in its capacity as a joint lead arranger and joint book runner.
“Labor Dispute” means any strike, lockout, work stoppage, or other similar
action involving any labor organization representing any employees of the
Company or any Restricted Subsidiary. For the avoidance of doubt, “Labor
Dispute” does not include any individual disputes with employees of the Company
or any Restricted Subsidiary or any agents for such employees.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“LCT Election” has the meaning specified in Section 1.10.
“LCT Test Date” has the meaning specified in Section 1.10.
“League” means (a) an organization governing, administering or regulating the
participation of teams or participants in any professional sport, including the
National Basketball Association, the National Hockey League and the Women’s
National Basketball Association and any minor league teams associated therewith,
including, in each case, the Commissioner, management council, executive
committee or similar governing body of each such organization and (b) any entity
through which each such organization conducts business or that may be formed
generally by the member clubs of such organization.
“League Rules” means (a) the constitution and by-laws of each League, (b) the
governing documents of each League, (c) all present and future rules,
regulations, interpretations, memoranda, procedures, resolutions, directives,
policies and guidelines of each League, (d) any agreements and arrangements to
which the Company or any of its Subsidiaries is (or after the Effective Date may
become) subject or by which it or its assets are (or may become) bound with or
in favor of any League, (e) any agreements and arrangements to which any
League’s teams generally are (or after the Effective Date may become) subject or
by which they or their assets are (or may become) bound, in each case as such
agreements or arrangements may be amended or adopted from time to time and
including the custom and practice thereunder, including, but not limited to,
League Rules relating to membership relocation, indebtedness and ownership
transfers, territorial rights and limitations, the telecast or broadcast, by
over-the-air television, non-broadcast television, radio or any other means,
whether on a local, regional, national or international basis, of team games and
the use of League or team logos, names or other intellectual property and
(f) any conditions that the League may impose with respect to transactions in
which any League’s teams may engage.
27

--------------------------------------------------------------------------------



“League-Wide Labor Controversy” means any strike, lock-out or other labor
controversy affecting any entire League involving teams with respect to which
the Company or any Restricted Subsidiaries has one or more Arena License
Agreements.
“Leases” means those leases and subleases pursuant to which any of the Loan
Parties has been granted or holds the right to use or occupy Real Property
demised thereunder, together with all amendments, modifications, extensions,
renewals and restatements thereof and agreements related thereto.
“Lender Model” means the Company’s financial model dated October 8, 2020.
“Lender Presentation” means the lender presentation in respect of the Company
dated October 7, 2020.
“Lender-Related Person” has the meaning assigned to it in Section 10.04(b).
“Lenders” means the banks or other financial institutions which are parties
hereto, as well as any Persons that become a “Lender” hereunder pursuant to
Section 10.06 and, as the context requires, includes any Incremental Lender,
together with their respective successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than 0.75%,
such rate shall be deemed to be 0.75% for the purposes of this Credit Agreement.
“Liens” has the meaning specified in Section 7.16.
“Limited Condition Transaction” means (i) an acquisition or any investment by
any Loan Party of any assets, business or Person permitted to be acquired by
such Loan Party under the terms of this Credit Agreement, in each case the
consummation of which is not conditioned on the availability of, or on
obtaining, third-party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.
“Liquidity” means at any time the sum of (x) unrestricted cash and Cash
Equivalents (including cash supporting deferred revenue or collections due to
promoters) of the Company and the Subsidiary
28

--------------------------------------------------------------------------------



Guarantors, and (y) the aggregate amount then available to be drawn under any
revolving credit facility of the Company or any Subsidiary Guarantor, in each
case, at such time.
“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Term Loan (including Incremental Term Loans, if any).
“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Parent
Negative Pledge Agreement, (c) the Notes, (d) the Collateral Documents, (e) the
Fee Letters, (f) each Incremental Term Supplement, if any, and (g) solely for
purposes of the Collateral Documents (including in the term “Obligations” as
used in the definition of “Secured Obligations” in the Security Agreement and in
the Intellectual Property Security Agreement) and Article IV hereof, each
Secured Hedge Agreement and each Secured Cash Management Agreement.
“Loan Parties” means, collectively, the Company and each Guarantor.
“Long-Term Indebtedness” means any Indebtedness for borrowed money (excluding
Indebtedness permitted by clause (e) of Section 7.14) that, in accordance with
GAAP, is not a current liability.
“Majority in Interest”, when used in reference to Lenders under any Facility,
means, at any time, Lenders holding outstanding Term Loans under such Facility
representing more than 50% of the aggregate principal amount of all Term Loans
under such Facility outstanding at such time.
“Mandatory Prepayment Disposition” has the meaning specified in
Section 2.05(b)(i).
“Margin Stock” means “margin stock” as defined in Regulation U.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Master Subordinated Intercompany Note” means an intercompany note substantially
in the form of Exhibit F.
“Material Adverse Effect” means a materially adverse effect upon (a) the
property, business, assets, condition (financial or otherwise), liabilities or
operations of the Company and the Restricted Subsidiaries taken as a whole on a
combined basis in accordance with GAAP, (b) the Facility or Collateral (with
respect to clauses (a) and (b), other than changes resulting from industry wide
developments affecting companies in similar businesses that do not have a
disproportionate impact on the Company and the Restricted Subsidiaries or
changes resulting from a League-Wide Labor Controversy; provided that any
League-Wide Labor Controversy shall not, in and of itself, be deemed to
constitute a Material Adverse Effect), (c) the ability of the Company and the
Restricted Subsidiaries taken as a whole to perform the Obligations hereunder,
or (d) the legality, validity, binding nature or enforceability of this Credit
Agreement or any other Loan Document or the validity, perfection, priority or
enforceability of the security interest created, or purported to be created, by
the Security Agreement.
“Maturity Date” means (a) with respect to the Initial Term Facility, November
12, 2025, and (b) with respect to each Incremental Term Facility, the maturity
date for such Incremental Term Facility set forth in the applicable Incremental
Term Supplement (provided that the maturity date of any Incremental Term
Facility shall be subject to the provisions of Section 2.15(b)).
“Maximum Rate” has the meaning specified in Section 10.08.
29

--------------------------------------------------------------------------------



“Measurement Period” means, as of each date of determination, the period of four
consecutive fiscal quarters of the Company, then most recently ended for which
financial statements are required to have been delivered by the Company pursuant
to Section 7.01.
“Merge” has the meaning specified in Section 7.23.
“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including an
Incremental Term Loans or any other incremental credit facilities hereunder, but
excluding (i) any continuation or conversion of borrowings or (ii) the making of
any Loan).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage, deed of trust, deed to secure debt, trust deed or
other security document entered into by the owner of a Mortgaged Property in
favor of the Administrative Agent for the benefit of the Secured Parties
creating a Lien on such Mortgaged Property in such form as reasonably agreed
between the Company and the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time.
“Mortgaged Property” means all Real Property identified on Schedule 1.01(c).
“MSG” means The Madison Square Garden Company, a Delaware corporation.
“MSG Entertainment Corp.” means Madison Square Garden Entertainment Corp., a
Delaware corporation.
“MSG Spin Agreements” means the agreements listed on Schedule 1.01(d).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means proceeds received by the Company or any of the
Restricted Subsidiaries in cash as and when received from (x) any Disposition or
the incurrence or issuance of Indebtedness of the Company or any of the
Restricted Subsidiaries, in each case after deduction of (i) the costs of
selling, recovery or other transaction expenses payable by the Company or any of
the Restricted Subsidiaries in connection with obtaining such proceeds
(including banking, professional or other fees, commissions, discounts and
expenses, transfer and similar taxes incurred in connection with such
Disposition, incurrence or issuance, and the Company’s good faith reasonable
estimate of any income, franchise, transfer or other tax liability and reserves
for indemnification) arising from, such Disposition, incurrence or issuance and
(ii) the principal amount of, and the premium or penalty, if any, plus the
interest and other amounts on any Indebtedness permitted under this Credit
Agreement that is secured by the applicable asset and that is required to be
repaid by the terms of such Indebtedness (unless permitted by such terms to be
reinvested) in connection with such transaction (other than Indebtedness under
the Loan Documents) or (y) any casualty insurance or condemnation awards with
respect to an Event of Loss, after deduction of (i) the costs of obtaining such
award with respect to an Event of Loss (including fees and costs of experts,
consultants and/or attorneys), and any income, franchise, transfer or other tax
liability arising therefrom and (ii) the principal amount of, and the premium or
penalty, if any, plus the interest and other amounts on any Indebtedness
permitted under this Credit Agreement that is secured by the applicable assets
and is required to be repaid by the terms of such Indebtedness (unless permitted
by such terms to be reinvested) in connection with such Event of Loss (other
than Indebtedness under the Loan Documents). If any amount payable to the
Company or any such Restricted Subsidiary in respect of any such incurrence or
issuance shall be or become evidenced by any promissory note or other negotiable
or non-negotiable
30

--------------------------------------------------------------------------------



instrument, the cash proceeds received on any such note or instrument shall
constitute Net Cash Proceeds as and when received.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP (determined, for the avoidance of
doubt, on an unconsolidated basis) and before any reduction in respect of
preferred stock dividends.
“Net Interest Expense” means, for any Measurement Period, the sum of (a) all
interest expense, premium payments, debt discount, fees, charges and related
expenses incurred in connection with (x) borrowed money (including capitalized
interest) or (y) the deferred purchase price of assets, and in each case to the
extent treated as interest in accordance with GAAP during such Measurement
Period (including all interest paid or payable with respect to discontinued
operations only to the extent the revenues and expenses of such operations are
included in the Adjusted Operating Income) and (b) the portion of rent under
Capitalized Lease Obligations that is treated as interest in accordance with
GAAP during such Measurement Period, in the case of each of clauses (a) and (b),
of the Company and the Restricted Subsidiaries determined on a consolidated
basis without duplication and in accordance with GAAP for the most recently
completed Measurement Period; provided, however, that there shall be deducted
from Net Interest Expense all interest income (without taking into account any
interest income arising from intercompany Indebtedness between or among the
Company (as lender) and the Parent and/or its direct and indirect equityholders
(as borrowers)) for such Measurement Period of the Company and the Restricted
Subsidiaries determined on a consolidated basis without duplication and in
accordance with GAAP.
“New Subsidiary” means any Person which becomes a Subsidiary of the Company
after the Effective Date.
“Non-Consenting Lender” means a Lender who does not agree to a consent, waiver
or amendment to any provision of the Loan Documents if: (i) the Company or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of each Lender, all affected Lenders or all the Lenders or all
affected Lenders and (iii) the Required Lenders have agreed to such consent,
waiver or amendment.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning specified in Section 2.17(a).
“Non-Financial Entity” has the meaning specified in Section 10.06(b).
“Non-Required Consents” means the consent of any counterparty to a Contractual
Obligation to the grant of a security interest in the agreement constituting the
Contractual Obligation.
“Note” means a promissory note made by the Company in favor of a Lender
evidencing Term Loans made by such Lender under the Initial Term Facility,
substantially in the form of Exhibit B.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “NYFRB Rate” means the rate quoted
for such day for a federal funds transaction at 11:00 a.m. on such day received
by the Administrative Agent from a
31

--------------------------------------------------------------------------------



Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Credit Agreement.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
“Obligations” means all advances to, and debts, liabilities, obligations (but,
with respect to any Guarantor at any time, excluding all Excluded Swap
Obligations with respect to such Guarantor at such time), covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Restricted Subsidiary thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Company hereunder, Taxes imposed as a result of a present or
former connection between such Administrative Agent, Lender or other recipient
and the jurisdiction imposing such Tax (other than connections arising from such
Administrative Agent, Lender or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary taxes,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).
“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” means MSG Entertainment Group, LLC, a Delaware limited liability
company, or any of its successors.
“Parent Negative Pledge Agreement” means that certain Negative Pledge Agreement,
dated as of the Effective Date, made by and among the Parent and the
Administrative Agent, as amended, supplemented or otherwise modified from time
to time in accordance with the terms of this Credit Agreement.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).


32

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) accounts receivable arising in the ordinary course of business,
(c) [reserved], (d) any sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction), in each case, that is not a
Disposition , (e) any Investment constituting a Permitted Parent Payment,
(f) any Permitted Restricted Subsidiary Transaction, (g) Investments in
existence as of the Effective Date and set forth on Schedule 6.15,
(h) Investments received in settlement of overdue amounts or amounts owed by a
Person that is insolvent or distributions in insolvency proceedings of any such
Person or received by foreclosure or enforcement of any Lien in favor of the
Company or any Restricted Subsidiary, (i) any Investment under any of the MSG
Spin Agreements, (j) Investments consisting of advances, deposits or deferred
compensation to (i) announcers, broadcasters, on-air talent, promoters,
producers or other third parties in connection with the development, booking,
production, broadcast, promotion, execution, staging or presentations of shows,
events or other entertainment activities or related merchandising, concessions
or licensing, or (ii) holders of rights to content or intellectual property in
connection with the development, broadcast, distribution or license of content
or underlying intellectual property, (k) other Investments; provided that the
aggregate amount of all such Investments does not exceed $50,000,000,
(l) advances of payroll payments to employees in the ordinary course of
business, (m) Investments consisting of notes, other similar instruments or
non-cash consideration received in connection with any disposition not
prohibited by Section 7.24, and (n) (i) by the Company or any of the Subsidiary
Guarantors in the Company or any other Subsidiary Guarantor; and (ii) by any of
the Loan Parties in a Person, if as a result of such Investment (A) such Person
becomes a Restricted Subsidiary or (B) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Company or any of the Subsidiary
Guarantors.
“Permitted Liens” means, with respect to any Person: (i) (A) pledges or deposits
of cash to secure obligations of such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or (B) good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or Leases to which such Person is a party, or (C) deposits of cash
to secure public or statutory obligations of such Person or (D) deposits of cash
or U.S. Government bonds to secure surety or appeal bonds to which such Person
is a party, or (E) deposits as security for contested taxes or import, customs
or similar duties or for the payment of rent or royalties; (ii) Liens imposed by
law, such as carriers’, warehousemen’s and mechanics’ Liens, setoff and
recoupment rights or other Liens arising out of judgments or awards against such
Person which are not more than sixty (60) days past due or with respect to which
such Person shall then be prosecuting appeal or other proceedings for review
(and as to which all foreclosures and other enforcement proceedings shall have
been fully bonded or otherwise effectively stayed); (iii) Liens for (x) Taxes
(other than property taxes), assessments, charges or other governmental levies
not overdue by more than 60 days or which if more than 60 days overdue, (1) the
period of grace, if any, related thereto has not expired or which are being
contested in good faith by appropriate proceeding (provided that a reserve or
other appropriate provision shall have been made therefor as appropriate in
accordance with GAAP) or (2) the aggregate principal outstanding amount of the
obligations secured thereby does not exceed $5,000,000, and (y) property taxes
not yet subject to penalties for non-payment or which are being contested in
good faith and by appropriate proceedings (and as to which all foreclosures and
other enforcement proceedings shall have been fully bonded or otherwise
effectively stayed); (iv) Liens in favor of issuers of performance bonds issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; (v) minor survey exceptions, easements or reservations
of, or rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties that are not violated by the current use and
occupancy of such real properties or Liens which were not incurred in connection
with Indebtedness or other extensions of credit and which do not materially
impair the use of such properties in the operation of
33

--------------------------------------------------------------------------------



the business of such Person; (vi) Liens on cash created in the ordinary course
of business and customary in the Business consisting of pledges to, deposits
with or advances to announcers, broadcasters, on-air talent, promoters,
producers or other third parties in connection with the development, booking,
production, broadcast, promotion, execution, staging or presentations of shows,
events or other entertainment activities or related merchandising, concessions
or licensing; (vii) Liens on cash created in the ordinary course of business and
customary in the Business consisting of obligations to pay advances, deposits or
deferred compensation to the holders of rights to content or intellectual
property in connection with the development, broadcast, distribution or license
of content or underlying intellectual property; (viii) licenses, sublicenses,
leases or subleases granted to others not interfering in any material respect
with the business of the Company and its Subsidiaries, (ix) Liens in connection
with attachments or judgments (including judgment or appeal bonds) that do not
result in an Event of Default under Section 8.01(i), (x) normal and customary
contractual rights of setoff upon deposits of cash or Liens relating to bankers
liens, rights of setoff or similar rights in favor of banks or other depository
institutions not securing Indebtedness, (xi) liens of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection, (xii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Company or any Subsidiary, (xiii) Liens solely on
cash earnest money deposits in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder, (xiv) Liens on goods
or inventory the purchase, shipment or storage price of which is financed by a
bank guarantee or bankers’ acceptance issued or created for the account of the
Company or any Subsidiary in the ordinary course of business so long as such
Liens are extinguished when such goods or inventory are delivered to the Company
or such Subsidiary, (xv) Liens securing insurance premiums financing
arrangements, so long as such Liens are limited to the applicable unearned
insurance premiums, (xvi) encumbrances and restrictions arising under League
Rules or (xvii) Liens created in the ordinary course of business and customary
in the relevant industry securing obligations of any of the Company and its
Restricted Subsidiaries not to exceed, in the aggregate, the greater of
(A) $12,000,000 and (B) 10% of Adjusted Operating Income for the most recently
completed Measurement Period.
“Permitted Parent Payments” means payments to MSG Entertainment Corp. or the
Parent or any other direct or indirect parent company of the Company
(a) consisting of the issuance of common equity interests in the Company,
(b) under customary intercompany tax sharing arrangements for payment, not to
exceed the amount of taxes that would have been paid by the Company had the
Company been a taxpayer (determined at the highest combined federal, state and
local income tax rate applicable to an individual resident in New York City),
(c) under ordinary course equity and other compensation incentive programs to
employees and directors of the Company and its Subsidiaries or of any of the
Company’s current or former Affiliates in the ordinary course of business
(including cash expenditures related to the vesting of share-based
compensation); provided that, in the case of employees or directors of former
Affiliates, such payments relate to awards granted prior to the consummation of
the Spin-Off, (d) for ordinary course overhead of MSG Entertainment Corp. or the
Parent or such other direct or indirect parent company (including office
services charges and the salaries, bonuses and incentive and other compensation
payable to officers and employees of MSG Entertainment Corp., the Parent or such
other parent company), directors’ fees, transaction expenses and other out of
pocket fees, costs, expenses and indemnities incurred by MSG Entertainment
Corp., the Parent or such other parent company on behalf of or in managing the
business of the Company and its Restricted Subsidiaries, or otherwise in
connection with MSG Entertainment Corp.’s status as a public company or the
status of MSG Entertainment Corp., the Parent or such other parent company as a
parent holding company, (e) due and payable under the MSG Spin Agreements and
(f) for cash payments in respect of withholding taxes payable in connection with
grants and vesting under equity compensation programs; provided, however, that
any payments made pursuant to clauses (c) and (d) shall be (I) used to pay
expenses that are attributable to the Business, (II) allocated to the Business
in a manner materially consistent with the Company’s parent company cost
allocation policy
34

--------------------------------------------------------------------------------



as reflected in the Lender Model and (III) deducted as an operating expense in
the calculation of Adjusted Operating Income and Consolidated Net Income in a
manner consistent with past practice.
“Permitted Refinancing Increase” means, with respect to any Refinancing, an
amount equal to unpaid accrued interest and premium (including tender premiums)
in respect of such Refinancing, plus original issue discount and upfront fees
plus other fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, replacement, renewal or extension and by
an amount equal to any existing commitments unutilized thereunder.
“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the maturity date is later than or equal to,
and the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, and (d) if the Indebtedness so Refinanced is subordinated in right
of payment to the Obligations, then such Permitted Refinancing Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is made subordinate in right of payment to the Obligations at least
to the extent that the Indebtedness so Refinanced is subordinated to the
Obligations.
“Permitted Restricted Subsidiary Transaction” means any transaction by which any
Restricted Subsidiary shall (i) pay dividends or make any distribution on its
capital stock or other equity securities or pay any of its Indebtedness owed to
the Company or any other Restricted Subsidiaries, (ii) make any loans or
advances to the Company or any other Restricted Subsidiaries or (iii) transfer
any of its properties or assets to, merge or consolidate with or into, or
liquidate or dissolve into the Company or any other Restricted Subsidiaries;
provided that if the Restricted Subsidiary making such payment, loan, advance or
transfer is a Guarantor, then the Restricted Subsidiary receiving the same shall
be the Company or a Guarantor as well.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained by the
Company or an ERISA Affiliate.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pledged Equity Interests” has the meaning specified in the Security Agreement.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board
35

--------------------------------------------------------------------------------



(as determined by the Administrative Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.
“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.
“Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchasing Borrower Party” means any of Company or any Restricted Subsidiary.
“QFC” has the meaning given to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 10.23.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section la(l8)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Securitization Financing” means any Securitization Financing of any
special purpose securitization vehicle (or similar entity) that meets the
following conditions: (a) such Qualified Securitization Financing (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Company and such special
purpose securitization vehicle, (b) all sales, transfers and/or contributions of
Securitization Assets and related assets to the special purpose securitization
vehicle are made at fair market value and (c) the financing terms, covenants,
termination events and other provisions thereof shall be market terms.
“Quarter” means a fiscal quarterly period of the Company.
“Real Property” means all real property and all rights benefiting such real
property, specifically including (without intending to limit the generality of
the foregoing) the following, whether now or hereafter existing, except to the
extent that any of the following or the foregoing constitutes personal property
relating primarily to, pertaining primarily to, used primarily in, or necessary
for, the Business: (1) all buildings, structures and other improvements erected
or located on such real property (collectively, the “Real Property
Improvements”); (2) all easements, rights-of-way or use, air rights and
development rights, and other estates, right, title, interest, privileges and
appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to or benefiting such real property or the Improvements
(collectively, the “Real Property Other Interests”); (3) fixtures located in or
upon such real property, Real Property Improvements or Real Property Other
Interests; (4) all leases, subleases, licenses, concessions or other agreements
with respect to all or any portion of such real property, Real Property
Improvements or Real Property Other Interests, and all other rights, powers,
privileges, options and benefits thereunder; (5) all agreements, contracts,
certificates, permits, approvals, guaranties, supporting obligations,
warranties, instruments, plans, specifications and other records and documents
with respect to all or any part of such real property, Real Property
Improvements or Real Property Other Interests, and all rights, powers,
privileges, options and benefits thereunder; (6) all rights to appear in and
defend, and to commence, any
36

--------------------------------------------------------------------------------



action or proceeding with respect to all or any portion of such real property,
Real Property Improvements or Real Property Other Interests; (7) all right,
title and interest in or to (i) insurance proceeds, (ii) all awards with by
reason of any condemnation, eminent domain or other taking (or any disposition
made in lieu thereof) of all or any portion of such real property, Real Property
Improvements or Real Property Other Interests (in the case of such Real Property
Other Interests, excluding any personal property not constituting (x) licenses
or (y) rights of ingress or egress), or (iii) any causes of action, awards,
damages, claims, payments, proceeds and other compensation, rights, benefits,
and advantages on account of any other event with respect to all or any portion
of such real property, Real Property Improvements or Real Property Other
Interests (in the case of such Real Property Other Interests, excluding any
personal property not constituting (x) licenses or (y) rights of ingress or
egress); and (8) all refunds, rebates, reimbursements, reserves, deferred
payments, deposits, cost savings, credits, waivers and payments, whether in cash
or in kind, due or payable by any governmental or quasi-governmental entity or
any insurance or utility company relating to or arising out of such real
property, Real Property Improvements or Real Property Other Interests, or in
connection with any taxes, assessments, charges or levies with respect to such
real property, Real Property Improvements or Real Property Other Interests.
“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.
“Refinance” has the meaning specified in the definition of “Permitted
Refinancing Indebtedness”.
“Refinancing Amendment” shall have the meaning given to such term in Section
2.14(c).
“Refinancing Equivalent Debt” shall have the meaning given to such term in
Section 2.14(a).
“Refinancing Term Loan” means any Term Loan made pursuant to a Refinancing Term
Facility.
“Refinancing Term Facility” shall have the meaning given to such term in Section
2.14(a).
“Register” has the meaning given to specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Rejection Notice” has the meaning specified in Section 2.05(b)(v).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Replacement Lender” has the meaning specified in Section 2.17(c).
37

--------------------------------------------------------------------------------



“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than a Reportable Event as to which the provision of 30 days’ notice to
the PBGC is waived).
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that (i) at any time there are at least two unaffiliated
Lenders, Required Lenders shall include at least two unaffiliated Lenders and
(ii) the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Response Date” has the meaning specified in Section 2.17(a).
“Responsible Officer” means the chief executive officer, president, senior vice
president, senior vice president (finance), vice president, chief financial
officer, treasurer, manager of treasury activities or assistant treasurer or
other similar officer or Person performing similar functions of a Loan Party
and, as to any document delivered on the Effective Date, any secretary or
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Company.
“Restricted Debt Payments” has the meaning specified in Section 7.28(a).
“Restricted Payments” means direct or indirect distributions, dividends or other
payments by the Company or any Restricted Subsidiary on account of (including
sinking fund or other payments on account of the redemption, retirement,
purchase or acquisition of) any general or limited partnership or joint venture
interest in, or any capital stock of, the Company or such Restricted Subsidiary,
as the case may be (whether made in cash, property or other obligations), other
than any such distributions, dividends and other payments made by a Restricted
Subsidiary to the Company or a Guarantor in respect of such interest in or stock
of the former held by the latter.
“Restricted Subsidiaries” means, collectively, the Persons set forth on
Schedule 6.02(i) and any New Subsidiary.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country or territory which is the
target of any Sanctions (at the time of this Credit Agreement, Crimea, Cuba,
Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person organized under the laws of or resident in a
Sanctioned Country, (c) any Person 50% or more owned or controlled by any such
Person, or (d) any Person otherwise the target of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the
38

--------------------------------------------------------------------------------



Treasury, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and
which provides by its terms that it is intended to be secured as an Obligation
hereunder.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Company or any Restricted Subsidiary, on
the one hand, and any Hedge Bank, on the other hand, and which provides by its
terms that (x) it is intended to be secured as an Obligation hereunder and
(y) the counterparty to such agreement has expressly agreed to be bound by the
provisions of Article IX as if it were a Lender.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are stated to be secured by
the Collateral under the terms of the Collateral Documents.
“Securities Laws” means the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board.
“Securitization Assets” means the accounts receivable, royalty or other revenue
streams, other rights to payment subject to a Qualified Securitization Financing
and the proceeds thereof.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Company or any of its Subsidiaries pursuant to which
the Company or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a special purpose securitization vehicle (or similar entity) (in the case of
a transfer by the Company or any of its Subsidiaries) or (b) any other Person
(in the case of a transfer by a special purpose securitization vehicle (or
similar entity)), or may grant a security interest in, any Securitization Assets
of the Company or any of its Subsidiaries, and any assets related thereto,
including all collateral securing such Securitization Assets, all contracts and
all guarantees or other obligations in respect of such Securitization Assets,
proceeds of such Securitization Assets and other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving Securitization
Assets.
“Security Agreement” means that certain Security Agreement, dated as of the
Effective Date, made by and among the Company, the other Loan Parties and the
Administrative Agent, as amended, supplemented or otherwise modified from time
to time in accordance with the terms of this Credit Agreement.
“Security Agreement Supplement” has the meaning specified in Section 22(b) of
the Security Agreement.
“Senior Secured Leverage Ratio” means at any date of determination, the ratio of
Consolidated Senior Secured Indebtedness at such date to Adjusted Operating
Income for the most recently completed
39

--------------------------------------------------------------------------------



Measurement Period. Notwithstanding the foregoing, for purposes of calculating
the Senior Secured Leverage Ratio, there shall be excluded from Indebtedness, to
the extent otherwise included as Indebtedness, (A) any deferred or contingent
obligation of the Company to pay the consideration for an Investment not
prohibited by Section 7.17; (B) any deferred purchase price in connection with
any acquisition not prohibited by Section 7.17; (C) all obligations under any
Swap Contract; and (D) obligations in respect of letters of credit except
unreimbursed obligations in respect of drawn letters of credit; in each of
clauses (A) and (B) and above, such exclusion to apply only to the extent that
such obligation can be satisfied with the delivery of common stock of MSG
Entertainment Corp. or other common equity interests of MSG Entertainment Corp.
(and the Company hereby covenants and agrees that such obligation shall be
satisfied solely by the delivery of such common stock or other common equity
interests).
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.06(h).
“Specified Event of Default” means any Event of Default under Section 8.01(b),
(g) or (h).
“Specified Investments” means the Company’s Equity Interests in DraftKings Inc.
and Townsquare Media, Inc (or any successor entities in respect thereof).
“Specified Investments Percentage” means, as of any date of determination, (a)
if the Total Leverage Ratio is greater than 5.00:1.00, 50.0%, (b) if the Total
Leverage Ratio is less than or equal to 5.00:1.00 but greater than 4.00:1.00,
25.0% and (c) if the Total Leverage Ratio is less than or equal to 4.00:1.00, 0%
“Specified Public Filings” means (i) the annual report on Form 10-K of Madison
Square Garden Entertainment Corp. for the fiscal year ended June 30, 2020 and
(ii) the proxy statement on Schedule 14A of Madison Square Garden Entertainment
Corp. filed on October 27, 2020.
“Specified Transaction” means any acquisition or disposition of an asset or
business by the Company or any Restricted Subsidiary, in each case only to the
extent that such acquisition or disposition
40

--------------------------------------------------------------------------------



has the effect of increasing or decreasing the Company’s Adjusted Operating
Income by at least $500,000 when such acquisition or disposition is given full
pro forma effect for the most recently completed Measurement Period, assuming
that such acquisition or disposition had occurred on the first day of such
Measurement Period.
“Spin-Off” means a series of transactions through which the entertainment
businesses of MSG were distributed by MSG to its existing shareholders.
“Spot Rate” has the meaning specified in Section 1.07.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company that are customary in a Securitization Financing.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness for borrowed money incurred
by a Loan Party that is (i) secured on a junior priority basis to the
Obligations, (ii) unsecured or (iii) expressly subordinated in right of payment
to the Obligations of such Loan Party under the Loan Documents.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guarantors” means the Persons set forth on Schedule 1.01(a) and each
new Restricted Subsidiary required to become a Guarantor pursuant to
Section 7.10.
“Supplemental Collateral Documents” means Security Agreement Supplements,
Intellectual Property Security Agreements and other security and pledge
agreements securing payment of the Obligations of a newly-formed or
newly-acquired Guarantor under the Loan Documents and constituting Liens as
required pursuant to the terms of Section 7.10, in each case covering the types
of property constituting Collateral, subject to exclusions for Excluded Assets.
“Supported QFC” has the meaning specified in Section 10.23.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward
41

--------------------------------------------------------------------------------



foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender)
“Syndication Agents” means Bank of America, N.A. and U.S. Bank National
Association, in each case acting in its capacity as syndication agent.
“Tao Loan” means the Credit Agreement, dated as May 23, 2019 (as amended,
supplemented or otherwise modified from time to time), among Tao
Group Sub-Holdings LLC, as the borrower, the lenders party thereto, and MSG
Entertainment Holdings LLC, as the agent.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01, including any Incremental
Term Borrowing.
“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Company pursuant to Section 2.01, as such amount may be adjusted from time
to time in accordance with this Credit Agreement, including any Incremental Term
Commitment.
“Term Facility” means the Initial Term Facility, any Incremental Term Facility
or, collectively, the Initial Term Facility and the Incremental Term Facilities,
as the context may require.
“Term Loan” means an advance made by any Lender under any Term Facility and
shall include any Incremental Term Loan.
“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
42

--------------------------------------------------------------------------------



“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.
“Term SOFR Transition Event” means the occurrence of all of the following: (a)
Term SOFR has been recommended for use by the Relevant Governmental Body, (b)
the Administrative Agent has reasonably determined that the administration of
Term SOFR is administratively feasible for the Administrative Agent and (c) a
Benchmark Transition Event has previously occurred resulting in a Benchmark
Replacement in accordance with Section 3.03 that is not Term SOFR.
“Termination Event” means (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.
“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Indebtedness at such date to Adjusted Operating Income for the most
recently completed Measurement Period. Notwithstanding the foregoing, for
purposes of calculating the Total Leverage Ratio, there shall be excluded from
Indebtedness, to the extent otherwise included as Indebtedness, (A) any deferred
or contingent obligation of the Company to pay the consideration for an
Investment not prohibited by Section 7.17; (B) any deferred purchase price in
connection with any acquisition not prohibited by Section 7.17 and (C) all
obligations under any Swap Contract; in each of clauses (A) and (B) above, such
exclusion to apply only to the extent that such obligation can be satisfied with
the delivery of common stock of MSG Entertainment Corp. or other common equity
interests of MSG Entertainment Corp. (and the Company hereby covenants and
agrees that such obligation shall be satisfied solely by the delivery of such
common stock or other common equity interests).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the payment of all fees and expenses incurred in
connection with the Loan Documents and (c) the borrowing of Loans and the use of
the proceeds thereof.
“Treasury Rate” means as of any date the Applicable Premium is payable (the
“Event Date”) with respect to the Initial Term Loans, the yield to maturity at
the time of computation of U.S. Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available three Business Days prior to the
Event Date (or, if such Statistical Release is no longer published, any publicly
available source or similar market data)) most nearly equal to the period from
the Event Date to the first anniversary of the Effective Date; provided,
however, that if such period is not equal to the constant maturity of a U.S.
Treasury security for which a weekly average yield is given, the Treasury Rate
shall be obtained by linear interpolation (calculated to the nearest one-twelfth
of a year) from the weekly average yields of U.S. Treasury securities for which
such yields are given, except that if such period is less than one year, the
weekly average yield on actually traded U.S. Treasury securities adjusted to a
constant maturity of one year will be used.
“Type” means, with respect to a Loan, its character as a ABR Loan or a
Eurodollar Loan.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
2007 revision, International Chamber of Commerce Publication No. 600, as the
same may be amended and in effect from time to time.
43

--------------------------------------------------------------------------------



“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
“United States Person” means a corporation, partnership or other entity created,
organized or incorporated under the laws of the United States of America or a
State thereof (including the District of Columbia).
“U.S. Special Resolution Regimes” has the meaning specified in Section 10.23.
“USA PATRIOT Act” has the meaning specified in Section 10.16.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.02    Other Interpretive Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same
44

--------------------------------------------------------------------------------



meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.
Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements,
except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or in the case of any financial ratio, the
Administrative Agent or the Required Lenders, shall so request, the
Administrative Agent, the applicable Lenders and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders, as applicable); provided that, in the event of a request for an
amendment, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
(c)    Capitalized Lease Obligations. Notwithstanding anything to the contrary
contained in Section 1.03(a), whether a lease shall be treated as operating
lease and not a capital lease or finance lease will be determined in accordance
with the principles set forth in the definition of Capitalized Lease
Obligations.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06    Certain Calculations.
(a)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Credit Agreement that does not require compliance with a
financial ratio or test (including, without limitation, the Financial Covenant,
any Total Leverage Ratio test and/or any Senior Secured Leverage Ratio test)
(any such amounts, the “Fixed Amounts”) substantially concurrently with any
amounts incurred or transactions entered into (or
45

--------------------------------------------------------------------------------



consummated) in reliance on a provision of this Credit Agreement that does not
require compliance with a financial ratio or test (including, without
limitation, the Financial Covenant, any Total Leverage Ratio test and/or any
Senior Secured Leverage Ratio test) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence-Based Amounts. The Company may elect that amounts incurred or
transactions entered into (or consummated) be incurred or entered into (or
consummated) in reliance on one or more of any Incurrence-Based Amount or any
Fixed Amount in its sole discretion; provided, that unless the Company elects
otherwise, each such amount or transaction will be deemed incurred, entered into
or consummated first under any Incurrence-Based Amount to the maximum extent
permitted thereunder. In addition, any amounts incurred or transactions entered
into (or consummated) in reliance on Fixed Amounts shall be automatically and
immediately reclassified at any time, unless the Company otherwise elects from
time to time, as incurred under the applicable Incurrence-Based Amounts if the
Company subsequently meets the applicable ratio for such Incurrence-Based
Amounts on a pro forma basis. The amount of any Investment at any time shall be
the amount of cash and the fair market value of other property actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return, whether a return of capital,
interest, dividend or otherwise, with respect to such Investment.
(b)    To the extent any provision of this Credit Agreement requires compliance
with a financial ratio or test (including, without limitation, any Total
Leverage Ratio test and/or any Senior Secured Leverage Ratio test), any
calculation of a financial ratio or test that results in a negative number or
zero shall be deemed to not be in compliance with such financial ratio or test.
Section 1.07    Currency Equivalents Generally. Any amount specified in this
Credit Agreement (other than in Articles II, IV and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date
two Business Days prior to the date of such determination; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
Section 1.08    Interest Rates; LIBOR Notification. Upon the occurrence of a
Benchmark Transition Event, a Term SOFR Transition Event or an Early Opt-in
Election, Section 3.03(b) and (c) provide the mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Company, pursuant to Section 3.03(e), of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 3.03(b) or (c), whether upon the occurrence of a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 3.03(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.


46

--------------------------------------------------------------------------------



Section 1.09    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
Section 1.10    Limited Condition Transactions. In connection with any action
being taken solely in connection with a Limited Condition Transaction, for
purposes of (i) determining compliance with any provision of the Loan Documents
which requires the calculation of the Total Leverage Ratio or the Senior Secured
Leverage Ratio; (ii) determining (A) the accuracy of representations and
warranties in Article VI (other than customary “specified representations” and
those representations of the seller or target company (as applicable) included
in the acquisition agreement for the relevant Limited Condition Transaction that
are material to the interests of the Lenders and only to the extent that the
relevant acquirer has the right to terminate its obligations under such
acquisition agreement as a result of such representations (which
representations, notwithstanding anything herein to the contrary, shall be
required to be accurate on the basis set forth in the acquisition agreement as
of the date of the consummation of any Limited Condition Transaction)), and/or
(B) whether a Default or Event of Default (other than a Specified Event of
Default (the absence of which, notwithstanding anything herein to the contrary,
shall be required on the date of the consummation of such Limited Condition
Transaction)) has occurred and is continuing or would result therefrom; or (iii)
testing availability under baskets set forth in the Loan Documents; in each
case, at the option of the Company (the Company’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted under the Loan
Documents, shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into or the date notice of prepayment
or redemption is given (the “LCT Test Date”), and if, on a pro forma basis after
giving effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent Measurement Period ending prior to the LCT Test Date, the
Company could have taken such action on the relevant LCT Test Date in compliance
with such ratio or basket, such ratio or basket shall be deemed to have been
complied with. For the avoidance of doubt, if the Company has made an LCT
Election for any Limited Condition Transaction and any of the ratios or baskets
for which compliance was determined or tested as of the LCT Test Date are
exceeded or otherwise non-compliant as a result of fluctuations in any such
ratio or basket, including due to fluctuations in Adjusted Operating Income of
the Company or the Person subject to such Limited Condition Transaction or any
applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios, metrics or thresholds will
not be deemed to have been exceeded or non-compliant as a result of such
fluctuations solely for purposes of determining compliance of the relevant
transaction or action with such provisions, baskets or thresholds. If the
Company has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with, on or following the relevant LCT Test Date and prior to the earlier of (i)
the date on which such Limited Condition Transaction is consummated or (ii) the
date that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be calculated on (A) a pro forma
basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated until such time as the Limited Condition
Transaction has been consummated or the definitive agreement with respect
thereto has been terminated or expires and (B) on a standalone basis without
giving effect to such Limited Condition Transaction and the other transactions
in connection therewith.


47

--------------------------------------------------------------------------------



Article II
THE COMMITMENTS AND BORROWINGS


Section 2.01    The Loans. Subject to the terms and conditions hereof, each
Lender severally agrees to make a single loan in Dollars to the Company on the
Effective Date in a principal amount not to exceed its Term Commitment under the
Initial Term Facility on the Effective Date. The Term Borrowing under the
Initial Term Facility shall consist of Term Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the Initial
Term Facility. Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed. Term Loans may be ABR Loans or Eurodollar Loans, as
further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Company’s delivery of a Committed Loan Notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Loans or of any conversion of Eurodollar Loans to ABR Loans, and
(ii) 11:00 a.m. on the requested date of any Borrowing of ABR Loans; provided,
however, that notice of (x) the initial Borrowing of ABR Loans may be received
by the Administrative Agent at such time as agreed by the Administrative Agent
on the requested date of Borrowing and (y) any conversion of such initial
Borrowing to Eurodollar Loans may be received by the Administrative Agent no
later than 11:00 a.m. on the third Business Day prior to the requested date of
conversion. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. In the case of any discrepancies between
telephonic and written notices received by the Administrative Agent, the
telephonic notice shall be effective as understood in good faith by the
Administrative Agent. Each Borrowing of, conversion to or continuation of
Eurodollar Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to ABR
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Term Borrowing, an
Incremental Term Borrowing, if available, a conversion of Term Loans from one
Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Company fails to specify a Type of
Loan in a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, ABR Loans. Any such automatic conversion to ABR Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurodollar Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Incremental Term Loans, if any, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to ABR Loans
described in Section 2.02(a). In the case of a Term Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative
48

--------------------------------------------------------------------------------



Agent in immediately available funds at the Administrative Agent’s Office not
later than (i) one hour after receipt of notice from the Administrative Agent on
the Effective Date in the case of the initial Borrowing of ABR Loans (as long as
such notice is received prior to 1:30 p.m. on such day) or (ii) 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.01 or the
applicable conditions set forth in the Incremental Term Supplement, as the case
may be, the Administrative Agent shall make all funds so received available to
the Company in like funds as received by the Administrative Agent either by
(i) crediting the account of the Company on the books of JPMorgan with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.
(c)    Except as otherwise provided herein, a Eurodollar Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar
Loan. During the existence of a Default, the Administrative Agent may notify the
Company that Loans may only be converted into or continued as Loans of certain
specified Types and, thereafter, until no Default shall continue to exist, Loans
may not be converted into or continued as Loans of any Type other than one or
more of such specified Types.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect in respect of the
Facilities.
Section 2.03    [Reserved].
Section 2.04    [Reserved].
Section 2.05    Prepayments.
(a)    Optional. Subject to Section 2.05(c), the Company may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part; provided that (x) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Loans, and (B) one Business Day prior to
any date of prepayment of ABR Loans; (y) any prepayment of Eurodollar Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (z) any prepayment of ABR Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Type(s) of
Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the Interest
Period(s) of such Loans; provided that a notice of prepayment given pursuant to
this Section 2.05(a) may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice of
prepayment may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment. If such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.05(a) shall be
applied to the principal repayment installments thereof as directed by the
Company (and if not so directed, on a pro‑rata basis), and, subject to Section
2.16, each such prepayment
49

--------------------------------------------------------------------------------



shall be paid to the Lenders in accordance with their respective Applicable
Percentages in the relevant Facility.
(b)    Mandatory.
(i)    If (A) the Company or any Subsidiary Disposes of any assets other than
Dispositions under Section 7.24(a), Section 7.24(b) Section 7.24(e) or Section
7.24(f) (a “Mandatory Prepayment Disposition”), or (B) the Company or any
Restricted Subsidiary suffers an Event of Loss, which in each case, together
with all other Mandatory Prepayment Dispositions made and Events of Loss
suffered at any time since the Effective Date, result in the realization by the
Loan Parties, collectively, of Net Cash Proceeds from Mandatory Prepayment
Dispositions and Events of Loss in an aggregate amount in excess of $25,000,000,
the Company shall in each case prepay, within three Business Days after receipt
thereof by such Person, an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds; provided that (x) with respect to all or a portion of
any Net Cash Proceeds realized under a Disposition (A) described in this
Section 2.05(b)(i)(A) (other than in connection with any Disposition of (i) the
Equity Interests in any Arena Subsidiary or (ii) any interest in the Arena), at
the election of the Company, and so long as no Default shall have occurred and
be continuing, the Company or such Subsidiary may reinvest (or commit to
reinvest) Net Cash Proceeds arising from such Disposition in an aggregate
amount, when combined with the aggregate amount of Net Cash Proceeds previously
reinvested pursuant to this clause (A), not to exceed $50,000,000 in assets used
or useful in the business of the Company and its Subsidiaries within 365 days
after the receipt of such Net Cash Proceeds (or, to the extent so committed to
be reinvested within 365 days after such receipt, is actually reinvested within
545 days after such receipt) or (B) of (i) the Equity Interests in any Arena
Subsidiary or (ii) any interest in the Arena (including, without limitation, any
Real Property Improvements or Real Property Other Interests in any way
belonging, relating or pertaining to or benefiting the Arena), at the election
of the Company, and so long as no Default shall have occurred and be continuing,
the Company or such Subsidiary may reinvest (or commit to reinvest) Net Cash
Proceeds arising from such Disposition in an aggregate amount, when combined
with the aggregate amount of Net Cash Proceeds previously reinvested pursuant to
this clause (B), not to exceed $50,000,000 in assets used or useful in the
business of the Company and its Subsidiaries within 365 days after the receipt
of such Net Cash Proceeds (or, to the extent so committed to be reinvested
within 365 days after such receipt, is actually reinvested within 545 days after
such receipt) and (y) with respect to any Net Cash Proceeds of casualty
insurance or condemnation awards realized due to an Event of Loss described in
this Section 2.05(b)(i)(B), at the election of the Company (as notified by the
Company to the Administrative Agent on or prior to such third Business Day
following receipt of such Net Cash Proceeds of casualty insurance or
condemnation awards), and so long as no Default shall have occurred and be
continuing, the Company or such Subsidiary may apply within 365 days (or, (x) to
the extent so committed to be reinvested within 365 days after such receipt, is
actually reinvested within 545 days after such receipt or (y) if such
replacement or repair could not reasonably be completed within 545 days, such
period shall be extended for a reasonable period of time to permit completion of
such replacement and repair so long as the replacement or repair of the asset or
assets that suffered the Event of Loss is being diligently pursued by the
Company or such Subsidiary) after the receipt of such Net Cash Proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such Net Cash Proceeds were received; and provided further, that any Net
Cash Proceeds not so reinvested within the time periods set forth above shall be
immediately applied to the prepayment of the Loans.
(ii)    If the Company or any Subsidiary Disposes of any Specified Investment,
the Company shall in each case prepay, within three Business Days after receipt
thereof by such Person, an aggregate principal amount of Loans equal to the
Specified Investments Percentage of
50

--------------------------------------------------------------------------------



the Net Cash Proceeds received from such Disposition; provided that with respect
to all or a portion of any Net Cash Proceeds realized from such Disposition that
are required to prepay Loans pursuant to this Section 2.05(b)(ii), at the
election of the Company, and so long as no Default shall have occurred and be
continuing, the Company or such Subsidiary may reinvest (or commit to reinvest)
Net Cash Proceeds arising from such Disposition in assets used or useful in the
business of the Company and its Subsidiaries within 365 days after the receipt
of such Net Cash Proceeds (or, to the extent so committed to be reinvested
within 365 days after such receipt, is actually reinvested within 545 days after
such receipt); provided further, that any Net Cash Proceeds not so reinvested
within the time periods set forth above shall be immediately applied to the
prepayment of the Loans.
(iii)    Upon the incurrence or issuance by the Company or any Restricted
Subsidiary of any Indebtedness (other than, except in the case of any
Refinancing Term Facility or any Refinancing Equivalent Debt or Permitted
Refinancing Indebtedness in respect of the Term Facility, Indebtedness permitted
under Section 7.14), the Company shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Company or such Restricted Subsidiary.
(iv)    No later than the fifth Business Day after the date on which the
financial statements with respect to each fiscal year of the Company are
required to be delivered pursuant to Section 7.01(b), commencing with the fiscal
year ending June 30, 2021, the Company shall prepay the outstanding principal
amount of Term Loans in an aggregate principal amount equal to (i) the Required
Excess Cash Flow Percentage of Excess Cash Flow of the Company and its
Subsidiaries for such fiscal year, minus (ii) the aggregate principal amount of
any Term Loans and Incremental Term Loans, Refinancing Term Loans, Incremental
Equivalent Debt or Refinancing Equivalent Debt, in each case, secured on a pari
passu basis with the Term Loans, prepaid pursuant to Section 2.05(a) or the
applicable provisions of the documentation governing such Incremental Term Loans
or Refinancing Equivalent Debt prior to such date.
(v)    The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Sections
2.05(b)(i), (b)(ii) or (b)(iii) at least three Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Lender holding Term Loans of
the contents of such prepayment notice and of such Lender’s pro rata share of
the prepayment. Each Term Loan Lender may reject all (but not less than all) of
its pro rata share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant Sections
2.05(b)(i), (b)(ii) or (b)(iii) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. (New York City
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall thereafter be
retained by the Company.
(vi)    Upon the occurrence of a Change of Control, each Lender shall have the
right to require the Company to prepay such Lender’s Term Loans at a price in
cash equal to (a) 101% of the aggregate principal amount thereof plus (b) all
accrued and outstanding interest related thereto. The Company shall deliver to
the Administrative Agent written notice of the occurrence of any Change of
Control (each such notice, a “Change of Control Notice”), in each case, within
one Business Day thereof. Each Lender that intends to exercise its right to
require the Company to prepay such Lender’s Term Loans pursuant to this Section
2.05(b)(vi), shall provide written notice
51

--------------------------------------------------------------------------------



thereof to the Administrative Agent no later than 5:00 p.m. (New York City time)
ten Business Days from the receipt of any Change of Control Notice delivered
pursuant to the foregoing clause (b) (such date, the “Change of Control Election
Date”). For the avoidance of doubt, any Lender that fails to timely notify the
Administrative Agent in accordance with the preceding sentence shall be deemed
to have irrevocably waived the right described in this Section 2.05(b)(vi). The
Company shall make any prepayment pursuant to this Section 2.05(b)(vi) within
three Business Days of the Change of Control Election Date. The foregoing shall
not limit the Company’s right to make an optional prepayment in accordance with
Section 2.05(a) and Section 2.05(c) in connection with such Change of Control.
(vii)    Notwithstanding anything in Section 2.05, any prepayments of Term Loans
required pursuant to Section 2.05 may be shared, but not more than ratably
(based on the respective outstanding principal amount thereof), with any
Indebtedness incurred pursuant to any Incremental Term Facility or Refinancing
Term Facility or as Incremental Equivalent Debt or Refinancing Equivalent Debt
to the extent the documentation governing such Indebtedness contains mandatory
prepayment requirements and such documentation requires a mandatory prepayment
of such Indebtedness thereunder. The application of any prepayment of Term Loans
pursuant to this Section 2.05(b) shall be made, first, to ABR Loans and second,
to Eurodollar Loans. Each prepayment of the Term Loans under this
Section 2.05(b) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
(c)    Any prepayment made pursuant to Section 2.05(a) or Section 2.05(b)(iii)
shall be accompanied by the then applicable Applicable Premium, if any.
Section 2.06    Termination of Commitments. The aggregate Term Commitments under
the Initial Term Facility and any Incremental Term Facility shall be
automatically and permanently reduced to zero on the date of the applicable Term
Borrowing.
Section 2.07    Repayment of Loans.
(a)    Initial Term Facility. The Company shall, beginning with the first full
Quarter ended after the Effective Date, pay a principal amount of the Initial
Term Facility in an aggregate amount equal to 0.25% of the original principal
amount of the Initial Term Facility on the last Business Day of each Quarter.
The Company shall pay the entire remaining unpaid principal amount of the
Initial Term Facility on the Maturity Date.
(b)    Incremental Term Loans. The Company shall repay to the Incremental
Lenders the principal amount of the Incremental Term Loans in such amounts and
at such times as shall be set forth in the applicable Incremental Term
Supplement.
Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Rate for such Facility; and (ii) each ABR
Loan under a Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate for such Facility.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall, upon the written request of the
Administrative Agent acting at the direction of the Required
52

--------------------------------------------------------------------------------



Lenders, bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the written request of the Administrative Agent acting at the direction of
the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each (x) ABR Loan shall be due and payable quarterly in
arrears on the last Business Day of each calendar quarter and (y) Eurodollar
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto.
(d)    Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Section 2.09    Fees. The Company shall pay to the Administrative Agent, the
Joint Lead Arrangers and the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
Section 2.10    Computation of Interest and Fees. All computations of interest
for ABR Loans, when the Alternate Base Rate is determined by the Prime Rate,
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
Section 2.11    Evidence of Debt.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Company and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Company hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Company shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.


53

--------------------------------------------------------------------------------



(b)    In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Company shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of ABR Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Company to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the NYFRB Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of a payment to be made by the Company, the interest rate applicable to
ABR Loans. If the Company and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay
54

--------------------------------------------------------------------------------



to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Company by the Administrative Agent because the conditions
to the applicable Borrowing set forth in Article V are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facility due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of such Facility due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of such
Facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facility owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payments on
account of the Obligations in respect of such Facility owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans or other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in
55

--------------------------------------------------------------------------------



accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that, (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this Section shall not be construed to apply to (A) any payment
made by the Company pursuant to and in accordance with the express terms of this
Credit Agreement or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation or subparticipation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation or subparticipation.
Section 2.14    Refinancing Term Facility.
(a)    Upon written notice to the Administrative Agent (which shall promptly
notify the Lenders), the Company may from time to time elect to refinance any
Class of Term Loans, in whole or in part, with one or more new term loan
facilities (each, a “Refinancing Term Facility”) under this Credit Agreement
with the consent of the Company, the Administrative Agent (not to be
unreasonably withheld or delayed) and the institutions providing such
Refinancing Term Facility or, in the case of any Class of Term Loans, with one
or more series of senior unsecured notes or term loans or senior secured first
lien notes or term loans or senior secured junior lien (as compared to the Liens
securing the Class of Term Loans being refinanced) term loans, in each case, if
secured, that will be secured by Liens on the Collateral on a pari passu basis
or junior priority basis (as applicable) with the Liens on Collateral securing
the Class of Term Loans being refinanced and will be subject to customary
intercreditor arrangements reasonably satisfactory the Administrative Agent (any
such notes or loans, “Refinancing Equivalent Debt”); provided that (i) except
with respect to customary bridge loans, any Refinancing Term Facility or
Refinancing Equivalent Debt does not mature, or have a weighted average life to
maturity, earlier than the final maturity, or the weighted average life, of the
Class of Term Loans or Incremental Term Loans being refinanced, (ii) the other
terms and conditions of such Refinancing Term Facility or Refinancing Equivalent
Debt (excluding pricing and optional prepayment or redemption terms) are (taken
as a whole) no more favorable to the lenders or investors, as applicable,
providing such Refinancing Term Facility or Refinancing Equivalent Debt, as
applicable, than those applicable to the Term Loans or Incremental Term Loans
being refinanced (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date), (iii) there shall be no borrower,
issuer and/or guarantor under any Refinancing Equivalent Debt other than the
Company and/or the Guarantors, as applicable, (iv) the proceeds of any
Refinancing Term Facility or Refinancing Equivalent Debt shall be applied,
substantially simultaneously with the incurrence thereof, to the prepayment of
outstanding Loans under the facility being refinanced, (v) to the extent
secured, any such Refinancing Term Facility or Refinancing Equivalent Debt shall
not be secured by any lien on any asset that does not also secure the Term Loans
and (vi) any Refinancing Term Facility or Refinancing Equivalent Debt in the
form of term loans secured by the Collateral on a pari passu basis with the
Obligations shall be subject to Section 2.15(a)(iv) mutatis mutandis. Each such
notice shall specify the date on which the Company proposes that the Refinancing
Term Facility shall be made or the Refinancing Equivalent Debt shall be issued,
which shall be a date not less than five (5) Business Days (or such shorter
period as may be agreed by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent.


56

--------------------------------------------------------------------------------



(b)    The Company may approach any Lender or any Eligible Assignee to provide
all or a portion of the Refinancing Term Facility or Refinancing Equivalent
Debt; provided that any Lender offered or approached to provide all or a portion
of any Refinancing Term Facility and/or Refinancing Equivalent Debt may elect or
decline, in its sole discretion, to provide a Refinancing Term Facility or
purchase Refinancing Equivalent Debt; subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), if such
Administrative Agent consent would be required under Section 10.06(b)(iii) for
an assignment of Loans to such Lender.
(c)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, the payment of interest, fees, amortization or premium in respect of the
Refinancing Term Facility and Refinancing Equivalent Debt on the terms specified
by the Company) and hereby waive the requirements of this Credit Agreement or
any other Loan Document that may otherwise prohibit any transaction contemplated
by this Section. The Refinancing Term Facility shall be established pursuant to
an amendment to this Credit Agreement among the Company, the Administrative
Agent and the Lenders providing such Refinancing Term Facility (a “Refinancing
Amendment”) which shall be consistent with the provisions set forth in this
Section. The Refinancing Equivalent Debt shall be established pursuant to an
indenture, credit agreement or other definitive documentation which shall be
consistent with the provisions set forth in this Section. Notwithstanding
anything to the contrary contained in Section 10.01, each Refinancing Amendment
shall be binding on the Lenders, the Administrative Agent, the Loan Parties
party thereto and the other parties hereto without the consent of any other
Lender and the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Credit Agreement and any other documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section, including in order to
establish new tranches or sub-tranches in respect of the Refinancing Term
Facility and such technical amendments as may be necessary or appropriate in
connection therewith and to adjust the amortization schedule in Section 2.07
(insofar as such schedule relates to payments due to Lenders of the Term Loans
which are being refinanced with the proceeds of a Refinancing Term Facility;
provided that no such amendment shall reduce the pro rata share of any such
payment that would have otherwise been payable to the Lenders, the Term Loans of
which are not refinanced with the proceeds of a Refinancing Term Facility). The
Administrative Agent shall be permitted, and is hereby authorized, to enter into
such amendments with the Company to effect the foregoing.
Section 2.15    Incremental Term Facilities.
(a)    Request for an Incremental Term Facility. At the request of the Company
to the Administrative Agent, and without the consent of any Lender, on one or
more occasions, an increase in the aggregate principal amount of any existing
Term Facility or a separate tranche of term loan commitments and term loans may
be established under this Credit Agreement; provided that at the time of such
request, upon the effectiveness of any Incremental Term Supplement referred to
below, and at the time any Incremental Term Loan is made (and after giving full
pro forma effect to the incurrence thereof and the application of proceeds
thereof), the aggregate principal amount of all Incremental Facilities shall not
exceed the Incremental Facility Limit at such time; provided, further, that:
(i)    no Default or Event of Default exists or would exist after giving effect
such Incremental Term Facility;
(ii)    each of the representations and warranties made by any Loan Party in or
pursuant to the Loans Documents shall be true and correct in all material
respects (and in all respects if any such representation and warranty is
qualified by materiality) on and as of such date as if made on and as of such
date (except to the extent any such representation and warranty expressly
relates to an earlier date, in which case it was true and correct in all
material respects as of such earlier date);
57

--------------------------------------------------------------------------------



(iii)    the maturity date of such Incremental Term Facility shall be no earlier
than the Latest Maturity Date and the weighted average life to maturity of any
such Incremental Term Facility shall not be less than the remaining weighted
average life to maturity of the Initial Term Loans or any other then existing
Incremental Term Facility;
(iv)    the yield applicable to any Incremental Term Facility shall be
determined by the Company and the applicable lenders providing such Incremental
Term Facility; provided that, the All-in Yield (whether in the form of interest
rate margins, original issue discount, upfront fees or LIBOR/ABR floors)
applicable to any Incremental Term Facility that is pari passu with the Loans
and does not mature more than two years after the Loans incurred on or prior to
the second anniversary of the Effective Date will not be more than 0.50% per
annum higher than the corresponding All-in Yield (giving effect to interest rate
margins, original issue discount, upfront fees and LIBOR/ABR floors) for the
Initial Term Facility, unless the interest rate margins with respect to the
Initial Term Facility are increased by an amount equal to the difference between
the All-in Yield with respect to the Incremental Term Facility and the
corresponding All-in Yield on the Initial Term Facility minus 0.50%; provided
that, in determining such applicable All-in Yield, (x) OID or upfront fees paid
by the Company to the lenders under such Incremental Term Facility (but
exclusive of any arrangement, structuring or other fees payable in connection
therewith that are not shared with lenders providing such Incremental Term
Facility or consent fees for an amendment paid generally to consenting lenders)
and the Initial Term Facility in the initial primary syndication thereof shall
be included and equated to interest rate (with OID being equated to interest
based on an assumed four-year life to maturity) and (y) any amendments to the
applicable margin on the Initial Term Facility that became effective subsequent
to Effective Date but prior to the time of such Incremental Term Facility shall
also be included in such calculations; provided, further, that (A) with respect
to the Initial Term Facility, to the extent that the LIBO Rate for a three month
interest period on the closing date of any such Incremental Term Facility is
less than the interest rate floor applicable to the Initial Term Facility, the
amount of such difference shall be deemed added to the interest margin for the
Initial Term Loans, solely for the purpose of determining whether an increase in
the interest rate margins for the Initial Term Loans shall be required and (B)
with respect to any Incremental Term Facility, to the extent that the LIBO Rate,
as applicable to the Initial Term Facility for a three month interest period on
the closing date of any such Incremental Term Facility is less than the interest
rate floor, if any, applicable to any such Incremental Term Facility, the amount
of such difference shall be deemed added to the interest rate margins for the
loans under the Incremental Term Facility but only to the extent an increase in
the interest rate floor applicable to the Facility would cause an increase in
the interest rate then in effect thereunder for the Loans, and in such case, the
interest rate floor (but not the interest rate margin) applicable to the
Facility shall be increased to the extent of such difference;
(v)    any Incremental Term Facility shall be on terms and pursuant to
documentation to be agreed upon by the Company and the lenders under such
Incremental Term Facility; provided that (1) except to the extent permitted by
clause (iii) and (iv) above, to the extent such terms are not consistent with
the terms in respect of the Initial Term Facility, they shall be not materially
more restrictive, when taken as a whole, to the Loan Parties than those under
the Initial Term Facility (except for any covenant or other provisions (x)
applicable only to periods after the Maturity Date of the Initial Term Facility,
(y) that are added for the benefit of the Initial Term Facility through a
conforming amendment, which amendment shall not require the consent of the
Administrative Agent or any Lender or (z) are otherwise reasonably acceptable to
the Administrative Agent), (2) there shall be no borrower or guarantor in
respect of any such Indebtedness that is not (or does not become) the Company or
a Guarantor under the Initial Term Facility and (3) if secured, such
indebtedness shall not be secured by any assets of the Company or its Restricted
Subsidiaries that do not constitute Collateral and the proceeds of such
Indebtedness;
58

--------------------------------------------------------------------------------



(vi)    if any Incremental Term Facility is secured on a junior lien basis or
unsecured, such Incremental Term Facility shall be documented under separate
facility documentation, and in the case of an Incremental Term Facility that is
secured on a junior lien basis, subject to customary intercreditor arrangements
to be mutually agreed between the Company and the Administrative Agent; and
(vii)    any Incremental Term Facility incurred hereunder shall be in a minimum
amount of $5,000,000 or a larger multiple of $1,000,000.
provided that, with respect to a Limited Condition Transaction, the requirements
of (i) the preceding clause (i), shall be modified as provided in Section 1.10
of this Credit Agreement and (ii) the preceding clause (ii), shall be subject to
customary “Sungard” limitations.
(b)    Effectiveness of an Incremental Term Facility. In connection with the
establishment of any Incremental Term Facility, the Company, the Administrative
Agent and the Incremental Lenders thereunder shall enter into a supplement to
this Credit Agreement (an “Incremental Term Supplement”) in form and substance
satisfactory to the Company, the Administrative Agent and the Incremental
Lenders thereunder, duly completed, and with such provisions (including changes
to the provisions set forth therein) as may be agreed to by the Company and the
Incremental Lenders (provided that notwithstanding anything to the contrary set
forth in this sentence, in no event shall any form of Incremental Term
Supplement be changed to provide any additional, preferential or non-pro rata
mandatory repayment or prepayment rights to any of Incremental Lenders
thereunder (unless such Incremental Term Facility is to receive less than its
ratable share of any mandatory repayment or prepayment). Upon the effective date
of the Incremental Term Supplement, each lender thereunder shall become an
Incremental Lender hereunder and such Incremental Term Supplement shall be
deemed part of this Credit Agreement for all purposes thereafter. Each
Incremental Term Supplement may, without the consent of any Lender (other than
the applicable Incremental Lenders thereunder and the Administrative Agent),
effect such amendments to this Credit Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Company, to effect the provisions of this Section 2.15.
(c)    Incremental Lenders. The Company shall be entitled to elect, in its own
discretion, Incremental Lenders from among the existing Lenders, and any
additional banks, financial institutions and other institutional lenders or
investors, subject to the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), if such Administrative Agent consent would
be required under Section 10.06(b)(iii) for an assignment of Loans to such
Incremental Lender. Notwithstanding the foregoing, no Lender shall be required
to provide any Incremental Term Loans.
Section 2.16    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second,
59

--------------------------------------------------------------------------------



as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Credit Agreement, as determined
by the Administrative Agent; third, if so determined by the Administrative Agent
and the Company, to be held in a deposit account and released pro rata in order
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Credit Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; and sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 5.01 or in the
applicable Incremental Term Supplement, as the case may be, were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments under the applicable
Facility. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
Section 2.17    Extension of Maturity Date.
(a)    The Company may, by delivering an Extension Request to the Administrative
Agent (who shall promptly deliver a copy to each of the Lenders), in advance of
the applicable Maturity Date with respect to any Facility, as in effect at such
time (an “Existing Maturity Date”) for such Facility, request that the Lenders
extend such Existing Maturity Date (each, an “Extension”) to any date that it
shall select (such date, the “Extended Maturity Date”; any Term Facility so
extended, an “Extended Term Facility,”). Each Lender, acting in its sole
discretion, shall, by written notice to the Administrative Agent given not later
than the date specified by the Company in such Extension Request, or if such
date is not a Business Day, the immediately following Business Day (the
“Response Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to the requested extension. Each Lender that advises the
Administrative Agent that it will not extend an Existing Maturity Date is
referred to herein as a “Non-Extending Lender”; provided, that any Lender that
does not advise the Administrative Agent of its consent to such requested
extension by the Response Date and any Lender that is a Defaulting Lender on the
Response Date shall be deemed to be a Non-Extending Lender. The Administrative
Agent shall notify the Company, in writing, of
60

--------------------------------------------------------------------------------



the Lenders’ elections promptly following the Response Date. The election of any
Lender to agree to such an Extension shall not obligate any other Lender to so
agree.
(b)    If, by the Response Date, any Lenders shall have agreed to extend an
Existing Maturity Date (each such consenting Lender, an “Extending Lender”),
then effective as of such Existing Maturity Date, the Maturity Date in respect
of the applicable Facility for such Extending Lenders only shall be extended to
the Extended Maturity Date. In the event of any Extension, the outstanding
principal balance of all Loans and other amounts payable hereunder, in each case
in respect of the applicable Facility, to any Non-Extending Lender shall become
due and payable on the applicable Existing Maturity Date.
(c)    If (and only if), by the Response Date, Lenders holding Loans that
aggregate more than 50% of the total outstanding Loans shall constitute
Extending Lenders, then the Company shall have the right on or before the
applicable Existing Maturity Date, at its own expense, to require any
Non-Extending Lender to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 10.06) all its interests,
rights (other than its rights to payments pursuant to Section 3.01, Section
3.04, Section 3.05 or Section 10.04 arising prior to the effectiveness of such
assignment) and obligations under this Credit Agreement with respect to the
applicable Facility to one or more banks or other financial institutions
identified to the Non-Extending Lender by the Company, which may include any
existing Lender (each a “Replacement Lender”); provided that (i) such
Replacement Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent (such approval to not be unreasonably
withheld or conditioned) to the extent the consent of the Administrative Agent
would be required to effect an assignment under Section 10.06(b), (ii) such
assignment shall become effective as of a date specified by the Company (which
shall not be later than the applicable Existing Maturity Date in effect for such
Non-Extending Lender prior to the effective date of the requested extension) and
(iii) each Replacement Lender shall pay to such Non-Extending Lender in
immediately available funds on the effective date of such assignment the
principal of and interest accrued to the date of payment on the outstanding
principal amount Loans made by it hereunder and all other amounts accrued and
unpaid for its account or otherwise owed to it hereunder on such date.
(d)    [Reserved.]
(e)    The terms of each Extended Term Facility (including the conditions
precedent to such extension) shall be determined by the Administrative Agent,
the Company and the applicable Extending Lenders and set forth in an amendment
to this Credit Agreement (an “Extension Amendment”); provided, that (i) the
final maturity date of any Extended Term Facility shall be no earlier than the
Existing Maturity Date for such Facility, (ii) in respect of an Extension of a
Term Loan Facility, the weighted average life to maturity of the Extended Term
Facility shall be no shorter than the weighted average life to maturity of the
Term Loan Facility being extended, (iii) any scheduled amortization with respect
to an Extended Term Facility shall, until the Existing Maturity Date for such
Term Facility, be in amounts equal to or less (but not greater) than the
scheduled amortization under the Term Facility being extended, (iv) any Extended
Term Facility shall rank pari passu in right of payment and with respect to
security with the Facilities not being extended, and the borrower and guarantors
of the Extended Term Facility shall be the same as the borrower and Guarantors
with respect to the Facilities not being extended, (v) the interest rate margin,
rate floors, fees, original issue discount and premium applicable to any
Extended Term Facility shall be determined by the Company and the applicable
Extending Lenders and (vi) any Extended Term Facility may participate on a pro
rata or less than pro rata (but not greater than pro rata) basis in mandatory
prepayments with the Term Facility being extended. For the avoidance of doubt,
(i) no consent of any Lender (other than the existing Lenders participating in
the Extension) shall be required for any Extension pursuant to this Section 2.17
and (ii) neither the operation of this Section 2.17 in accordance with its terms
nor any Extension Amendment shall constitute an amendment subject to Section
10.01.
61

--------------------------------------------------------------------------------



Section 2.18    Loan Purchases.
(a)    Subject to the terms and conditions set forth or referred to below, a
Purchasing Borrower Party may from time to time, in its discretion, conduct
modified Dutch auctions to make Auction Purchase Offers, with each such Auction
Purchase Offer being managed by an investment bank of recognized standing
selected by the Company in consultation with the Administrative Agent (in such
capacity, the “Auction Manager”) and to be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.18 and the Auction
Procedures, in each case, so long as the following conditions are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time of purchase of any Term Loans or on the date of the delivery of each
Auction Notice;
(ii)    the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Assignment and Assumption;
(iii)    the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Purchasing Borrower Party offers to purchase in any Auction
Purchase Offer shall be no less than $10,000,000 (unless another amount is
agreed to by the Administrative Agent in its reasonable discretion);
(iv)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by any Purchasing Borrower Party upon purchase or
acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Adjusted Operating Income);
(v)    no more than one Auction Purchase Offer with respect to any Class may be
ongoing at any one time and no more than four Auction Purchase Offers
(regardless of Class) may be made in any one year;
(vi)    at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Company shall have delivered to the Auction Manager a certificate of
an authorized officer of the Company certifying as to compliance with the
preceding clause (i); and
(vii)    each Auction Purchase Offer shall be made to all Lenders of the
applicable Class subject to such Auction Purchase Offer.
(b)    A Purchasing Borrower Party must terminate any Auction Purchase Offer if
it fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction Purchase Offer. If a Purchasing
Borrower Party commences any Auction Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction Purchase Offer have in fact been satisfied),
and if at such time of commencement the Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Auction Purchase Offer shall
be satisfied, then the Purchasing Borrower Party shall have no liability to any
Lender for any termination of such Auction Purchase Offer as a result of the
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Auction Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans of any Class made by a Purchasing Borrower Party
pursuant to this Section 2.18, (x) the Purchasing
62

--------------------------------------------------------------------------------



Borrower Party shall pay on the settlement date of each such purchase all
accrued and unpaid interest (except to the extent otherwise set forth in the
relevant offering documents), if any, on the purchased Term Loans of the
applicable Class up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Purchasing Borrower Party and the
cancellation of the purchased Loans) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 or any other provision
hereof.
(c)    The Administrative Agent and the Lenders hereby consent to the Auction
Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section 2.18 (provided that no Lender shall
have an obligation to participate in any such Auction Purchase Offer). For the
avoidance of doubt, it is understood and agreed that the provisions of Section
2.12 will not apply to the purchases of Term Loans pursuant to and in accordance
with the provisions of this Section 2.18. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Article IX to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer.
Article III
TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if the Company shall be required by applicable law to withhold or
deduct any Taxes from such payments, then (i) if such Taxes are Indemnified
Taxes, the sum payable shall be increased as necessary so that after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholdings or deductions been made, (ii) the
Company shall make such withholdings or deductions and (iii) the Company shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by, or
required to be withheld or deducted from a payment to, the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Company shall not indemnify the
Administrative Agent or any Lender for any penalties or interest that are
imposed solely as a result of gross negligence or willful misconduct of the
Administrative Agent or any Lender. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If, in the
reasonable discretion of the Company, any Indemnified Taxes are incorrectly or
not legally imposed or asserted by the relevant Governmental Authority, the
Administrative Agent or each Lender, as
63

--------------------------------------------------------------------------------



the case may be, shall, at the expense of the Company, use commercially
reasonable efforts to cooperate with the Company to recover and promptly remit
such Indemnified Taxes to the Company in accordance with subsection (g) of this
Section. Nothing contained herein shall derogate from the right of any Lender or
the Administrative Agent to arrange its tax affairs in whatever manner it sees
fit nor shall require any Lender or the Administrative Agent to disclose any
information relating to its tax affairs that it deems confidential other than as
required under Section 3.01(f). For the avoidance of doubt, the Administrative
Agent and a Lender may not recover more than once with respect to the same
amount of Taxes to which the Administrative Agent or such Lender is entitled to
indemnification under this Section.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 3.01, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (f)(i),
(f)(ii) and (f)(iv) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States,
(i)    any Lender that is resident for tax purposes in the United States shall
deliver to the Company and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request
64

--------------------------------------------------------------------------------



of the Company or the Administrative Agent) duly executed copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax,
(ii)    any Foreign Lender shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of the Company or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
(A)    duly executed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
(B)    duly executed copies of Internal Revenue Service Form W-8ECI,
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Company
within the meaning of section 871(h)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
executed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, or
(D)    to the extent a Foreign Lender is not the beneficial owner, duly executed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Form W-8BEN, Form W-9, and/or other certification documents
from each beneficial owner, as applicable, provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a certificate on behalf of each such direct and indirect partner, to the
effect that such direct or indirect partner is not (1) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
the Company within the meaning of section 871(h)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made, and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by
65

--------------------------------------------------------------------------------



applicable law (including as prescribed by section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its good faith
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section, it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
indemnifying party, upon the request of such indemnified party, agrees to repay
the amount (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such indemnified party in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g), the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Company through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Company shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans, and
pay any amounts payable to such Lender under Section 3.04(e), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted.
Section 3.03    Alternate Rate of Interest.
66

--------------------------------------------------------------------------------



(a)    Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 3.03,
if prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Committed Loan Notice that requests the conversion to, or continuation of, a
Eurodollar Borrowing shall be ineffective and (B) if any Committed Loan Notice
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Swap Contract shall be deemed not to be a “Loan Document” for
purposes of this Section 3.03), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Credit
Agreement or any other Loan Document and (y) if a Benchmark Replacement is
determined in accordance with clause (3) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of any Benchmark setting at or after 5:00 p.m., New York
City time, on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Credit Agreement or any
other Loan Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Credit Agreement or
any other Loan Document; provided that, this clause (c) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Company a
Term SOFR Notice.
(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and,
67

--------------------------------------------------------------------------------



notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Credit Agreement or any other Loan Document.
(e)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement, (iii)
the effectiveness of any Benchmark Replacement Conforming Changes, (iv) the
removal or reinstatement of any tenor of a Benchmark pursuant to clause (f)
below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 3.03, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Credit Agreement or any other Loan Document, except, in each case, as
expressly required pursuant to this Section 3.03.
(f)    Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor
(g)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Company will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.
Section 3.04    Increased Costs; Reserves on Eurodollar Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate
contemplated by Section 3.04(e));
(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Credit Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such
68

--------------------------------------------------------------------------------



Lender in respect thereof (except for Indemnified Taxes and any Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Credit Agreement or Eurodollar Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 3.04(a)
only to the extent it is the general practice or policy of such Lender to
request such compensation from other borrowers under comparable facilities under
similar circumstances; provided, that in no event shall such Lender be required
to disclose any confidential or proprietary information regarding any such other
borrower or comparable facility. For the avoidance of doubt, if a Lender
recovers an amount under this Section, such Lender may not recover the same
amount under Section 3.01; similarly, if a Lender recovers an amount under
Section 3.01, such Lender may not recover the same amount under this Section.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Credit Agreement, the Commitments of such Lender or the Loans made such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Loans. The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan,
69

--------------------------------------------------------------------------------



provided that the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a ABR Loan on the date or in the amount notified by the Company; or
(c)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.12;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the LIBOR Rate used in determining the Adjusted LIBO Rate.
Adjusted LIBO Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.12.
Section 3.07    Survival. All of the Company’s obligations under this
Article III shall survive termination of the Aggregate Commitments, the
assignment by a Lender of all or any portion of its Loans
70

--------------------------------------------------------------------------------



or Commitments hereunder, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.
Article IV
GUARANTY


Section 4.01    Guaranty. Each of the Guarantors (which, for purposes of this
Article IV, shall include the Company with respect to Obligations other than
Obligations of the Company) hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Company to the Secured Parties, arising hereunder and under the other Loan
Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof). The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations, absent manifest error. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any instrument or agreement evidencing any Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.
Section 4.02    Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
Section 4.03    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability, change in corporate existence or structure or other
defense of the Company or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Company or any other Guarantor; (b) any defense based on any claim that
such Guarantor’s obligations exceed or are more burdensome than those of the
Company or any other Guarantor; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any right to proceed against
the Company, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; (f) any defense based on any claim that any Obligations are
invalid or unenforceable; (g) the amendment or waiver of any Obligations;
(h) any defense based on any allegation of non-perfection or release of
Collateral in the context of a secured transaction; and (i) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating the Company, the Guarantors or
71

--------------------------------------------------------------------------------



any other guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.
Section 4.04    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Company or any other person or entity is joined as a party.
Section 4.05    Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.
Section 4.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Company or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.
Section 4.07    Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Company owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Company to such Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Secured Parties so request,
any such obligation or indebtedness of the Company to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.
Section 4.08    Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Company under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.
Section 4.09    Condition of Company. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Company and any other Guarantor such information concerning the
financial condition, business and operations of the Company and any such
72

--------------------------------------------------------------------------------



other Guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and such Guarantor is not relying on the Secured Parties at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Company or any other Guarantor (such
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
Section 4.10    Limitation on Guaranty. It is the intention of the Guarantors,
the Lenders and the Company that the obligations of each Guarantor hereunder
shall be in, but not in excess of, the maximum amount permitted by applicable
law. To that end, but only to the extent such obligations would otherwise be
avoidable, the obligations of each Guarantor hereunder shall be limited to the
maximum amount that, after giving effect to the incurrence thereof, would not
render such Guarantor insolvent or unable to make payments in respect of any of
its indebtedness as such indebtedness matures or leave such Guarantor with an
unreasonably small capital. The need for any such limitation shall be
determined, and any such needed limitation shall be effective, at the time or
times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof. This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law. The Company and
each Guarantor agree not to commence any proceeding or action seeking to limit
the amount of the obligation of such Guarantor under this Article IV by reason
of this paragraph. For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.
Section 4.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of
Obligations that are Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 4.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 4.11, or otherwise under this Guaranty, as it
relates to such other Loan Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect in accordance with Section 4.06. Each Qualified ECP
Guarantor intends that this Section 4.11 constitute, and this Section 4.11 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Article V
CONDITIONS PRECEDENT


Section 5.01    Conditions to the Borrowings on the Effective Date. The
obligation of each Lender to make the Borrowings hereunder on the Effective Date
is subject to the satisfaction of the following conditions precedent on or prior
to the Effective Date:
(a)    Execution of Loan Documents and Notes. The Administrative Agent’s receipt
of the following, each of which shall be originals or facsimiles or delivered by
means of other electronic communication (including e-mail and Internet or
intranet websites) (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective
73

--------------------------------------------------------------------------------



Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(i)    this Credit Agreement, duly executed and delivered by each of the
Company, the Guarantors, the Lenders and the Administrative Agent;
(ii)    the Security Agreement, duly executed and delivered by each of the
Company, the Subsidiary Guarantors and the Administrative Agent; and
(iii)    the Parent Negative Pledge Agreement, duly executed and delivered by
the Parent and the Administrative Agent.
(b)    Good Standing and Organizational Documents. The Administrative Agent
shall have received a copy of a certificate of the Secretary of State of the
jurisdiction of organization of each Loan Party (except with respect to an
entity of the type for which good standing certificates are not provided by the
Secretary of State in the jurisdiction in which it is formed), dated on or about
the Effective Date certifying (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party and each amendment thereto on file in
such Secretary of State’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter, certificate of limited partnership,
limited liability company agreement or other organizational document on file in
such Secretary of State’s office, (2) such Loan Party has paid all franchise
taxes due and payable to the date of such certificate, and (3) such Loan Party
is duly organized or formed and in good standing or presently subsisting (or the
equivalent thereof) under the laws of the State of the jurisdiction of its
organization.
(c)    Proof of Corporate Action. The Administrative Agent shall have received
certified copies of all necessary corporate action taken by each of the Company
and the Loan Parties to authorize the execution, delivery and performance of
each Loan Document to which it is a party.
(d)    Secretary’s Certificate. The Administrative Agent shall have received a
certificate of each Loan Party signed by its Secretary or Assistant Secretary,
dated as of the Effective Date, certifying as to (i) the absence of any
amendments to the charter, certificate of limited partnership, limited liability
company agreement or other organizational document of such Loan Party since the
date of the Secretary of State’s (or local equivalent’s) certificate referred to
in Section 5.01(b), (ii) a true and correct copy of the organizational documents
of such Loan Party as in effect on the date on which the resolutions or other
proof of actions referred to in Section 5.01(c) were adopted and on the
Effective Date, (iii) the due organization and good standing or valid existence
of such Loan Party organized under the laws of the jurisdiction of its
organization and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, and (iv) certifying the names and true
signatures of the officers of such Loan Party authorized to sign each Loan
Document to which it is or is to be a party and the other documents to be
delivered hereunder or thereunder.
(e)    Opinion of Counsel to the Loan Parties. The Lenders shall have received
the favorable opinion of Sullivan & Cromwell LLP, counsel to the Loan Parties
and covering such other matters as the Administrative Agent or counsel to the
Administrative Agent may reasonably request (and for purposes of such opinions
such counsel may rely upon opinions of counsel in other jurisdictions, provided
that such other counsel are reasonably satisfactory to counsel to the
Administrative Agent and such other opinions state that the Lenders are entitled
to rely thereon).
(f)    Security Interests. Except as otherwise expressly provided in this Credit
Agreement or the Security Agreement, the Administrative Agent shall have
received reasonably satisfactory evidence that the Administrative Agent has a
perfected, first priority Lien on all of the Collateral granted to the
74

--------------------------------------------------------------------------------



Administrative Agent by the Loan Parties and that such Collateral is not
encumbered by any other Lien other than Liens permitted hereunder or under the
terms of the Security Agreement.
(g)    Solvency Certificate. The Lenders shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent attesting
to the Solvency of the Loan Parties (taken as a whole) on the Effective Date and
after giving effect to the Transactions, from a Responsible Officer of the
Company.
(h)    Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Company confirming compliance on the Effective Date with
the conditions set forth in Sections 5.01(o) and (p).
(i)    Financial Statements. The Administrative Agent shall have received the
financial statements referenced in Section 6.04(a).
(j)    Material Agreements. The Lenders shall have received a certificate from
an officer of the Company stating that true and correct copies of the Arena
License Agreements have been made available to counsel to the Administrative
Agent (including all amendments and other modifications thereto as of the date
of the certificate) and that no such agreements have been terminated.
(k)    Know Your Customer and Other Documents. (i) The Administrative Agent and
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
such other documents, filings, instruments and papers relating to the documents
referred to herein and the transactions contemplated hereby as any Lender or the
Administrative Agent shall reasonably require and (ii) to the extent any Loan
Party qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested a Beneficial Ownership Certification
in relation to such Loan Party shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Credit Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied), in each case at least three
Business Days prior to the Effective Date to the extent the request for such
documentation, Beneficial Ownership Certification or other information was made
at least five Business Days prior to the Effective Date.
(l)    Approvals. The Administrative Agent shall have received evidence, in form
and substance reasonably satisfactory to the Administrative Agent, that all
consents and approvals required to be obtained from any Governmental Authority
or any other Person in connection with the Transactions shall have been
obtained.
(m)    Certain Fees. All fees required to be paid to the Administrative Agent,
the Joint Lead Arrangers and the Lenders on or before the Effective Date shall
have been paid. Unless waived by the Administrative Agent, the Company shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (including Simson Thacher & Bartlett LLP) to the extent properly invoiced
at least two Business Days prior to the Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(n)    Projections. The Administrative Agent (or its counsel) shall have
received the pro forma projections for the Company through the fiscal year ended
June 30, 2025.


75

--------------------------------------------------------------------------------



(o)    No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the Borrowings hereunder or from the application
of proceeds thereof.
(p)    Representations and Warranties. The representations and warranties of the
Company and each other Loan Party in Article VI hereof or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct, in all material
respects, on and as of the Effective Date, and after giving effect to, the
Borrowings hereunder, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct, in all material respects, as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Effective Date or on such earlier date, as the case may be (after giving
effect to such qualification).
(q)    Borrowing Notice. The Administrative Agent shall have received a
Committed Loan Notice in accordance with the requirements hereof.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
Article VI
REPRESENTATIONS AND WARRANTIES


The Company and each of the Subsidiary Guarantors represents and warrants to the
Administrative Agent and the Lenders as follows:
Section 6.01    Existence, Qualification and Power. The Company and each of the
Restricted Subsidiaries is a limited or general partnership, limited liability
company or corporation duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and is duly qualified to
transact business and is in good standing in all jurisdictions in which such
qualification is necessary in view of the properties and assets owned and
presently intended to be owned and the business transacted and presently
intended to be transacted by it except for qualifications the lack of which,
singly or in the aggregate, have not had and are not likely to have a Material
Adverse Effect, and each of the Company and the Restricted Subsidiaries has full
power, authority and legal right to perform its obligations under this Credit
Agreement, the Notes and the other Loan Documents to which it is a party.
Section 6.02    Subsidiaries; Loan Parties. As of the Effective Date,
Schedules 6.02(i) and 6.02(ii) contain a complete and correct list, as at the
Effective Date, of (i) all Restricted Subsidiaries and (ii) Excluded
Subsidiaries of the Company and BCE, respectively, and a description of the
legal nature of such Subsidiaries (including, (x) with respect to each
Subsidiary, the jurisdiction of its organization, the address of its principal
place of business and its U.S. taxpayer identification number, the nature of the
ownership interests (shares of stock or general or limited partnership or other
interests) in such Subsidiaries and the holders of such interests and, except as
disclosed to the Lenders in writing prior to the Effective Date, the Company and
each of the Subsidiaries owns all of the ownership interests of the Subsidiaries
indicated in such Schedules as being owned by the Company or such Subsidiary, as
the case may be, free and clear of all Liens except those created under the
Collateral Documents, and all such ownership interests are validly issued and,
in the case of shares of stock, fully paid and non-assessable, and (y) with
respect to each Excluded Subsidiary and BCE, a list of its material assets and a
description of its business activities).
76

--------------------------------------------------------------------------------



Section 6.03    Authority; No Conflict. The execution, delivery and performance
by each Loan Party of each Loan Document to which it is a party or by which it
is bound, and each Borrowing hereunder, have been duly authorized by all
necessary corporate or other organizational action and do not and will not:
(a) subject to the consummation of the action described in Section 6.12, violate
any Law or League Rule currently in effect (other than violations that, singly
or in the aggregate, have not had and are not likely to have a Material Adverse
Effect), or any provision of any of the Loan Parties’ respective partnership
agreements, charters or by-laws certificate of limited partnership, limited
liability company agreement, by-laws or other organizational documents presently
in effect; (b) conflict with or result in the breach of, or constitute a default
or require any consent (except for the consents described on Schedule 6.03, each
of which has been duly obtained) under, or require any payment to be made under
(i) any Contractual Obligation or League Rule to which any Loan Party is a party
or by which their respective properties may be bound or affected, or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Loan Parties or their respective properties are subject (in
each case under subclause (i) and/or (ii) above, other than any conflict,
breach, default or required consent that, singly or in the aggregate, have not
had and are not likely to have a Material Adverse Effect); or (c) except as
provided under any Loan Document, result in, or require, the creation or
imposition of any Lien upon or with respect to any of the properties or assets
now owned or hereafter acquired by the Loan Parties.
Section 6.04    Financial Condition; Absence of Material Adverse Effect.
(a)    The Company has furnished to each Lender (i) the consolidated balance
sheet of the Company and its consolidated Subsidiaries as at June 30, 2020, and
the related consolidated statements of operations for the fiscal year ended on
said date, said financial statements having been certified by an independent
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders and (ii) the consolidated balance sheet of
the Company and its consolidated Subsidiaries as at June 30, 2019, and the
related consolidated statements of operations for the fiscal year ended on said
date. Such financial statements are complete and correct in all material
respects (subject, in the case of the unaudited financial statements referred to
above, to year-end and audit adjustments), were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and fairly present the financial condition of the
respective entity or groups of entities which is or are the subject of such
financial statements (as stated above), on a consolidated basis, as at the
respective dates of the balance sheets included in such financial statements and
the results of operations of such entity or groups of entities for the
respective periods ended on said dates.
(b)    None of the Company or the Restricted Subsidiaries had any material
contingent liabilities, liabilities for Taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
or operations which are substantial in amount, except as referred to or
reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as at said respective dates or as disclosed to the
Lenders in writing prior to the Effective Date.
(c)    Since June 30, 2020, there has been no event, change, condition,
occurrence or circumstance which either individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect; provided that,
only during the period from the Effective Date until the date on which the
Minimum Liquidity Step-Down occurs, the impacts of the COVID-19 pandemic on the
business, assets, operations, property or financial condition of the Company and
its Subsidiaries taken as a whole that (A) have already occurred and were
disclosed (I) in writing to the Lenders in the Lender Presentation or (II) the
Specified Public Filings and (B) that were reasonably foreseeable (in
consequence and duration) in light of any event, development or circumstance
described in the foregoing clause (A) (provided that any such additional impacts
described in this clause (B) are similar to the previously disclosed impacts
described in the foregoing clause (A)), will in each case be disregarded for
purposes of determining whether a material
77

--------------------------------------------------------------------------------



adverse change in the business, operations, property or financial condition of
the Company and its Subsidiaries, taken as a whole, has occurred.
Section 6.05    Litigation, Compliance with Laws. As of the Effective Date,
except as disclosed to the Lenders on Schedule 6.05, there are no actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company or any Restricted Subsidiary threatened, against the Company or any
Restricted Subsidiary or any of their respective properties or assets, before
any court or arbitrator or by or before any Governmental Authority that, singly
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Restricted Subsidiary is in default under or
in violation of or with respect to any Laws or any writ, injunction or decree of
any court, arbitrator or Governmental Authority except for such violations or
defaults which, singly or in the aggregate, are not likely to have a Material
Adverse Effect.
Section 6.06    Titles and Liens. The Company and each of the Subsidiary
Guarantors has good title to, or a valid leasehold (or license or similar)
interest in or right to use, all of its real and personal property necessary for
the conduct of its business, (i) free and clear of all Liens except those
permitted by Section 7.16 and (ii) except for minor defects in title or interest
that do not interfere with its ability to conducts its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes, in each case, except where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 6.07    Regulation U; Investment Company Act.
(a)    None of the proceeds of any of the Borrowings shall be used to purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock; provided that both at the time of such
use and thereafter compliance with Regulation U is maintained. The Company will
notify the Administrative Agent promptly if any Loan Party purchases Margin
Stock and, if requested by any Lender, the Company will furnish to the Lenders
statements in conformity with the requirements of Regulation U.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.
Section 6.08    Taxes. Each of the Company and the Restricted Subsidiaries has
filed all Federal, state and other material tax returns which are required to be
filed under any law applicable thereto except such returns as to which the
failure to file, singly or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, and has paid, or made
provision for the payment of, all Taxes shown to be due pursuant to said returns
or pursuant to any assessment received by the Company or any of the Restricted
Subsidiaries, except such Taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided or as to which the failure
to pay, singly or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.
Section 6.09    Other Credit Agreements. As of the Effective Date, Schedule 7.14
(Existing Indebtedness) and Schedule 7.16 (Existing Liens) contain complete and
correct lists of all credit agreements, indentures, purchase agreements,
obligations in respect of letters of credit, guarantees and other instruments
presently in effect (including Capitalized Lease Obligations) providing for,
evidencing, securing or otherwise relating to any Indebtedness for borrowed
money of the Company and the Restricted Subsidiaries in a principal or face
amount equal to $1,000,000 or more and such lists correctly set forth the names
of the debtor or lessee and creditor or lessor with respect to the Indebtedness
outstanding or to be outstanding thereunder, the rate of interest or rentals, a
description of any security given or to be given therefor, and the maturity or
maturities or expiration date or dates thereof.
78

--------------------------------------------------------------------------------



Section 6.10    Full Disclosure.
(a)    None of the written information and written data heretofore or
contemporaneously furnished in writing by or on behalf of the Company or any
Guarantor to the Administrative Agent or any Lender on or prior to the Effective
Date in connection with the Transactions and the negotiation of this Credit
Agreement or delivered hereunder or any other Loan Document on or prior to the
Effective Date, when taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make such written
information and written data taken as a whole, in the light of the circumstances
under which it was delivered, not materially misleading (after giving effect to
all modifications and supplements to such written information and written data,
in each case, furnished after the date on which such written information or such
written data was originally delivered and prior to the Effective Date); it being
understood that for purposes of this Section 6.10, such written information and
written data shall not include projections, pro forma financial information,
financial estimates, forecasts and forward-looking information or information of
a general economic or general industry nature.
(b)    As of the Effective Date, to the best knowledge of the Company, the
information included in each Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Credit
Agreement is true and correct in all respects.
Section 6.11    No Default. None of the Company and the Restricted Subsidiaries
is in default in the payment or performance or observance of any Contractual
Obligation which default, either alone or in conjunction with all other such
defaults, has had or is likely to have a Material Adverse Effect.
Section 6.12    Approval of Government, Regulatory Authorities and Third
Parties. Except as set forth on Schedule 6.03 and other than any Non-Required
Consents, no approval or consent of, or filing or registration with, (x) any
Governmental Authority, (y) any League, or (z) any other third party, in the
case of this clause (z) pursuant to any Contractual Obligation governing
Indebtedness for borrowed money or any other Contractual Obligation that is
material to the Business of the Company or any Restricted Subsidiary, is
required in connection with (a) the execution, delivery and performance by, or
enforcement against, any Loan Party of any Loan Document to which it is a party,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) other than applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the exercise of creditors’ rights generally or principles
of equity (which shall exclude any law, rule or regulation that is applicable to
the Company and the Subsidiaries or the Loan Documents solely because such law,
rule or regulation is part of a regulatory regime applicable to the Company or
any Restricted Subsidiary due to their specific assets or business), the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All approvals, consents, filings, registrations or other
actions described in Schedule 6.03 have been duly obtained, taken, given or made
and are in full force and effect (other than as set forth in Schedule 6.03).
Section 6.13    Binding Agreements. This Credit Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Loan Parties which is a party
thereto, enforceable in accordance with their respective terms (except for
limitations on enforceability under bankruptcy, reorganization, insolvency and
other similar laws affecting creditors’ rights generally and limitations on the
availability of the remedy of specific performance imposed by the application of
general equitable principles).
Section 6.14    Collective Bargaining Agreements Except as set forth in
Schedule 6.14, as of the Effective Date, there are no collective bargaining
agreements between the Company or the Restricted Subsidiaries and any trade or
labor union or other employee collective bargaining agent.
79

--------------------------------------------------------------------------------



Section 6.15    Investments. Schedule 6.15 contains a complete and correct list,
as of the Effective Date, of all Investments of the Company and the Restricted
Subsidiaries (other than any Investments in other Restricted Subsidiaries) in
excess of $5,000,000, showing the respective amounts of each such Investment and
the respective entity (or group thereof) in which each such Investment has been
made.
Section 6.16    Solvency. The Company and the Restricted Subsidiaries, taken as
a whole, are Solvent.
Section 6.17    Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.16) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed as contemplated hereby and by the Collateral Documents, no filing or
other action is necessary to perfect or to continue the perfection of such
Liens.
Section 6.18    Subordinated Debt. The Loan Documents and all Obligations
evidenced thereby constitute the “Senior Debt” and the “Designated Senior Debt”
with respect to all subordinated Indebtedness of the Company and the Restricted
Subsidiaries.
Section 6.19    ERISA Compliance.
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except where such non-compliance would not
result or reasonably be expected to result in a Material Adverse Effect. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or an
application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the actual knowledge of a
Responsible Officer of the Company, nothing has occurred which would prevent, or
cause the loss of, such qualification, except, in each case, where the absence
or loss of such qualification would not result or reasonably be expected to
result in a Material Adverse Effect. The Company and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan, except where any failure to make the required contributions would not
result or reasonably be expected to result in a Material Adverse Effect.
(b)    There are no pending or, to the actual knowledge of a senior executive of
the Company, threatened in writing claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no Prohibited
Transaction or violation of the fiduciary responsibility rules of ERISA or the
Code with respect to any Plan that has resulted or would reasonably be expected
to result in a Material Adverse Effect.
(c)    (i) No Termination Event has occurred or is reasonably expected to occur;
(ii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iii) to the knowledge of the Company or its ERISA Affiliates, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA with respect to a Multiemployer Plan; and (iv) neither the Company nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, which, in each case under this
Section 6.19(c), such event or condition, together with all other such events or
conditions, if any, has resulted or would reasonably be expected to result in a
Material Adverse Effect.


80

--------------------------------------------------------------------------------



Section 6.20    Environmental Compliance. The Company and the Restricted
Subsidiaries are in compliance with all applicable Environmental Laws and the
Company has no knowledge of any environmental claims, except to the extent that
any potential non-compliance with Environmental Laws or any such claims would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 6.21    Intellectual Property, Licenses, Etc. As of the Effective Date,
the Company and the Restricted Subsidiaries own or have the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights
and other intellectual property rights that are reasonably necessary for the
operation of their business, in each case other than those the absence of which
would not reasonably be expected to have a Material Adverse Effect.
Section 6.22    Compliance Matters. As of the Effective Date, (a) after giving
effect to the Transactions, the Company is in compliance with the provisions of
this Credit Agreement (including the Financial Covenant) on a pro forma basis,
and (b) no Default or Event of Default has occurred and is continuing.
Section 6.23    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, the Subsidiaries, and, to the knowledge of the Company, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. The
Company and the Subsidiaries have conducted their businesses in compliance in
all material respects with all applicable Anti-Corruption Laws and Sanctions.
The Company has not requested any Borrowing, and will not use, and has used its
reasonable best efforts to provide that the Subsidiaries and its or their
respective directors, officers, employees and agents will not use, the proceeds
of any Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto. None of (i) the Company or any Subsidiary or (ii) to the knowledge
of the Company, any of their respective directors, officers or agents that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by the Credit Agreement will result in a
violation by the Loan Parties of Anti-Corruption Laws or applicable Sanctions.
Section 6.24    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
Article VII
COVENANTS OF THE COMPANY
AND THE RESTRICTED SUBSIDIARIES


From the Effective Date and so long as the Commitments of the Lenders shall be
in effect and until the payment in full of all Obligations hereunder (other than
contingent indemnification obligations) and the performance of all other
Obligations of the Company under the Loan Documents, the Company and each of the
Subsidiary Guarantors (but not, for the avoidance of doubt, the Parent) agrees
that:
A.    Informational Covenants:
Section 7.01    Financial Statements and Other Information. The Company will
deliver to the Administrative Agent, on behalf of each Lender:
81

--------------------------------------------------------------------------------



(a)    As soon as available and in any event within 60 days after the end of
each of the first three Quarters of each fiscal year of the Company commencing
with the fiscal quarter ending September 30, 2020: (A) consolidated statements
of operations of the Company and the Restricted Subsidiaries, taken together, in
each case for such Quarter and for the period from the beginning of such fiscal
year to the end of such Quarter (all prepared in accordance with GAAP), (B) the
related consolidated balance sheets and consolidated cash flow statements of the
Company and the Restricted Subsidiaries, taken together, in each case as at the
end of such Quarter (which financial statements (other than statements of cash
flows) shall, beginning with the fiscal quarter ending September 30, 2021, set
forth in comparative form the corresponding figures as at the end of and for the
corresponding preceding fiscal year) (all prepared in accordance with GAAP) and
(C) a certificate in the form of Exhibit D-1 of a Responsible Officer of the
Company certifying such financial statements as fairly presenting the financial
condition and results of operations of the respective entities covered thereby
in accordance with GAAP, excluding accompanying footnotes to the consolidated
financial statements and subject, however, to year-end and audit adjustments,
which certificate shall include a statement that the Responsible Officer signing
the same has no knowledge, except as specifically stated, that any Default has
occurred and is continuing.
(b)    As soon as available and in any event within 120 days after the end of
each fiscal year of the Company commencing with the fiscal year ending June 30,
2021: (A) consolidated statements of operations of the Company and the
Restricted Subsidiaries, taken together, in each case for such fiscal year (all
prepared in accordance with GAAP), (B) the related consolidated balance sheets
and cash flow statements of the Company and the Restricted Subsidiaries, taken
together, in each case as at the end of such fiscal year (which financial
statements (other than cash flow statements) shall, beginning with the fiscal
year ending June 30, 2022, set forth in comparative form the corresponding
figures as at the end of and for the preceding fiscal year) (all prepared in
accordance with GAAP), (C) an opinion of a Registered Public Accounting Firm of
nationally recognized standing selected by the Company and reasonably acceptable
to the Required Lenders as to said consolidated financial statements of the
Company and the Restricted Subsidiaries (without a “going concern” or like
qualification or exception (other than any such statement, qualification or
exception resulting from an actual or anticipated financial covenant default on
a future date or for a future period or an upcoming maturity date within one
year) and without any qualification or exception as to the scope of such audit)
and a certificate of such accountants stating that, in making the examination
necessary for said opinion, they obtained no knowledge, except as specifically
stated, of any failure by the Company or any Restricted Subsidiaries to comply
with the covenants set forth in the Financial Covenant, and (D) a certificate in
the form of Exhibit D-2 of a Responsible Officer of the Company certifying that
such financial statements fairly present the financial condition and results of
operations of the respective entities covered thereby as of the end of and for
such fiscal year, respectively, in accordance with GAAP, which certificate shall
include a statement that the Responsible Officer signing the same has no
knowledge, except as specifically stated, that any Default has occurred and is
continuing.
(c)    Promptly after their becoming available, copies of all financial
statements and reports which the Company or any Restricted Subsidiary shall have
sent to public shareholders generally (other than tax returns unless
specifically requested under Section 7.01(g)), copies of financial statements
and reports which the Company shall have sent to the holders of any Indebtedness
specified in Schedule 7.14, to the extent such statements and reports contain
information relating to the designation of the Company’s Subsidiaries as
“restricted subsidiaries” under the Debt Instruments governing any such
Indebtedness, and to the calculation of financial ratios thereunder and copies
of all regular and periodic reports, if any, which the Company or any Restricted
Subsidiary shall have filed with the SEC, or any governmental agency substituted
therefor, or with any national securities exchange.
(d)    (i) Within seven days of the delivery of the financial statements
referred to in Section 7.01(a) and (b), a Compliance Certificate, duly completed
signed by a Responsible Officer of the Company and setting out the Adjusted
Operating Income calculation for each quarter in any Measurement
82

--------------------------------------------------------------------------------



Period and (ii) prior to the first date on which the Total Leverage Ratio is
less than 5.00:1.00 for the most recently completed Measurement Period, on or
prior to the 25th day of each fiscal month, a certificate of the Company in
substantially the form of Exhibit C-2, duly completed signed by a Responsible
Officer of the Company and setting out the Adjusted Operating Income calculation
for the immediately preceding fiscal month.
(e)    Promptly after any senior executive of the Company or any Restricted
Subsidiary shall have obtained knowledge of the occurrence of a Default, a
notice describing such Default and the action which is proposed to be taken with
respect thereto.
(f)    Promptly after any senior executive of the Company or any Restricted
Subsidiary shall have obtained knowledge of (x) the occurrence of, or any
material development in respect of, any Proceeding against it or, to its
knowledge, otherwise affecting it or any of its respective properties or assets,
except Proceedings which are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect and (y) any Labor Dispute affecting the
Company or a Restricted Subsidiary, a statement describing such Proceeding or
Labor Dispute, as the case may be, except Labor Disputes which are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.
(g)    From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Company or any of
the Restricted Subsidiaries as the Administrative Agent or any Lender, through
the Administrative Agent, may reasonably request.
(h)    Within seven days of the delivery of the financial statements referred to
in Section 7.01(a) and (b), a list of any New Subsidiaries.
(i)    Promptly, notice of any change in the information provided in any
Beneficial Ownership Certification delivered to any Lender that would result in
a change to the list of beneficial owners identified in such certification.
(j)    At any time that the Company is not Controlled by a Person that files
reports with the SEC, promptly following any reasonable request therefor, copies
of any detailed audit reports of the Company or any Restricted Subsidiary by
independent accountants in connection with an audit of the accounts or books of
the Company or such Restricted Subsidiary, in each case to the extent previously
delivered to the Company or such Restricted Subsidiary and in each case to the
extent that the Company or such Restricted Subsidiary is not prohibited from
providing such report by applicable Laws or previously existing obligations to a
third party.
(k)    Annually, as soon as available, but in any event within 120 days after
the first day of each fiscal year of the Company commencing with the fiscal year
ending June 30, 2021, an annual budget of the Company and its Subsidiaries for
such fiscal year in the same form prepared for the Company’s board of directors
or similar governing entity in such other form reasonably satisfactory to the
Administrative Agent.
(l)    Unless waived by the Administrative Agent, promptly as reasonably
practicable after delivery of the financial statements referred to in Section
7.01(a) and (b), hold a conference call with Lenders to discuss the results of
operations for the relevant reporting period.
Documents required to be delivered pursuant to Section 7.01(a) or (b) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which such documents are delivered electronically to
the Administrative Agent as provided in Section 10.02. Notwithstanding the
foregoing, the obligations in paragraphs (a), (b) and (c) of this Section 7.01
may be satisfied with respect to financial information of the Company and its
Subsidiaries by furnishing (i) the applicable financial statements of any direct
or indirect parent of the Company that directly or indirectly
83

--------------------------------------------------------------------------------



holds all of the Equity Interests of the Company or (ii) the Company’s or such
entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided that
with respect to each of clauses (i) and (ii), (A) to the extent such information
relates to a parent of the Company, such information is accompanied by
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to the
Company (or such parent), on the one hand, and the information relating to the
Company and the Restricted Subsidiaries on a standalone basis, on the other hand
and (B) to the extent such information is in lieu of information required to be
provided under Section 7.01(b), such materials are accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing or another accounting firm reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
explanatory statement as to the Company’s ability to continue as a “going
concern” or like qualification or exception (other than any such statement,
qualification or exception resulting from an actual or anticipated financial
covenant default or an upcoming maturity date) or any qualification or exception
as to the scope of such audit.
B.    Affirmative Covenants:
Section 7.02    Taxes and Claims. Each of the Company and the Restricted
Subsidiaries will pay and discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties or assets belonging to it, and all other
lawful claims as the same shall become due and payable, except where a failure
to do so, singly or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, provided that none of the Company and the Restricted
Subsidiaries shall be required to pay any such Tax, fee or other claim as to
which the Company and the Restricted Subsidiaries have a good faith basis to
believe is not due and owing and, to the extent then appropriate, the payment
thereof is being contested in good faith and by proper proceedings, provided
that it maintains adequate reserves in accordance with GAAP with respect
thereto.
Section 7.03    Insurance.
(a)    Each of the Company and the Restricted Subsidiaries will maintain
insurance issued by financially sound and reputable insurance companies with
respect to its properties and business in such amounts and against such risks as
is usually carried by owners of similar businesses and properties in the same
general areas in which the Company or such Restricted Subsidiary operates;
provided that the Loan Parties shall not be required to maintain flood insurance
except as set forth in clause (b) below. The Company will furnish to any Lender,
upon the reasonable request of such Lender from time to time, information as to
the insurance maintained in accordance with this Section 7.03. Each such policy
of liability or casualty insurance maintained by or on behalf of Loan Parties
will (a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder and (b) in the case of each
casualty insurance policy, contain a lender’s loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Secured Parties, as the
lender’s loss payee thereunder; provided, that, to the extent that the
requirements of this Section 7.03 are not satisfied on the Effective Date, the
Company may satisfy such requirements within ninety (90) days of the Effective
Date (as extended by the Administrative Agent in its reasonable discretion,
including to the extent such delay has arisen as a result of circumstances
relating to the COVID-19 pandemic, in light of such circumstances).
(b)    With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency
thereto) as a “special flood hazard area” with respect to which flood insurance
has been made available under the Flood Insurance Laws, the applicable Loan
Party (i) to the extent commercially available, shall obtain and maintain with
financially sound and
84

--------------------------------------------------------------------------------



reputable insurance companies (except to the extent that any insurance company
insuring such Mortgaged Property of such Loan Party ceases to be financially
sound and reputable after the Effective Date, in which case such Loan Party
shall promptly replace such insurance company with a financially sound and
reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent may from time to time reasonably require (not
to exceed the maximum amount available under the Flood Insurance Laws) and
otherwise sufficient to comply with all applicable rules and regulations
promulgated under the Flood Insurance Laws and (ii) promptly upon request of the
Administrative Agent or any Lender, shall deliver to the Administrative Agent or
such Lender as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent or such Lender, including,
without limitation, evidence of annual renewals of such flood insurance.
Further, no MIRE Event may be closed until the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property: (I) a completed flood hazard determination from a third party vendor;
(II) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Parties of such
notice; and (III) if required by Flood Insurance Laws, evidence of required
flood insurance; provided that any such MIRE Event may be closed prior to
delivery of these items if the Administrative Agent shall have received
confirmation from each applicable Lender that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction.
Section 7.04    Maintenance of Existence; Conduct of Business. Each of the
Company and the Restricted Subsidiaries will preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, and all of its rights, privileges,
permits, licenses approvals and franchises, except (i) where a failure to do so,
singly or in the aggregate, would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a Permitted Restricted Subsidiary
Transaction.
Section 7.05    Maintenance of and Access to Collateral. Each of the Company and
the Restricted Subsidiaries will maintain, preserve and protect the Collateral
in good working order and condition, ordinary wear and tear excepted, except
where a failure to do so, singly or in the aggregate, would not reasonably be
expected to be materially adverse to the interests of the Lenders, and will
permit representatives of the Lenders to visit and inspect such properties, and
to examine and make extracts from its books and records, during normal business
hours, in each case at such Lender’s expense, except during the continuance of
an Event of Default.
Section 7.06    Compliance with Applicable Laws.
(a)    Each of the Company and the Restricted Subsidiaries will comply with the
requirements of all applicable Laws (including but not limited to Environmental
Laws and ERISA) and all orders, writs, injunctions and decrees of any
Governmental Authority a breach of which is likely to have, singly or in the
aggregate, a Material Adverse Effect, except where contested in good faith and
by proper proceedings if it maintains adequate reserves in accordance with GAAP
with respect thereto.
(b)    Each Loan Party will, and will cause each of their respective
Subsidiaries to, conduct their businesses in compliance in all material respects
with all applicable Anti-Corruption Laws and Sanctions. The Company will
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance by the Company, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 7.07    Maintenance of Ratings. The Company will use commercially
reasonable efforts to cause the public credit rating for the Initial Term
Facility issued by S&P and the public credit rating for the Initial Term
Facility issued by Moody’s, and the Company’s public corporate credit rating
issued by
85

--------------------------------------------------------------------------------



S&P and public corporate credit rating issued by Moody’s to each be maintained
(but not to obtain or maintain a specific rating).
Section 7.08    Control Agreements. Subject to Section 7.13, the Company and
each Subsidiary Guarantor shall maintain its cash and Cash Equivalents in
Deposit Accounts subject to Deposit Account Control Agreements (other than any
Excluded Accounts and other than accounts containing cash and Cash Equivalents
in the aggregate not in excess of $5,000,000).
Section 7.09    Use of Proceeds. The Company shall use the proceeds of the Term
Facility to (i) make Restricted Payments permitted pursuant to Section 7.18 to
the Parent,(ii) pay fees, costs and expenses incurred in connection with the
Transactions and (iii) for working capital and other general purposes of the
Company.
Section 7.10    Covenant to Guarantee Obligations and Give Security. Following
(x) the formation or acquisition of any direct or indirect wholly-owned
Subsidiary (other than any Excluded Subsidiary, BCE, any Foreign Subsidiary or a
Subsidiary that is held directly or indirectly by a Foreign Subsidiary) by any
Loan Party, or (y) the acquisition of any property not constituting an Excluded
Asset by any Loan Party (including Equity Interests in a first-tier Foreign
Subsidiary) if such property, in the reasonable judgment of the Administrative
Agent, shall not already be subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, then the Company shall, at the Company’s expense:
(a)    on the later of sixty (60) days after such an event or at the time of
delivery of the Compliance Certificate set forth in Section 7.01(d), cause such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the Company’s
obligations under the Loan Documents,
(b)    on the later of sixty (60) days after such an event or at the time of
delivery of the Compliance Certificate set forth in Section 7.01(d), cause such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent Supplemental Collateral Documents, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent (or in
substantially the form attached to the Security Agreement, if applicable)
(including delivery of all Pledged Equity Interests in and of such Subsidiary
(limited to 65% of voting equity interests of any Foreign Subsidiary), and other
instruments of the type specified in Section 5.01(a)(iii)), and
(c)    at the time of delivery of the Compliance Certificate set forth in
Section 7.01(d), cause such Subsidiary (if it has not already done so) to take
any actions required under the Security Agreement (including the filing of UCC
financing statements) as may be reasonably requested by the Administrative Agent
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties subject to the Supplemental Collateral Documents delivered pursuant
to this Section 7.10;
provided that with respect to after-acquired property of any Loan Party as to
which an effective Uniform Commercial Code financing statement is on file in the
appropriate jurisdiction and which does not constitute deposit or securities
accounts (as to which the provisions above shall be applicable), such Loan Party
may satisfy the requirements of this Section 7.10 at the time of delivery of the
next certificate required pursuant to Section 7.01(b).
Section 7.11    Books and Records. The Company and the Restricted Subsidiaries
shall maintain proper books of record and account, in which entries that are
full, true and correct in all material respects and are in conformity with GAAP
consistently applied.
86

--------------------------------------------------------------------------------



Section 7.12    [Reserved].
Section 7.13    Further Assurances and Post-Closing Matters.
(a)    The Company shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (w) carry out more effectively
the purposes of the Loan Documents, (x) to the fullest extent permitted by
applicable Law, subject to any Loan Party’s properties, assets, rights or
interests comprising Collateral to the Liens now or hereafter intended to be
covered by any of the Collateral Documents, (y) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (z) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries, to
the extent applicable, to do so.
(b)    The Company will, and will cause each of its Restricted Subsidiaries to,
take each of the following actions within 90 days of the Effective Date (as such
time may be extended by the Administrative Agent in its reasonable discretion,
including to the extent such delay has arisen as a result of circumstances
relating to the COVID-19 pandemic, in light of such circumstances):
(i)    Real Estate. The Company will cause to be delivered:
(A)    a Mortgage encumbering each Mortgaged Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable requirements of law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Administrative Agent;
(B)    [reserved];
(C)    a survey of each Mortgaged Property for which all necessary fees (where
applicable) have been paid (a) prepared by a surveyor reasonably acceptable to
the Administrative Agent, (b) dated or re-certificated not earlier than three
months prior to the date of such delivery or such other date as may be
reasonably satisfactory to the Administrative Agent in its sole discretion, (c)
for Mortgaged Property situated in the United States, certified to the
Administrative Agent, which certification shall be reasonably acceptable to the
Administrative Agent and (d) complying with current “Minimum Standard Detail
Requirements for ALTA/NSPS Land Title Surveys,” jointly established and adopted
by American Land Title Association, and the National Society of Professional
Surveyors (except for such deviations as are reasonably acceptable to the
Administrative Agent) (a “Survey”) provided, however, that a Survey shall not be
required to the extent that an existing survey (which need not meet the
requirements of clause (d) above) together with an “affidavit of no change” is
delivered to the Administrative Agent ;
87

--------------------------------------------------------------------------------



(D)    favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Property is located and (ii) where the applicable Loan Party
granting the Mortgage on said Mortgaged Property is organized, regarding the due
authority, execution, delivery and enforceability of each such Mortgage, the
corporate formation, existence and good standing of the applicable Loan Party,
and such other matters as may be reasonably requested by the Administrative
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent;
(E)    (I) “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property; and (b) in the
event any such property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area pursuant to the Flood Insurance Laws, (x) a notice about special flood
hazard area status and flood disaster assistance, duly executed by the Company,
(y) evidence of flood insurance as and to the extent required by Section
7.03(b), and (z) evidence of the payment of premiums in respect thereof in form
and substance reasonably satisfactory to the Administrative Agent; and
(F)    such other documents the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent; and
(ii)    Insurance. The Company will cause (x) each of the liability insurance
policies maintained by or on behalf of Loan Parties to name the Administrative
Agent on behalf of the Secured Parties, as an additional insured thereunder and
(b) each of the casualty insurance policies maintained by or on behalf of Loan
Parties to contain a lender’s loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the lender’s loss
payee thereunder.
(c)    As promptly as practicable and in no event later than 90 days following
the Effective Date (as such time may be extended by the Administrative Agent in
its reasonable discretion, including to the extent such delay has arisen as a
result of circumstances relating to the COVID-19 pandemic, in light of such
circumstances), the Company and the Subsidiary Guarantors shall deliver to the
Administrative Agent a Deposit Account Control Agreement covering each Deposit
Account (other than any Excluded Accounts and other than accounts containing
cash and Cash Equivalents in the aggregate not in excess of $5,000,000).
C.    Negative Covenants:
Section 7.14    Indebtedness. Neither the Company nor any of the Restricted
Subsidiaries will, nor permit any Restricted Subsidiary to, create, incur or
suffer to exist any Indebtedness except:
(a)    Indebtedness hereunder (including any Incremental Loans) and any
Permitted Refinancing Indebtedness in respect thereof;
(b)    Incremental Equivalent Debt and Refinancing Equivalent Debt and any
Permitted Refinancing Indebtedness in respect thereof;
(c)    obligations under or in respect of Swap Contracts for bona fide hedging
purposes and not for speculative purposes and Guarantees thereof;
(d)    Guarantees by the Company and the Restricted Subsidiaries in respect of
Indebtedness of the Company or any of the Restricted Subsidiaries otherwise
permitted hereunder; provided that such
88

--------------------------------------------------------------------------------



Guarantees by the Company and the Restricted Subsidiaries in respect of
Indebtedness of any Restricted Subsidiary which is not a Guarantor shall not,
when combined with the aggregate amount of Indebtedness of the Company or any
Restricted Subsidiary owed to any Restricted Subsidiary which is not a Guarantor
incurred pursuant to Section 7.14(e), exceed at any one time outstanding the
greater of (i) $25,000,000 and (ii) 20.0% of Adjusted Operating Income for the
most recently completed Measurement Period;
(e)    (A) Indebtedness of the Company owed to any Guarantor and Indebtedness of
any Guarantor owed to the Company or any other Guarantor, and (B) Indebtedness
of the Company or any Restricted Subsidiary owed to any Restricted Subsidiary
which is not a Guarantor; provided that such Indebtedness under this clause (B)
shall (i) be subordinated to the Obligations pursuant to the Master Subordinated
Intercompany Note and (ii) not, when combined with the aggregate amount of
Guarantees by the Company and the Restricted Subsidiaries in respect of
Indebtedness of any Restricted Subsidiary which is not a Guarantor incurred
pursuant to Section 7.14(d), exceed at any one time outstanding the greater of
(A) $25,000,000 and (B) 20.0% of Adjusted Operating Income for the most recently
completed Measurement Period;
(f)    Indebtedness issued and outstanding on the Effective Date to the extent
set forth on Schedule 7.14 and any renewals, extensions or refundings thereof in
a principal amount incurred under this clause (f) not to exceed the amount so
renewed, extended or refunded;
(g)    other Indebtedness of the Company or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding (when taken together with the
aggregate principal amount of Indebtedness outstanding at such time under clause
(o) of this Section 7.14) of up to the greater of (A) $50,000,000 and (B) 40% of
Adjusted Operating Income for the most recently completed Measurement Period;
(h)    Indebtedness constituting an Investment permitted under Section 7.17
(other than clause (h) thereof); provided that any Indebtedness of a Loan Party
owed to any Subsidiary that is not a Loan Party shall be subordinated to the
Obligations pursuant to the Master Subordinated Intercompany Note;
(i)    Indebtedness of any Arena Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets used in the business
of the Arena Subsidiaries or the Arena; provided that, the aggregate principal
amount of outstanding Indebtedness permitted by this paragraph (i) shall not,
when combined with the aggregate amount of (i) Investments made in reliance on
clause (a) of Section 7.17 and (ii) Dispositions made pursuant to Section
7.24(a), at any time exceed $50,000,000;
(j)    Indebtedness of the Company and the Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and purchase money security
interests, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and any extension or renewal thereof; provided that (A) such
Indebtedness is incurred prior to, or within 180 days after, such acquisition or
the completion of such construction or improvement (provided that the
Administrative Agent shall, without any requirement for Lender consent, extend
such original 180 day period by an additional 180 days upon its receipt of a
written extension request from the Company), and (B) the aggregate principal
amount of outstanding Indebtedness permitted by this paragraph (j) shall not at
any time exceed $25,000,000;
(k)    Indebtedness arising from netting services, overdraft protection, cash
management services, endorsements or instruments and other items for deposit in
the ordinary course of business;
(l)    other unsecured Indebtedness so long as the Total Leverage Ratio on a pro
forma basis at incurrence is equal to or less than 4.00:1.00 calculated on a pro
forma basis after giving effect to such
89

--------------------------------------------------------------------------------



incurrence (and any related refinancings) and recomputed as of the most recently
completed Measurement Period for which financial statements have been delivered
or deemed delivered pursuant to Section 7.01;
(m)    Indebtedness secured by mortgages on Real Property; provided that the
aggregate principal amount of outstanding Indebtedness permitted by this
paragraph (m) shall not at any time exceed $25,000,000;
(n)    Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations of the Company or any of the Restricted Subsidiaries
contained in supply arrangements, in each case, in the ordinary course of
business;
(o)    Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or property was acquired from such Person to the extent
such Indebtedness was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such
property, not to exceed in an aggregate principal amount at any time outstanding
(when taken together with the aggregate principal amount of Indebtedness
outstanding at such time under clause (g) of this Section 7.14) the greater of
(A) $50,000,000 and (B) 40% of Adjusted Operating Income for the most recently
completed Measurement Period as of the date of incurrence of such Indebtedness,
and any renewals, extensions or refundings thereof in a principal amount not to
exceed the amount so renewed, extended or refunded (it being understood that any
accrued but unpaid interest and the amount of all expenses and premiums incurred
in connection therewith added to any principal amount shall not constitute an
increment in principal for purposes of this paragraph); provided that the
Company and the Restricted Subsidiaries are in pro forma compliance with the
Financial Covenant, both immediately before and immediately after giving pro
forma effect to such incurrence of such Indebtedness and after giving pro forma
effect to the related acquisition;
(p)    any earnout obligation or purchase price holdback that comprises a
portion of the consideration for an acquisition permitted hereunder;
(q)    Indebtedness in respect of sale and leaseback transactions in an amount
not to exceed $25,000,000; and
(r)    Indebtedness incurred in a receivables or factoring transaction (and any
refinancing) or by a special purpose securitization vehicle (or similar entity)
in a Qualifying Securitization Facility that is not recourse (except for
Standard Securitization Undertakings) to the Company or any of the Restricted
Subsidiaries in an amount not to exceed $25,000,000;
(s)    Indebtedness representing deferred compensation to employees of Company
or any Subsidiary (or of MSG Entertainment Corp., Parent or any other direct or
indirect parent company of the Company) incurred in the ordinary course of
business;
(t)    Indebtedness in respect of trade letters of credit, warehouse receipts or
similar instruments issued to support performance obligations (other than
obligations in respect of Indebtedness for borrowed money) in the ordinary
course of business; and
(u)    Indebtedness consisting of obligations under deferred compensation,
indemnification, adjustment of purchase or acquisition price or other similar
arrangements incurred in connection with any Investment permitted hereunder.
provided, however, that the foregoing exceptions shall not permit any
Indebtedness for borrowed money to be incurred by any Arena Subsidiary or
Guarantees by any Arena Subsidiary (in each case, other than Indebtedness
permitted to be incurred pursuant to Section 7.14(i)).
90

--------------------------------------------------------------------------------



For purposes of determining compliance with this Section 7.14, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described above, but may be permitted in
part under any relevant combination thereof, (B) in the event that any
Indebtedness (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Company may, in its sole discretion, at the time
such Indebtedness is incurred or at any time thereafter, divide, classify or
reclassify such Indebtedness (or any portion thereof) in any manner that
complies with this Section 7.14; provided that all Indebtedness outstanding
under the Loan Documents shall be deemed to have been incurred only in reliance
on Section 7.14(a).
Section 7.15    [Reserved].
Section 7.16    Liens. Neither the Company nor any Restricted Subsidiary will,
nor permit any Restricted Subsidiary to, create or suffer to exist, any
mortgage, pledge, security interest, conditional sale or other title retention
agreement, lien, charge or encumbrance upon any of its assets, in each case now
owned or hereafter acquired, securing any Indebtedness or other obligation (all
such security being herein called “Liens”), except:
(a)    Liens on property securing Indebtedness owed to the Company or any
Guarantor;
(b)    purchase money mortgages or Liens, Liens securing Capitalized Lease
Obligations or other Indebtedness for the deferred acquisition price of property
or services to the extent such Liens attach solely to the property acquired with
or subject to such Indebtedness and Liens consisting of precautionary filings by
lessors under operating leases to the extent such Liens attach solely to (and
such filings solely cover) leased property;
(c)    Liens securing all of the Obligations of the Company and the Restricted
Subsidiaries hereunder (including, for the avoidance of doubt, Liens in favor of
a Hedge Bank in connection with a Secured Hedge Agreement and Liens in favor of
a Cash Management Bank in connection with a Secured Cash Management Agreement);
(d)    Permitted Liens;
(e)    other Liens on property in effect on the Effective Date to the extent set
forth on Schedule 7.16;
(f)    Liens on shares of the capital stock of, or partnership interest in, BCE
or any Excluded Subsidiary;
(g)    Liens on cash consisting of pledges to, deposits with or advances to
announcers, broadcasters, on-air talent, promoters, producers or other third
parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing;
(h)    Liens on Collateral securing Incremental Equivalent Debt and Refinancing
Equivalent Debt and any Permitted Refinancing Indebtedness in respect thereof;
provided that (i) the aggregate principal amount of Indebtedness secured by such
Liens shall not exceed the then available Incremental Facility Limit and (ii)
such Liens shall be subject to (A) in the case of Incremental Equivalent Debt or
Refinancing Equivalent Debt secured on a junior basis to the Obligations, a
customary “junior lien” intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent and (B) in the case of Incremental
Equivalent Debt or Refinancing Equivalent Debt secured on a pari passu basis
with the Obligations, a customary “equal priority” intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent;
91

--------------------------------------------------------------------------------



(i)    Liens securing any Indebtedness permitted to be incurred pursuant to
Section 7.14(i) and any Permitted Refinancing Indebtedness in respect thereof;
(j)    Liens on cash, Cash Equivalents, and other funds or securities on deposit
or maintained with a depository institution, broker-dealer, securities or
commodities broker or other financial intermediary, in each case arising in the
ordinary course of business;
(k)    Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing permitted by Section 7.14(r); and
(l)    other Liens not otherwise permitted by this Section 7.16 securing
obligations permitted under this Credit Agreement, so long as the aggregate
outstanding principal amount of the obligations secured by such Liens do not
exceed (as to the Company and all Restricted Subsidiaries) at any one time
outstanding the greater of (A) $50,000,000 and (B) 40% of Adjusted Operating
Income for the most recently completed Measurement Period as of the date of
incurrence of such Liens;
provided, however, in no event shall the foregoing exceptions permit any Liens
on the assets of, or any Equity Interests issued by, any Arena Subsidiary, other
than (i) Permitted Liens not securing borrowed money or (ii) Liens permitted to
be incurred pursuant to Section 7.16(i).
For purposes of determining compliance with this Section 7.16, (A) Liens need
not be permitted solely by reference to one category described above, but may be
permitted in part under any relevant combination thereof, (B) in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Company may, in its sole discretion, at the time
such Lien is incurred or at any time thereafter, divide, classify or reclassify
such Lien (or any portion thereof) in any manner that complies with this Section
7.16; provided that all Liens outstanding under the Loan Documents shall be
deemed to have been incurred only in reliance on Section 7.16(a).
Section 7.17    Investments. Neither the Company nor any Restricted Subsidiary
will, nor permit any Restricted Subsidiary to, directly or indirectly, (i) make
any advances, loans, accounts receivable (other than accounts receivable arising
in the ordinary course of business of the Company or such Restricted Subsidiary)
or other extensions of credit (excluding, however, accrued and unpaid interest
in respect of any advance, loan or other extension of credit) or a Guarantee or
other similar obligation of such Person or capital contributions to (by means of
transfers of property to others, or payments for property or services for the
account or use of others, or otherwise) any Person (other than the Company or
any Guarantor)), (ii) purchase or own any stocks, bonds, notes, debentures or
other securities (including any interests in any partnership, joint venture or
any similar enterprise) of, or any bank accounts with any Person (other than the
Company or any Subsidiary Guarantor), or (iii) purchase or acquire (in one
transaction or a series of transactions) assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person (other than the Company or any Subsidiary Guarantor) (all such
transactions referred to in clauses (i), (ii) and (iii) being herein called
“Investments”), except for (a) Investments in Excluded Subsidiaries in the
ordinary course of business solely for the purposes of repairing, replacing or
otherwise maintaining operating assets; provided that the aggregate amount of
all such Investments, when combined with the aggregate amount of (i)
Indebtedness incurred by any Arena Subsidiary pursuant to Section 7.14(i) and
(ii) Dispositions made pursuant to Section 7.24(a), does not exceed $50,000,000,
(b) Permitted Investments, (c) other Investments so long as (i) (A) the Company
and the Restricted Subsidiaries are in pro forma compliance with the Financial
Covenant and (B) the Total Leverage Ratio on a pro forma basis is less than
4.25:1.00, in each case, both immediately before and immediately after giving
effect to such Investment and (ii) no Default shall have occurred and be
continuing both immediately before and immediately after giving effect to such
Investment (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to
92

--------------------------------------------------------------------------------



Section 7.01(a) or (b)) (d) Investments in BCE not to exceed $5,000,000 per
annum and $10,000,000 in the aggregate; (e) (i) Investments in a special purpose
securitization vehicle or any Investment by such vehicle in any other Person in
connection with a Qualified Securitization Financing permitted by Section
7.01(r); provided, however, that any such Investment consists of Securitization
Assets or equity, and (ii) distributions or payments of securitization fees and
purchases of Securitization Assets in connection with a Qualified Securitization
Financing; (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers, clients, developers or purchasers of
sellers of goods or services made in the ordinary course of business; (g) loans
or advances or other similar transactions with customers, distributors, clients,
developers, artists, promoters, managers, suppliers or purchasers or sellers of
goods or services, in each case, in the ordinary course of business; provided
that any Investment constituting a transfer of property or assets other than
cash and Cash Equivalents shall only be permitted to the extent that such
transfer could be effected pursuant to Section 7.24; (h) Investments consisting
of Indebtedness (including Guarantees), Liens, Restricted Payments, fundamental
changes and Dispositions permitted under Sections 7.14 (other than clauses (h)
and (i)(i) thereof), 7.16, 7.18, 7.23 and 7.24 (other than clauses (a)(ii) and
(b) thereof) and (i) Investments by the Company or its Restricted Subsidiaries,
if the Company or any Restricted Subsidiary would otherwise be permitted to make
a Restricted Payment in such amount (provided that the amount of any such
Investment shall also be deemed to be a Restricted Payment under the appropriate
clause of Section 7.18 for all purposes of this Agreement); provided that the
aggregate amount of all Investments made in Excluded Subsidiaries after the
Effective Date (other than any Investments made pursuant to the foregoing
clauses (c), (e), (f), (h) and (i)) shall not exceed $50,000,000.
Section 7.18    Restricted Payments. Neither the Company nor any Restricted
Subsidiary will, nor permit any Restricted Subsidiary to, directly or
indirectly, make or declare any Restricted Payment (other than a Permitted
Parent Payment) at any time, except:
(a)    at any time on or prior to the occurrence of the Minimum Liquidity
Step-Down, so long as no Default or Event of Default shall have occurred and be
continuing at the time such Restricted Payment is made or would result from the
making or declaration of such Restricted Payment, Restricted Payments in an
amount not to exceed Excess Liquidity at such time (provided that, for the
purpose of calculating Excess Liquidity with respect to this clause (a), the
then applicable Minimum Liquidity Level shall be no less than $200,000,000);
(b)    at any time following the occurrence of the Minimum Liquidity Step-Down,
so long as no Default or Event of Default shall have occurred and be continuing
at the time such Restricted Payment is made or would result from the making or
declaration of such Restricted Payment, a one-time Restricted Payment in an
amount not to exceed $150,000,000;
(c)    additional Restricted Payments in an aggregate amount not to exceed the
Available Amount at such time so long as the Total Leverage Ratio on a pro forma
basis is less than 5.00:1.00 after giving effect to such Restricted Payment and
recomputed as of the most recently completed Measurement Period for which
financial statements have been delivered or deemed delivered pursuant to
Section 7.01;
(d)    at any time following the Disposition of any Specified Investment,
Restricted Payments in an amount not to exceed the Net Cash Proceeds of the
Disposition of such Specified Investment that are not otherwise required to be
used to prepay Loans (or be reinvested) pursuant to Section 2.05(b)(ii);
(e)    each Restricted Subsidiary may make Restricted Payments to the Company
and to any other Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Company or any such
other Restricted Subsidiaries and to each other owner of Equity
93

--------------------------------------------------------------------------------



Interests of such Restricted Subsidiary ratably according to their relative
ownership interests of the relevant class of Equity Interests);
(f)    the Company and each of the Restricted Subsidiaries may declare and make
dividend payments or other distributions payable solely in the form of Equity
Interests of such Person;
(g)     to the extent constituting Restricted Payments, the Company and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.17, 7.23 (other than a merger or
consolidation involving the Company), or 7.20 (other than Section 7.20(d) and
(f));
(h)    additional Restricted Payments in an aggregate amount not to exceed
$20,000,000; and
(i)    additional Restricted Payments, so long as (i) no Default or Event of
Default shall have occurred and be continuing at the time such Restricted
Payment is made or would result from the making or declaration of such
Restricted Payment and (ii) the Total Leverage Ratio on a pro forma basis is
equal to or less than 4.00:1.00;
provided that, the aggregate amount of Restricted Payments made pursuant to the
foregoing clauses (a), (b), (c), (d), (h) and (i) (other than distributions,
dividends or other payments consisting of cash and Cash Equivalents) shall not
exceed $5,000,000 in the aggregate.
Section 7.19    Business. Neither the Company nor any Restricted Subsidiary (but
excluding any other Affiliate of the Company) shall, nor permit any Restricted
Subsidiary to, directly engage in any material line of business substantially
different from those lines of business conducted by the Company and the
Restricted Subsidiaries on the Effective Date, other than any business
reasonably related or incidental, complementary or ancillary thereto or a
reasonable extension thereof (collectively, the “Business”).
Section 7.20    Transactions with Affiliates. Neither the Company nor any
Restricted Subsidiary will, nor permit any Restricted Subsidiary to, effect any
transaction with any of its Affiliates that is not a Restricted Subsidiary
(including, for the avoidance of doubt, any transaction with (i) any Subsidiary
of MSG Entertainment Corp. that is not the Company or a Subsidiary of the
Company or (ii) any Dolan Family Interest Controlled Person) on terms that are,
taken as a whole, less favorable in any material respect to the Company or such
Restricted Subsidiary than would at the time be obtainable for a comparable
transaction in arms-length dealing with an unrelated third party other than
(a) overhead, office services and other ordinary course allocations of costs and
services, in each case under this clause (a), on a reasonable basis,
(b) allocations of tax liabilities and other tax-related items among the Company
and its Affiliates based in all material respects upon the financial income,
taxable income, credits and other amounts directly related to the respective
parties, to the extent that the share of such liabilities and other items
allocable to the Company and the Restricted Subsidiaries shall not exceed the
amount that such Persons would have been responsible for as a direct taxpayer,
(c) MSG Spin Agreements and agreements and arrangements set forth on
Schedule 7.20 and amendments, renewals and extensions thereof on terms not
materially less favorable in the aggregate to the interests of the Lenders than
those in existence as of the date of this Credit Agreement, (d) Permitted Parent
Payments, (e) Permitted Restricted Subsidiary Transactions, (f) Restricted
Payments not prohibited under Section 7.18, (g) Guarantees of Indebtedness of
the Parent by the Company that are not prohibited under Section 7.14 or Section
7.16, (h) any transaction or series of related transactions involving property
or assets having a fair market value of no greater than $5,000,000, and (i) any
Disposition of Securitization Assets or related assets in connection with any
Qualified Securitization Financing.
Section 7.21    Amendments of Certain Instruments. Except in connection with
transactions otherwise permitted hereunder, neither the Company nor any
Restricted Subsidiary will, nor permit any
94

--------------------------------------------------------------------------------



Restricted Subsidiary to, amend, modify or supplement any of the provisions of
its certificate of incorporation or by-laws or other constitutive documents
other than amendments that would not be materially adverse to the interests of
the Lenders.
Section 7.22    Cash Management Arrangements. The Company shall not, nor permit
any Restricted Subsidiary to, materially change its cash management practices
with respect to holding, or the sweeping of, cash at Restricted Subsidiaries
that are not Subsidiary Guarantors without the consent of the Required Lenders.
Section 7.23    Fundamental Changes. Neither the Company nor any Restricted
Subsidiary shall, nor permit any Restricted Subsidiary to, merge, dissolve,
liquidate, consolidate with or into another Person (collectively “Merge”), or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Company and the Restricted Subsidiaries, taken as a whole, to or in favor of any
Person, except that any Restricted Subsidiary may enter into a Permitted
Restricted Subsidiary Transaction.
Section 7.24    Dispositions. Neither the Company nor any Restricted Subsidiary
shall, nor permit any Restricted Subsidiary to, make any Disposition or enter
into any agreement to make any Disposition except:
(a)    Dispositions to Excluded Subsidiaries by the Company or any Guarantor in
the ordinary course of business for the purposes of maintenance, repair or
replacement of operating assets; provided that the aggregate amount of all such
Dispositions, when combined with the aggregate amount of (i) Indebtedness
incurred by any Arena Subsidiary pursuant to Section 7.14(i) and (ii)
Investments made in reliance on clause (a) of Section 7.17, does not exceed
$50,000,000;
(b)    Dispositions between and among the Company and any Subsidiary; provided
that, (i) if the transferor in such a transaction is a Loan Party, then either
(A) the transferee must a Loan Party or (B) such Disposition shall be treated as
an Investment and such Investment must be a permitted Investment in accordance
with Section 7.17 and (ii) to the extent constituting a Disposition to a
Subsidiary that is not a Loan Party, such Disposition is for fair value and
otherwise permitted by Section 7.17;
(c)    any Disposition that results in the concurrent or substantially
concurrent repayment in full and termination of this Credit Agreement;
(d)    other Dispositions; provided that (i) the Company and the Restricted
Subsidiaries are in pro forma compliance with the Financial Covenant, both
immediately before and immediately after giving effect to such Disposition,
(ii) no Default shall have occurred and be continuing both immediately before
and immediately after giving effect to such Disposition and (iii) at least 75%
of the aggregate consideration for such Disposition shall be paid in cash or
Cash Equivalents; provided, however, that any Disposition pursuant to this
Section 7.24(d) shall be for fair market value and shall be subject to the
requirements of Section 2.05(b); provided, further that, for purposes of this
provision, each of the following shall be deemed to be cash:
(i)    (A) instruments, notes, securities or other obligations received by the
Company or such Restricted Subsidiary from the purchaser that within 180 days of
the closing is converted by the Company or such Restricted Subsidiary to cash or
Cash Equivalents, to the extent of the cash or Cash Equivalents actually so
received and (B) any cash payments received with respect to instruments, notes,
securities or other obligations referred to in clause (A) immediately above
within 180 days of such Disposition;
95

--------------------------------------------------------------------------------



(ii)    the assumption by the purchaser of Indebtedness or other obligations or
liabilities (as shown on the Company’s most recent balance sheet or in the
footnotes thereto) of the Company or a Restricted Subsidiary pursuant to
operation of law or a customary novation or assumption agreement; and
(iii)    any Designated Non-Cash Consideration received by the Company or such
Restricted Subsidiary in the Disposition, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
at that time outstanding, not to exceed $25,000,000 at the time of receipt of
such outstanding Designated Non-Cash Consideration (with the fair market value
(as reasonably determined by the Company in good faith) of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);
(e)    any Disposition of the Specified Investments;
(f)    any Disposition of Securitization Assets to a special purpose
securitization vehicle (or similar entity); provided, that such Disposition
shall be for no less than the fair market value of such property at the time of
such Disposition;
(g)    Dispositions (other than of any interest in the Arena) to the extent of
any exchange of like property (excluding any boot thereon permitted by such
provision) for use in any business conducted by the Company or any of the
Restricted Subsidiaries to the extent allowable under Section 1031 of the Code
(or comparable or successor provision) or to the extent of any conversion
allowable under Section 1033 of the Code (or comparable or successor provision);
and
(h)    Dispositions of property consisting of Events of Loss.
Section 7.25    Accounting Changes. Make any change in (a) accounting policies,
except as required or permitted by GAAP, or (b) the fiscal quarter or fiscal
year, except that upon not less than 10 Business Days’ prior notice, the Company
may change its fiscal year end from June 30 to December 31.
Section 7.26    Negative Pledge; Burdensome Agreements.
(a)    The Company shall not enter into or suffer to exist, or permit any of the
Restricted Subsidiaries to enter into or suffer to exist, any agreement or other
arrangement prohibiting or conditioning the creation or assumption of any Lien
upon any of the Collateral except
(i)    agreements in favor of the Secured Parties;
(ii)    agreements governing Indebtedness secured by Liens permitted under
Section 7.16(ii) so long as such restrictions extend only to the property
acquired with or subject to such Indebtedness;
(iii)    agreements in existence on the Effective Date and set forth on
Schedule 7.26(a), including any renewals, extensions or replacements of such
agreements on terms not materially less favorable to the interests of the
Lenders than those in effect on the date of this Credit Agreement;
(iv)    Contractual Obligations solely to the extent that the lessor, licensor
or counterparty imposes a negative pledge with respect to the Contractual
Obligation;
(v)    agreements or other arrangements imposed by law or by this Credit
Agreement or any other Loan Document;
96

--------------------------------------------------------------------------------



(vi)    agreements that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
agreements were not entered into in contemplation of such Person becoming a
Restricted Subsidiary;
(vii)    agreements that include customary restrictions that arise in connection
with any Lien permitted under Section 7.16 and relate to the property subject to
such Lien or any Disposition permitted under Section 7.24 applicable pending
such Disposition solely to the assets (including Equity Interests) subject to
such Disposition;
(viii)    agreements that include customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;
(ix)    agreements that comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.14 to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;
(x)    agreements that include customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Company or any
Restricted Subsidiary;
(xi)    agreements that include customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;
(xii)    agreements that include restrictions on cash or other deposits imposed
by customers under contracts entered into in the ordinary course of business;
(xiii)    Contractual Obligations that arise in connection with cash or other
deposits permitted under Section 7.16; and
(xiv)    Contractual Obligations that comprise restrictions that are, taken as a
whole, in the good faith judgment of the Company, no more restrictive with
respect to the Company or any Restricted Subsidiary than customary market terms
for Indebtedness of such type or that the Company shall have determined in good
faith will not affect its obligation or ability to make any payments required
hereunder.
(b)    The Company shall not enter into or suffer to exist, or permit any of the
Restricted Subsidiaries to enter into or suffer to exist, any agreement or other
arrangement prohibiting or conditioning the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to its Equity Interests or
to make or repay loans or advances to the Company or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Company or any other Restricted
Subsidiary except
(i)    agreements in existence on the Effective Date and set forth on Schedule
7.26(b), including any renewals, extensions or replacements of such agreements
on terms not materially less favorable to the interests of the Lenders than
those in effect on the date of this Credit Agreement;
(ii)    agreements or other arrangements imposed by law or by this Credit
Agreement or any other Loan Document;
(iii)    customary provisions in joint venture agreements and other similar
agreements applicable to currently existing joint ventures or joint ventures
permitted under Section 7.17 and applicable solely to such joint venture entered
into in the ordinary course of business;
97

--------------------------------------------------------------------------------



(iv)    agreements that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
agreements were not entered into in contemplation of such Person becoming a
Restricted Subsidiary;
(v)    agreements that include customary restrictions that arise in connection
with any Lien permitted under Section 7.16 and relate to the property subject to
such Lien or any Disposition permitted under Section 7.24 applicable pending
such Disposition solely to the assets (including Equity Interests) subject to
such Disposition;
(vi)    agreements that include customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;
(vii)    agreements that comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.14 to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;
(viii)    agreements that include customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Company or any
Restricted Subsidiary;
(ix)    agreements that include customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;
(x)    agreements that include restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;
(xi)    Contractual Obligations that arise in connection with cash or other
deposits permitted under Section 7.16; and
(xii)    Contractual Obligations that comprise restrictions that are, taken as a
whole, in the good faith judgment of the Company, no more restrictive with
respect to the Company or any Restricted Subsidiary than customary market terms
for Indebtedness of such type or that the Company shall have determined in good
faith will not affect its obligation or ability to make any payments required
hereunder.
Section 7.27    Anti-Corruption Laws and Sanctions. The Company will not request
any Borrowing, and the Company shall not use, and shall procure that the
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 7.28    Optional Payments and Modifications of Subordinated Debt.
(a)    The Company will not, and will not permit any of its Subsidiaries to,
make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Subordinated Indebtedness (collectively, “Restricted
Debt Payments”), except:


98

--------------------------------------------------------------------------------



(i)    payments of regularly scheduled interest (including any penalty interest,
if applicable) and payments of fees, expenses and indemnification obligations as
and when due (other than payments with respect to subordinated Indebtedness that
are prohibited by the subordination provisions thereof) and, to the extent the
Maturity Date (as determined as of the date of incurrence of such subordinated
Indebtedness) is extended pursuant to the terms hereof, payments of principal at
scheduled maturity of such subordinated Indebtedness;
(ii)    the repayment, redemption, repurchase, defeasance or other acquisition
or retirement for value of subordinated Indebtedness (x) with the net cash
proceeds of, or in exchange for, any Permitted Refinancing Indebtedness, (y) in
exchange for, or out of the proceeds of, a substantially concurrent cash or
non-cash contribution (within 60 days deemed as substantially concurrent) to the
capital of the Company or a substantially concurrent offering (with any offering
within 60 days deemed as substantially concurrent) of equity interests of the
Company or (z) in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such repayment, prepayment, redemption, repurchase, defeasance,
acquisition or retirement; and
(iii)    Restricted Debt Payments in an aggregate amount not to exceed the
Available Amount at such time so long as the Total Leverage Ratio on a pro forma
basis is less than 4.00:1.00 after giving effect to such Restricted Payment and
recomputed as of the most recently completed Measurement Period for which
financial statements have been delivered or deemed delivered pursuant to
Section 7.01.
(b)    The Company will not, and will not permit any of its Subsidiaries to,
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms (taken as a whole) of
any subordinated Indebtedness in any manner materially adverse to the interests
of the Administrative Agent or the Lenders.
D.    Financial Covenant:
Section 7.29    Minimum Liquidity. The Company shall not permit, as of the last
day of any Quarter (beginning with the Quarter in which the Effective Date
occurs), average daily Liquidity during the last month of such Quarter to be
less than the amount set forth below under the heading “Minimum Liquidity” for
the relevant Quarter (the “Minimum Liquidity Level”);

Quarter EndedMinimum LiquidityDecember 31, 2020 through the one year
anniversary of Effective Date
$450,000,000 reduced by an amount equal to Cash Usage for the period from the
Effective Date through the last day of the Quarter most recently ended (provided
that, in no event shall the Minimum Liquidity Level be less than $200,000,000
for any such Quarter unless the Minimum Liquidity Step-Down shall have
occurred).
After the one year anniversary of the Effective
Date$200,000,000

provided that, upon the earlier of (i) the Investment Grade Rating Trigger Date
and (ii) the first date on which the Total Leverage Ratio is less than 5.00:1.00
for the most recently completed Measurement Period for which financial
statements have been delivered or deemed delivered pursuant to Section 7.01, the
Minimum Liquidity Level shall be permanently reduced to $50,000,000 (such
reduction, the “Minimum Liquidity Step-Down”).
99

--------------------------------------------------------------------------------



Article VIII
EVENTS OF DEFAULT AND REMEDIES


Section 8.01    Events of Default. Each of the following shall constitute an
“Event of Default”:
(a)    Any representation or warranty in this Credit Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including any amendment
thereto), or any certification made or deemed to have been made by the Company
or any Restricted Subsidiary to any Lender or the Administrative Agent
hereunder, shall prove to have been incorrect, or shall be breached, in any
material respect when made or deemed made; or
(b)    Default in (x) the payment when due of any principal of any Loan or
(y) default in the payment when due of interest on any Loan or any fee due
hereunder or any other amount payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document, and the failure to pay such
interest, fee or such other amount within five Business Days after the same
becomes due; or
(c)    Default by (i) the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its agreements in Section 2.05(b)(vi) or
Article VII hereof (other than Section 7.01 (excluding Section 7.01(e)),
Section 7.02, Section 7.04 (solely with respect to the maintenance of existence
of the Company), Sections 7.05 through 7.08 (inclusive), Sections 7.10 through
7.13 (inclusive), Section 7.17, Section 7.19, Section 7.20) or (ii) the Parent
in the performance or observance of any of its agreements in the Parent Negative
Pledge Agreement; or
(d)    Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its other agreements herein (other than
those specified in Section 8.01(b) or (c)) or in any other Loan Document, which
in each case shall remain unremedied for 30 days after notice thereof shall have
been given to the Company by any Lender or the Administrative Agent (provided
that such period shall be five days in the case of a default under
Section 7.17); or
(e)    Any Indebtedness of the Company (including any Indebtedness hereunder) or
any of the Restricted Subsidiaries in an aggregate principal amount of
$25,000,000 or more, excluding (i) any Indebtedness owing solely to the Company
or a Restricted Subsidiary and (ii) any Indebtedness for the deferred purchase
price of property or services owed to the Person providing such property or
services as to which the Company or such Restricted Subsidiary has a good faith
basis to believe is not due and owing and, to the extent then appropriate, is
contesting its obligation to pay the same in good faith and by proper
proceedings and for which the Company or such Restricted Subsidiary has
established appropriate reserves (such Indebtedness under clauses (i) and
(ii) above herein called “Excluded Indebtedness”), shall (i) become due before
stated maturity by the acceleration of the maturity thereof by reason of default
or (ii) become due by its terms and shall not be promptly paid or extended; or
(f)    Any default (other than in the case of a default under any financial
maintenance covenant unless the lenders in respect of such Indebtedness have
caused the maturity of such Indebtedness to be accelerated) under any indenture,
credit agreement or loan agreement or other agreement or instrument under which
Indebtedness of the Company or any of the Restricted Subsidiaries constituting
indebtedness for borrowed money in an aggregate principal amount of $25,000,000
or more is outstanding (other than Excluded Indebtedness), or by which any such
Indebtedness is evidenced, shall have occurred and shall continue for a period
of time sufficient to permit the holder or holders of any such Indebtedness (or
a trustee or agent on its or their behalf) to accelerate the maturity thereof or
to enforce any Lien provided for by any such indenture, agreement or instrument,
as the case may be, unless such default shall have been permanently waived by
the respective holder of such Indebtedness; or
100

--------------------------------------------------------------------------------



(g)    The Company or any of the Restricted Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v) commence
a voluntary case under any Debtor Relief Law (as now or hereafter in effect),
(vi) file a petition seeking to take advantage of any Debtor Relief Law or
(vii) acquiesce in writing to, or fail to controvert in a timely and appropriate
manner, any petition filed against the Company or any Restricted Subsidiary in
any involuntary case under any such Debtor Relief Law; or
(h)    A case or other proceeding shall be commenced, without the application,
approval or consent of the Company or any of the Restricted Subsidiaries, in any
court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment or debts of the Company
or any Restricted Subsidiary, the appointment of a trustee, receiver, custodian,
liquidator or the like of the Company or such Restricted Subsidiary or of all or
any substantial part of its assets, or any other similar action with respect to
the Company or such Restricted Subsidiary under any Debtor Relief Law, and such
case or proceeding shall continue undismissed, or unstayed and in effect, for
any period of 30 consecutive days, or an order for relief against the Company or
any Restricted Subsidiary shall be entered in an involuntary case under any
Debtor Relief Law (as now or hereafter in effect); or
(i)    (i) A judgment for the payment of money in excess of $25,000,000 shall be
rendered against the Company or any Restricted Subsidiary and such judgment
shall remain unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution or (if a stay is not provided for by applicable law)
without having been fully bonded, or (ii) any one or more non-monetary final
judgments shall be rendered against the Company or any Restricted Subsidiary
that, individually or in the aggregate, have or would reasonably be expected to
have a Material Adverse Effect; or
(j)    Except as would not have a Material Adverse Effect, (i) any Termination
Event shall occur; (ii) any Person shall engage in any Prohibited Transaction
involving any Plan; (iii) the Company or any ERISA Affiliate is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from the Company’s or any ERISA Affiliate’s
complete or partial withdrawal (as described in Section 4203 or 4205 of ERISA)
from such Plan; (iv) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to a Plan; (v) a
determination that any Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) or that any Multiemployer Plan
to which the Company or any ERISA Affiliate contributes is in “endangered” or
“critical status” within the meaning of Section 432 of the Code or Section 305
of ERISA; (vi) the Company or any ERISA Affiliate shall fail to pay when due an
amount which is payable by it to the PBGC or to a Plan under Title IV of ERISA;
(vii) a proceeding shall be instituted by a fiduciary of any Plan against the
Company or any ERISA Affiliate to enforce Section 515 of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or
(viii) the assumption of, or any material increase in, the contingent liability
of the Company or any Restricted Subsidiary with respect to any post-retirement
welfare liability; or
(k)    Any Collateral Document after delivery thereof pursuant to Sections 5.01
or 7.10 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.16) on a material portion of the Collateral other than as a result of
any action or inaction by the Administrative Agent, and such condition shall
remain unremedied for a period of 30 days after the earlier of (i) knowledge of
such Default by a senior executive of the Company and (ii) notice in writing
thereof being given to the Company by any Lender or the Administrative Agent; or
(l)    The Company or any Restricted Subsidiary asserts or any Person obtains a
judgment establishing that (i) any material provision of the Loan Documents is
invalid, not binding or unenforceable
101

--------------------------------------------------------------------------------



or (ii) the Lien created, or purported to be created, by the Loan Documents is
not a valid and perfected first priority security interest in the property in
which such Lien is created, or purported to be created, pursuant to the Loan
Documents.
Section 8.02    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable to
any Lender hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Company; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and such Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order (subject to any
applicable intercreditor agreement):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, to the extent due and
payable, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and amounts owing under Secured Hedge Agreements and
Secured Cash Management Agreements, and which have become due and owing, ratably
among the Lenders, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.
102

--------------------------------------------------------------------------------



Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
Article IX
THE ADMINISTRATIVE AGENT


Section 9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints JPMorgan to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Company nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
(b)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as collateral agent, and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the collateral agent under the
Loan Documents) as if set forth in full herein with respect thereto.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action
103

--------------------------------------------------------------------------------



that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of (x) any notice of any of the
events or circumstances set forth or described in Section 7.01(e) unless and
until written notice thereof stating that it is a “notice under Section 7.01(e)”
in respect of this Credit Agreement and identifying the specific clause under
such Section is given to the Administrative Agent by the Company or (y) notice
of any Default or Event of Default unless and until written notice (stating that
it is a “notice of Default” or a “notice of Event of Default”) describing such
Default or Event of Default is given to the Administrative Agent by the Company
or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (including, for the
avoidance of doubt, in connection with the Administrative Agent’s reliance on
any Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page).
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender or the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their
104

--------------------------------------------------------------------------------



respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
Section 9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders.
(a)    Each Lender represents and warrants that (i) the Loan Documents set forth
the terms of a commercial lending facility, (ii) it is engaged in making,
acquiring or holding commercial loans and in providing other facilities set
forth herein as may be applicable to such Lender in the ordinary course of
business, and not for the purpose of purchasing, acquiring or holding any other
type of financial instrument (and each Lender agrees not to assert a claim in
contravention of the foregoing), (iii) it has, independently and without
reliance upon the Administrative Agent, any Lead Arranger, any Syndication Agent
or any
105

--------------------------------------------------------------------------------



other Lender or any of the Related Parties of any of the foregoing, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement as a Lender, and to
make, acquire or hold Loans hereunder and (iv) it is sophisticated with respect
to decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Lead Arranger, any
Syndication Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Credit Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Credit Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers of the Syndication Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Credit Agreement or any of the other Loan Documents, except in its
capacity, as applicable, as the Administrative Agent or a Lender hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel) and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09.
106

--------------------------------------------------------------------------------



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender or in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. Each Lender and each of the
other Secured Parties irrevocably authorizes the Administrative Agent to, and
the Administrative Agent hereby agrees with the Company:
(a)    to release any Lien on any Collateral and any other property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), or (ii) if approved, authorized or
ratified in writing in accordance with Section 10.01;
(b)    Liens on any Collateral and any other property granted to or held by the
Administrative Agent under any Loan Document will be automatically released if
the property subject to such Lien is the subject of a Disposition or other
transfer permitted under and accomplished in accordance with the terms of this
Credit Agreement;
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(d)    to release any Lien upon any property becoming subject to a
Securitization Financing to the extent required by the terms of such
Securitization Financing.
Upon request by the Company or the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
Section 9.11    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form
107

--------------------------------------------------------------------------------



one or more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Credit Agreement to be assigned to such vehicle or
vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Credit Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Credit Agreement and without giving effect to the
limitations on actions by the Required Lenders contained in Section 10.01 of
this Credit Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and (v)
to the extent that Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of Obligations credit bid by the acquisition vehicle
or otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata with their original interest in such Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
Section 9.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that at least one of the following is and will
be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in administration of and performance of the Loans,
the Commitments or this Credit Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement,
108

--------------------------------------------------------------------------------



(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Credit Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Credit Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Company or any other Loan Party, that none of the
Administrative Agent, the Syndication Agents or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Credit Agreement, any Loan Document or
any documents related to hereto or thereto).
Article X
MISCELLANEOUS


Section 10.01    Amendments, Etc. Except as provided in Section 3.03, no
amendment or waiver of any provision of this Credit Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Company or the
applicable Loan Party, as the case may be, and the Required Lenders, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 5.01 without the written consent
of each Lender;
(b)    [Reserved.]
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)    postpone any date fixed by this Credit Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders shall
109

--------------------------------------------------------------------------------



be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate;
(f)     (i) alter the pro rata sharing of payments required thereby without the
written consent of each affected Lender or (ii) change the order of application
of any reduction in the Commitments or any prepayment of Loans among the
Facilities from the application thereof set forth in the applicable provisions
of Section 2.05(b), in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of each affected Lender, or
(iii) Section 8.03, without the written consent of each Lender;
(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(i)    subordinate the Obligations or the Liens in favor of the Administrative
Agent securing the Obligations (either in priority or in right of payment),
without the written consent of each Lender;
(j)    release or remove all or substantially all of the value of the Guaranty,
without the written consent of each Lender;
(k)    change the definition of “Applicable Percentage” without the written
consent of each Lender; or
(l)    amend or waive (i) Section 7.14(i) or the final proviso in Section 7.14
or (ii) Section 7.16(i) or the final proviso in Section 7.16 without the written
consent of Lenders holding more than 66% of the sum of the (a) Total
Outstandings and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of the required Lenders for this Section 10.01(l);
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Credit Agreement or any other Loan Document and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (w) the Commitment of such Lender may
not be increased or extended without the consent of such Lender, (x) the
principal amount owed to such Lender may not be decreased or forgiven without
the consent of such Lender unless such decrease or forgiveness also applies on a
pro rata basis to all of the other Loans under the relevant Facility, (y) the
rate of interest applicable to the Loans of such Lender may not be decreased
without the consent of such Lender unless such interest rate decrease also
applies to all of the other Loans under the relevant Facility, and (z) the
Maturity Date applicable to any Loans of such Lender under any Facility may not
be extended unless such extension also applies to all of the other Loans under
the relevant Facility.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Company may (i) replace such non-consenting Lender in accordance
with Section 10.12; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the
110

--------------------------------------------------------------------------------



Company to be made pursuant to this paragraph) or (ii) with the prior written
consent of the Required Lenders, terminate the Commitments of such Lender and
repay all Obligations of the Company owing to such Lender relating to the Loans
held by such Lender as of the termination date.
If the Administrative Agent and the Company, acting together, identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Credit Agreement or any other Loan Document, then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement; provided that the Administrative Agent shall post such amendment to
the Lenders (which may be posted to the Approved Electronic Platform) reasonably
promptly after the effectiveness thereof.
Section 10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Company, the Guarantors or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. The Company agrees that the Administrative Agent may,
but shall not be obligated to, make any notices or other communications
available to the Lenders by posting such notices or other communications on
IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the
111

--------------------------------------------------------------------------------



Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Company acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Company hereby approves distribution of notices and other communications through
the Approved Electronic Platform and understands and assumes the risks of such
distribution.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Approved Electronic Platform. THE APPROVED ELECTRONIC PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMPANY MATERIALS OR THE APPROVED ELECTRONIC PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person for
Liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s or the Administrative Agent’s transmission of
Company Materials through the Internet, except to the extent that such
Liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that notices or other communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of notices or other
communications to such Lender for purposes of the Loan Documents. Each Lender
agreed (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s email
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such email address.
Each of the Lenders and the Company agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store notices and other communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.
112

--------------------------------------------------------------------------------



Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
(d)    Change of Address, Etc. Each of the Company and the Administrative Agent
may change its address, electronic mail address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay by any such Person
in exercising, and no course of dealing with respect to, any right, remedy,
power or privilege under this Credit Agreement or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The right, remedy, power or privilege
provided herein, and provided under any other Loan Document, are cumulative and
not exclusive of any right, remedy, power or privilege provided by law.
Section 10.04    Expenses; Limitation of Liability; Indemnity, Etc..
(a)    Costs and Expenses. The Company shall pay (i) all reasonable, documented
and invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements one outside
counsel for the Administrative Agent and, if reasonably necessary, one local
counsel in each relevant material jurisdiction), in connection with the
syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of one counsel for the Administrative Agent and the Lenders, taken
as a whole, and, if reasonably necessary, one local counsel in each relevant
material jurisdiction and, in the case of a conflict of interest, one additional
counsel (and one additional counsel in each relevant material jurisdiction) to
each group of affected Lenders similarly situated, taken as a whole) in
connection with the enforcement or protection of its rights (a) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section, or (b) in connection with Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
113

--------------------------------------------------------------------------------



(b)    Limitation of Liability. To the extent permitted by applicable law (i)
the Company and any Loan Party shall not assert, and the Company and each Loan
Party hereby waives, any claim against the Administrative Agent, any Lead
Arranger, any Syndication Agent and any Lender, and any Related Party of any of
the foregoing Persons (each such Person being called a “Lender-Related Person”)
for any Liabilities arising from the use by others of information or other
materials (including, without limitation, any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any Liabilities against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Credit Agreement, any other Loan Document, or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that, nothing in this Section 10.04(b)
shall relieve the Company and each Loan Party of any obligation it may have to
indemnify an Indemnitee, as provided in Section 10.04(c), against any special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.
(c)    Indemnity. The Company shall indemnify the Administrative Agent (and any
sub-agent thereof), the Syndication Agents, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Liabilities and
related expenses (including the fees, charges and disbursements of one counsel
for the Indemnitees, taken as a whole, and, if reasonably necessary, one local
counsel in each relevant material jurisdiction and, in the case of a conflict of
interest, one additional counsel (and one additional counsel in each relevant
material jurisdiction) to each group of affected Indemnitees similarly situated,
taken as a whole), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of any (i) the execution or delivery of this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective Proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether such
Proceeding brought by a third party or by the Company or any other Loan Party or
any of the Company’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
Liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence, bad faith or willful misconduct of such Indemnitee. This
Section 10.04(c) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(d)    Lender Reimbursement. Each Lender severally agrees to pay any amount
required to be paid by the Company under paragraphs (a), (b) or (c) of this
Section 10.04 to the Administrative Agent, and each Related Party of any of the
foregoing Persons (each, an “Agent-Related Person”) (to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to their respective Applicable Percentage in effect on
the date on which such payment is sought under this Section (or, if such payment
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Applicable Percentage immediately prior to such date), from and against any and
all Liabilities and related expenses, including the
114

--------------------------------------------------------------------------------



fees, charges and disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent -Related Person in any way relating to or arising
out of the Commitments, this Credit Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent-Related Person under or in connection with any of the foregoing;
provided that the unreimbursed expense or Liability or related expense, as the
case may be, was incurred by or asserted against such Agent-Related Person in
its capacity as such; provided further that no Lender shall be liable for the
payment of any portion of such Liabilities, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from such Agent-Related Party’s gross
negligence or willful misconduct.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the NYFRB Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Credit Agreement.
Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f), or (iv) to an SPC in accordance with the provisions of
Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.
(b)    Assignments by Lenders. Subject to the conditions set forth in clauses
(v) and (vi) below, any Lender may at any time assign to one or more assignees
(such assignees, “Eligible Assignees”) all or a
115

--------------------------------------------------------------------------------



portion of its rights and obligations under this Credit Agreement (including all
or a portion of the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it under such Facility or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of Term Loans being assigned shall not be less than $1,000,000,
unless each of the Administrative Agent and, so long as no Specified Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required for an assignment to any Person unless (I) such
assignment is to a Person that is a Lender, an Affiliate of a Lender or an
Approved Fund or (II) a Specified Event of Default has occurred and is
continuing at the time of such assignment; provided that if a prospective
assignee (x) is not a commercial bank, finance company, insurance company,
financial institution or fund (a “Non-Financial Entity”), the Company shall be
deemed to be acting reasonably in withholding its consent if such person is a
direct or indirect competitor of the Company as notified by the Company to the
Administrative Agent within five Business Days after being informed of the
identity of such Non-Financial Entity or (y) is a Lender that is a
non-consenting Lender that the Company is at such time permitted to replace
pursuant to Section 10.01 or otherwise is a Lender that the Company is at such
time permitted to replace pursuant to Section 10.12, the Company shall be deemed
to be acting reasonably in withholding its consent; provided, further, that
solely with respect to an assignment of any Term Loans, the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; provided
that the Administrative Agent shall be deemed to be acting reasonably in
withholding its consent to a prospective assignee that is a Defaulting Lender.
116

--------------------------------------------------------------------------------



(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference to an Approved Electronic Platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries, except in
accordance with Section 2.18 or (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Company, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights
117

--------------------------------------------------------------------------------



and obligations under this Credit Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.07 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each
Participant agrees to be subject to an agreement containing provisions
substantially the same as those of Section 10.20. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Company, shall maintain a register analogous to the Register (a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of a Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
rights and/or obligations under this Credit Agreement) except to the extent that
such disclosure is necessary to establish that such interest is in registered
form under Treasury Regulations Section 5f.103-1(c). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Credit Agreement
notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan
118

--------------------------------------------------------------------------------



pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.12(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Company under this Credit Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Credit Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
Section 10.07    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any other
Loan Party against any and all of the obligations of the Company or such Loan
Party now or hereafter existing under this Credit Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Credit Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
Section 10.08    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 10.09    Counterparts; Integration; Effectiveness; Electronic Execution.
119

--------------------------------------------------------------------------------



(a)    This Credit Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Credit Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Credit Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
(b)    Delivery of an executed counterpart of a signature page of (x) this
Credit Agreement, (y) any other Loan Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 10.02), certificate, request,
statement, disclosure or authorization related to this Credit Agreement, any
other Loan Document and/or the transactions contemplated hereby and/or thereby
(each an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Credit Agreement, such other Loan Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Credit Agreement,
any other Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Company or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Company and each Loan Party hereby
(i) agree that, for all purposes, including without limitation, in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Administrative Agent, the Lenders, the Company and the
Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Credit Agreement, any other Loan
Document and/or any Ancillary Document shall have the same legal effect,
validity and enforceability as any paper original, (ii) the Administrative Agent
and each of the Lenders may, at its option, create one or more copies of this
Credit Agreement, any other Loan Document and/or any Ancillary Document in the
form of an imaged electronic record in any format, which shall be deemed created
in the ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Credit Agreement, any other
Loan Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Credit Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Indemnitee for any Liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any Liabilities arising as a result of the failure of
the Company and/or
120

--------------------------------------------------------------------------------



any Loan Party to use any available security measures in connection with the
execution, delivery or transmission of any Electronic Signature.
Section 10.10    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
Section 10.11    Severability. If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.12    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Company is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender, or if any Lender is a
Non-Consenting Lender or if otherwise permitted under Section 10.01, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.05), all of its interests, rights and
obligations under this Credit Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Neither the Administrative Agent nor any Lender shall have any
obligation to the Company to find a replacement Lender or other such Person.
Each party hereto agrees that (i) an assignment required pursuant to this
Section may be effected pursuant to an Assignment and Assumption executed by the
Company, the Administrative Agent and the
121

--------------------------------------------------------------------------------



assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided, further, that any such documents
shall be without recourse to or warranty by the parties thereto.
Section 10.13    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
122

--------------------------------------------------------------------------------



ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Company and its
Affiliates, on the one hand, and the Administrative Agent, Joint Lead Arrangers
and Lenders on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, Joint
Lead Arrangers and Lenders each are and have been acting solely as a principal
and are not the financial advisor, agent or fiduciary, for the Company or any of
its Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, Joint Lead Arrangers nor any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Company with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, Joint Lead Arrangers or any Lender has advised or is
currently advising the Company or any of its Affiliates on other matters) and
neither the Administrative Agent, Joint Lead Arrangers nor any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, Joint
Lead Arrangers and Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent, Joint Lead
Arrangers nor any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent, Joint Lead Arrangers and Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, Joint Lead Arrangers and the Lenders with respect to any
breach or alleged breach of agency, advisory or fiduciary duty.
Section 10.16    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Company and the Guarantors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.
The Company shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its
123

--------------------------------------------------------------------------------



ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
Section 10.17    Senior Indebtedness. The Obligations shall constitute “Senior
Indebtedness” as such term is defined in all debt instruments to which the
Company or any Restricted Subsidiary is a party and which contains such a
definition.
Section 10.18    Liability of General Partners and Other Persons. No general
partner of any Restricted Subsidiary that is a partnership, joint venture or
joint adventure shall have any personal liability in respect of such Restricted
Subsidiary’s obligation under this Credit Agreement or the Notes by reason of
his, her or its status as such general partner. In addition, no limited partner,
officer, employee, director, stockholder or other holder of an ownership
interest of or in the Company or any Restricted Subsidiary or any partnership,
corporation or other entity which is a stockholder or other holder of an
ownership interest of or in the Company or any Restricted Subsidiary shall have
any personal liability in respect of such obligations by reason of his, her or
its status as such limited partner, officer, employee, director, stockholder or
holder.
Section 10.19    Authorization of Third Parties to Deliver Information and
Discuss Affairs. The Company hereby confirms that it has authorized and directed
each Person whose preparation or delivery to the Administrative Agent or the
Lenders of any opinion, report or other information is a condition or covenant
under this Credit Agreement (including under Article V and Article VII) to so
prepare or deliver such opinions, reports or other information for the benefit
of the Administrative Agent and the Lenders. The Company agrees to confirm such
authorizations and directions provided for in this Section 10.19 from time to
time as may be requested by the Administrative Agent.
Section 10.20    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives on a need
to know basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section (other than in the case of a pledge to any Federal Reserve
Bank), to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Credit Agreement,
(ii) any pledgee referred to in Section 10.06(f), (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations or (iv) any actual or prospective
funding source or investor, (g) with the written consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Company or any other Loan
Party.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the
124

--------------------------------------------------------------------------------



case of information received from a Loan Party or any such Subsidiary after the
Effective Date, such information is not marked “PUBLIC” or otherwise identified
at the time of delivery as confidential.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Securities Laws.
Section 10.21    No Fiduciary Duty. The Company hereby acknowledges that neither
the Administrative Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Company arising out of or in connection with this Credit
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Company, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.
Section 10.22    Acknowledgement and Consent to Bail-In of Certain Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any Affected
Financial Institution under or in connection with this Credit Agreement may be
subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement or any other documents or agreements
relating to the Advances made hereunder; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 10.23    Acknowledgement Regarding any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Secured Hedging Agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and
125

--------------------------------------------------------------------------------



the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
[SIGNATURE PAGES FOLLOW]


126


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.
MSG NATIONAL PROPERTIES, LLC,
as the Company


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG ENTERTAINMENT GROUP, LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG BEACON, LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG CHICAGO, LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
RADIO CITY PRODUCTIONS LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
THE GRAND TOUR, LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



RADIO CITY TRADEMARKS, LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer
MSG BCE, LLC,
as a Guarantor


By: /s/ Mark FitzPatrick    
Name: Mark FitzPatrick
Title: Executive Vice President and Chief Financial Officer


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:     /s/ Joon Hur                        
Name: Joon Hur
Title: Executive Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Lender


By: /s/ Joon Hur                        
Name: Joon Hur
Title: Executive Director
[Signature Page to Credit Agreement]